Name: 2006/567/EC: Commission Decision of 10Ã JanuaryÃ 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendices I, II, III andÃ IV of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community andÃ its Member States, of the one part, and the Republic of Chile, of the other part
 Type: Decision
 Subject Matter: consumption;  beverages and sugar;  international affairs;  marketing;  America;  European construction
 Date Published: 2007-05-08; 2006-08-24

 Important legal notice|2006/567/EC: Commission Decision of 10 January 2006 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendices I, II, III and IV of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part - Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendment of Appendices I, II, III and IV of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part Official Journal L 231 , 24/08/2006 P. 0001 - 0134Commission Decisionof 10 January 2006on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile concerning amendments to Appendices I, II, III and IV of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part(2006/567/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIESHaving regard to the Treaty establishing the European Community,Having regard to Council Decision 2002/979/EC of 18 November 2002 on the signature and provisional application of certain provisions of an Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part [1], and in particular Article 5(1) thereof,Whereas:(1) Taking account of the enlargement of the European Community, the conclusions of the EU-Chile first Joint Committee of the Agreement on Trade in Wines that was held in Santiago de Chile on 8 January 2004, the conclusions of the Association Committee meeting that was held in December 2004 in Santiago de Chile and of the conclusions of the second Joint Committee meeting of the Agreement on Trade in Wines and first Joint Committee meeting of the Agreement on Trade in Spirit Drinks and Aromatised Drinks of the EU-Chile Association Agreement of 13- 14 June 2005, both held in Madrid, it is necessary to amend Appendices I, II, III, and IV of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, in order to protect the new geographical indications of the Community and of Chile, the traditional expressions of the Community and complementary quality mentions of Chile, with effect from 24 April 2006.(2) The Community and the Republic of Chile have therefore negotiated, in accordance with Article 29(2) of the Agreement on Trade in Wines, an agreement in the form of an Exchange of Letters to amend its Appendices I, II, III and IV.(3) The Exchange of Letters should therefore be approved.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Chile amending Appendices I, II, III and IV of the Agreement on Trade in Wines annexed to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The Commissioner of Agriculture and Rural Development is hereby empowered to sign the Exchange of Letters in order to bind the Community.Done at Brussels, 10 January 2006.For the CommissionMariann Fischer BoelMember of the Commission[1] OJ L 352, 30.12.2002, p. 1.--------------------------------------------------Agreement in the form of an Exchange of Lettersbetween the European Community and the Republic of Chile concerning amendment of Appendices I, II, III and IV of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other partLETTER No 1Letter from the European CommunityBrussels, 24 April 2006Sir,I have the honour to refer to meetings related to technical adaptations which have been held in accordance with Article 29(2) of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, of 18 November 2002, which provides that the Contracting Parties may, by mutual consent, amend Appendices to this Agreement.Due to the enlargement of the European Union on 1 May 2004, and in light of the conclusions of the first Joint Committee of the Agreement on Trade in Wines that took place in Santiago de Chile on 8 January 2004, the conclusions of the Association Committee meeting that was held in December 2004 in Santiago de Chile and the conclusions of the second Joint Committee meeting of the Agreement on Trade in Wines and first Joint Committee meeting of the Agreement on Trade in Spirit Drinks and Aromatised Drinks of the EU-Chile Association Agreement of 13- 14 June 2005, both held in Madrid, it is necessary to make technical adaptations to Appendices I (Geographical Indications of Wines Originating in the Community); II (Geographical indications of Wines Originating in Chile); III (List of Traditional Expressions of the Community) and IV (Complementary Quality Mentions of Chile) of the Agreement on Trade in Wines.I have therefore the honour to propose that Appendices I, II, III and IV to the Agreement on Trade in Wines be replaced by the Appendices attached hereto, with effect as of today's date.I should be obliged if you would confirm that your Government is in agreement with the content of this letter.Please accept, Sir, the assurance of my highest consideration.On behalf of the European CommunityMariann Fischer BoelLETTER No 2Letter from ChileBrussels, 24 April 2006Madam,I have the honour to acknowledge receipt of your letter of today's date which reads as follows:"I have the honour to refer to meetings related to technical adaptations which have been held in accordance with Article 29(2) of the Agreement on Trade in Wines of the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, of 18 November 2002, which provides that the Contracting Parties may, by mutual consent, amend Appendices to this Agreement.Due to the enlargement of the European Union on 1 May 2004, and in light of the conclusions of the first Joint Committee of the Agreement on Trade in Wines that took place in Santiago de Chile on 8 January 2004, the conclusions of the Association Committee meeting that was held in December 2004 in Santiago de Chile and the conclusions of the second Joint Committee meeting of the Agreement on Trade in Wines and first Joint Committee meeting of the Agreement on Trade in Spirit Drinks and Aromatised Drinks of the EU-Chile Association Agreement of 13- 14 June 2005, both held in Madrid, it is necessary to make technical adaptations to Appendices I (Geographical Indications of Wines Originating in the Community); II (Geographical indications of Wines Originating in Chile); III (List of Traditional Expressions of the Community) and IV (Complementary Quality Mentions of Chile) of the Agreement on Trade in Wines.I have therefore the honour to propose that Appendices I, II, III and IV to the Agreement on Trade in Wines be replaced by the Appendices attached hereto, with effect as of today's date.I should be obliged if you would confirm that your Government is in agreement with the content of this letter."I have the honour to inform you that the Republic of Chile is in agreement with the content of this letter.Please accept, Madam, the assurance of my highest consideration.On behalf of the Republic of ChileOscar AlcamÃ ¡n Riffo--------------------------------------------------"APPENDIX I(Referred to in Article 6)GEOGRAPHICAL INDICATIONS OF WINES ORIGINATING IN THE COMMUNITYI. WINES ORIGINATING IN THE FEDERAL REPUBLIC OF GERMANY1. Quality wines produced in specified regions (QualitÃ ¤tswein bestimmter Anbaugebiete)1.1. Names of specified regions- Ahr- Baden- Franken- Hessische BergstraÃ e- Mittelrhein- Mosel-Saar-Ruwer- Nahe- Pfalz- Rheingau- Rheinhessen- Saale-Unstrut- Sachsen- WÃ ¼rttemberg1.2. Names of sub-regions, communes, parts of communes1.2.1. Specified region Ahr(a) Sub-region:Bereich Walporzheim/Ahrtal(b) GroÃ lage:Klosterberg(c) Einzellagen:BlumeBurggartenGoldkaulHardtbergHerrenbergLaacherbergMÃ ¶nchbergPfaffenbergSonnenbergSteinkaulÃ bigberg(d) Communes or parts of communes:AhrbrÃ ¼ckAhrweilerAltenahrBachemBad Neuenahr-AhrweilerDernauEhlingenHeimersheimHeppingenLohrsdorfMarienthalMayschoÃ NeuenahrPÃ ¼tzfeldRechReimerzhovenWalporzheim1.2.2. Specified region Baden(a) Sub-regions:Bereich Badische BergstraÃ eBereich Badisches FrankenlandBereich BodenseeBereich BreisgauBereich KaiserstuhlBereich KraichgauBereich MarkgrÃ ¤flerlandBereich OrtenauBereich Tuniberg(b) GroÃ lagen:AttilafelsenBurg LichteneckBurg NeuenfelsBurg ZÃ ¤hringenFÃ ¼rsteneckHohenbergLorettobergMannabergRittersbergSchloÃ  RodeckSchutterlindenbergStiftsbergTauberklingeVogtei RÃ ¶ttelnVulkanfelsen(c) Einzellagen:AbtsbergAlte BurgAltenbergAlter GottBaÃ geigeBatzenbergBetschgrÃ ¤blerBienenbergBÃ ¼hlBurggrafBurgstallBurgwingertCastellbergEckbergEichbergEngelsbergEngelsfelsenEnselbergFeuerbergFohrenbergGÃ ¤nsbergGestÃ ¼hlHaselstaudeHasenbergHenkenbergHerrenbergHerrenbuckHerrenstÃ ¼ckHex von DasensteinHimmelreichHochbergHummelbergKaiserbergKapellenbergKÃ ¤slebergKatzenbergKinzigtÃ ¤lerKirchbergKlepbergKochbergKreuzhaldeKronenbÃ ¼hlKuhbergLasenbergLerchenbergLotbergMaltesergartenMandelbergMÃ ¼hlbergOberdÃ ¼rrenbergOelbergÃ lbaumÃ lbergPfarrbergPlauelrainPulverbuckRebtalRenchtÃ ¤lerRosenbergRoter BergRotgrundSchÃ ¤fScheibenbuckSchloÃ bergSchloÃ gartenSilberbergSommerbergSonnenbergSonnenstÃ ¼ckSonnhaldeSonnhohleSonnholeSpiegelbergSt. MichaelsbergSteinfelsenSteingÃ ¤ssleSteingrubeSteinhaldeSteinmauerSternenbergTeufelsburgUlrichsbergWeingartenWeinheckeWinklerbergWolfhag(d) Communes or parts of communes:AchernAchkarrenAltdorfAltschweierAmolternAuggenBad BellingenBad KrozingenBad MergentheimBad MingolsheimBad RappenauBaden-BadenBadenweilerBahlingenBahnbrÃ ¼ckenBallrechten-DottingenBamlachBauerbachBecksteinBerghauptenBerghausenBermatingenBermersbachBerwangenBickensohlBiengenBilfingenBinauBinzenBischoffingenBlankenhornsbergBlansingenBleichheimBodmannBollschweilBombachBottenauBÃ ¶tzingenBreisachBritzingenBroggingenBruchsalBuchholzBuggingenBÃ ¼hlBÃ ¼hlertalBurkheimDainbachDattingenDenzlingenDertingenDiedesheimDielheimDiersburgDiestelhausenDietlingenDittigheimDossenheimDurbachDÃ ¼rrnEberbachEbringenEfringen-KirchenEgringenEhrenstettenEichelbergEichstettenEichtersheimEimeldingenEisentalEisingenEllmendingenElsenzEmmendingenEndingenEppingenErlachErsingenErzingenEschbachEschelbachEttenheimFeldbergFessenbachFeuerbachFischingenFlehingenFreiburgFriesenheimGailingenGemmingenGengenbachGerlachsheimGissigheimGlottertalGochsheimGottenheimGrenzachGroÃ rinderfeldGroÃ sachsenGrÃ ¶tzingenGrunernHagnauHaltingenHaslachHaÃ mersheimHecklingenHeidelbergHeidelsheimHeiligenzellHeimbachHeinsheimHeitersheimHelmsheimHemsbachHerbolzheimHertenHertingenHeuweilerHilsbachHilzingenHochburgHofweierHÃ ¶hefeldHohensachsenHohenwettersbachHolzenHorrenbergHÃ ¼gelheimHugsweierHuttingenIhringenImmenstaadImpfingenIsteinJechtingenJÃ ¶hlingenKappelrodeckKarlsruhe-DurlachKembachKenzingenKiechlinsbergenKippenhausenKippenheimKirchardtKirchbergKirchhofenKleinkemsKlepsauKlettgauKÃ ¶ndringenKÃ ¶nigheimKÃ ¶nigschaffhausenKÃ ¶nigshofenKonstanzKraichtalKrautheimKÃ ¼lsheimKÃ ¼rnbachLahrLandshausenLangenbrÃ ¼ckenLaudaLaudenbachLaufLaufenLautenbachLehenLeimenLeiselheimLeutershausenLielLindelbachLipburgLÃ ¶rrachLottstettenLÃ ¼tzelsachsenMahlbergMalschMauchenMeersburgMengenMenzingenMerdingenMerzhausenMichelfeldMietersheimMÃ ¶sbachMÃ ¼hlbachMÃ ¼hlhausenMÃ ¼llheimMÃ ¼nchweierMundingenMÃ ¼nzesheimMunzingenNackNeckarmÃ ¼hlbachNeckarzimmernNesselriedNeudenauNeuenbÃ ¼rgNeuershausenNeusatzNeuweierNiedereggenenNiederrimsingenNiederschopfheimNiederweilerNimburgNordweilNorsingenNuÃ bachNuÃ lochOberachernOberackerOberbergenObereggenenObergrombachOberkirchOberlaudaOberÃ ¶wisheimOberrimsingenOberrotweilObersasbachOberschopfheimOberschÃ ¼pfObertsrotOberuhldingenOberweierOdenheimÃ dsbachOffenburgOhlsbachOpfingenOrtenbergÃ stringenÃ tlingenOttersweierPaffenweilerRammersweierRauenbergRechbergReichenauReichenbachReichholzheimRenchenRettigheimRheinweilerRiedlingenRiegelRingelbachRingsheimRohrbach am GieÃ hÃ ¼belRotenbergRÃ ¼mmingenSachsenflurSalemSasbachSasbachwaldenSchallbachSchallstadtSchelingenScherzingenSchlattSchliengenSchmieheimSchriesheimSeefeldenSexauSingenSinsheimSinzheimSÃ ¶llingenStadelhofenStaufenSteinbachSteinenstadtSteinsfurtStettenStettfeldSulzSulzbachSulzburgSulzfeldTairnbachTannenkirchTauberbischofsheimTiefenbachTiengenTiergartenTunselTutschfeldenÃ berlingenUbstadtUbstadt-WeilerUissigheimUlmUntergrombachUnterÃ ¶wisheimUnterschÃ ¼pfVarnhaltWagenstadtWaldangellochWaldulmWallburgWaltershofenWalzbachtalWasenweilerWeiherWeilWeilerWeingartenWeinheimWeisenbachWeislochWelmlingenWerbachWertheimWettelbrunnWildtalWintersweilerWittnauWolfenweilerWollbachWÃ ¶schbachZaisenhausenZell-WeierbachZeuternZungweierZunzingen(e) Others:Affental/AffentalerBadisch RotgoldEhrentrudis1.2.3. Specified region Franken(a) Sub-regions:Bereich Bayerischer BodenseeBereich MaindreieckBereich MainviereckBereich Steigerwald(b) GroÃ lagen:BurgwegEwig LebenHeiligenthalHerrenbergHofratHonigbergKapellenbergKirchbergMarkgraf BabenbergÃ lspielRavensburgRenschbergRoÃ talSchildSchloÃ bergSchloÃ stÃ ¼ckTeufelstor(c) Einzellagen:AbtsbergAbtsleiteAltenbergBenediktusbergBergBerg-RondellBischofsbergBurg HoheneckCentgrafenbergCyriakusbergDabugDachsDomherrEselsbergFalkenbergFeuersteinFirstFischerFÃ ¼rstenbergGlatzenHarstellHeiligenbergHeroldsbergHerrgottswegHerrrenbergHerrschaftsbergHimmelbergHofstÃ ¼ckHohenbÃ ¼hlHÃ ¶llHomburgJohannisbergJulius-Echter-BergKaiser KarlKalbKalbensteinKallmuthKapellenbergKarthÃ ¤userKatzenkopfKelterKiliansbergKirchbergKÃ ¶niginKrÃ ¤henschnabelKreuzbergKronsbergKÃ ¼chenmeisterLÃ ¤mmerbergLandsknechtLangenbergLumpMainleiteMarsbergMaustalParadiesPfaffenbergRatsherrReifensteinRosenbergScharlachbergSchloÃ bergSchwanleiteSommertalSonnenbergSonnenleiteSonnenscheinSonnenstuhlSt. KlausenSteinStein/HarfeSteinbachStollbergStorchenbrÃ ¼nnleTannenbergTeufelTeufelskellerTrautlestalVÃ ¶geleinVogelsangWachhÃ ¼gelWeinsteigWÃ ¶lfleinZehntgaf(d) Communes or parts of communes:AbtswindAdelsbergAdelshofenAlbertheimAlbertshofenAltmannsdorfAlzenauArnsteinAschaffenburgAschfeldAstheimAubAura an der SaaleBad WindsheimBambergBergrheinfeldBergtheimBibergauBieberehrenBischwindBÃ ¶ttigheimBreitbachBrÃ ¼ckBuchbrunnBullenheimBÃ ¼rgstadtCastellDampfachDettelbachDietersheimDingolshausenDonnersdorfDorfprozeltenDottenheimDÃ ¼ttingsfeldEbelsbachEherieder MÃ ¼hleEibelstadtEichenbÃ ¼hlEisenheimElfershausenElsenfeldEltmannEngelsbergEngentalErgersheimErlabrunnErlaseeErlenbach am MainErlenbach bei MarktheidenfeldEschauEscherndorfEuerdorfEuÃ enheimFahrFalkensteinFeuerthalFrankenbergFrankenwinheimFrickenhausenFuchstadtGÃ ¤dheimGaibachGambachGerbrunnGermÃ ¼ndenGerolzhofenGnÃ ¶tzheimGÃ ¶ssenheimGrettstadtGreuÃ enheimGreuthGroÃ heubachGroÃ langheimGroÃ ostheimGroÃ wallstadtGÃ ¼nterslebenHaidtHallburgHammelburgHandthalHaÃ furtHaÃ lochHeidingsfeldHelmstadtHergolshausenHerlheimHerrnsheimHeÃ larHimmelstadtHÃ ¶chbergHoheimHohenfeldHÃ ¶llrichHolzkirchenHolzkirchhausenHomburg am MainHÃ ¶sbachHumprechtsauHundelshausenHÃ ¼ttenheimIckelheimIffigheimIngolstadtIphofenIppesheimIpsheimKammerforstKarlburgKarlstadtKarsbachKaubenheimKemmernKirchschÃ ¶nbachKitzingenKleinheubachKleinlangheimKleinochsenfurtKlingenbergKnetzgauKÃ ¶hlerKolitzheimKÃ ¶nigsberg in BayernKrassolzheimKrautheimKreuzwertheimKrumKÃ ¼lsheimLaudenbachLeinachLengfeldLengfurtLenkersheimLindacLindelbachLÃ ¼lsfeldMachtilshausenMailheimMainbergMainbernheimMainstockheimMargetshÃ ¶chheimMarkt EinersheimMarkt ErlbachMarkt NordheimMarktbreitMarktheidenfeldMarktsteftMartinsheimMichelauMichelbachMichelfeldMiltenbergMÃ ¶nchstockheimMÃ ¼hlbachMutzenrothNeubrunnNeundorfNeuses am BergNeusetzNordheim am MainObereisenheimOberhaidOberleinachObernauObernbreitOberntiefOberschleichachOberschwappachOberschwarzachObervolkachOchsenfurtOttendorfPflaumheimPossenheimPrappachPrichsenstadtProsselsheimRamsthalRandersackerRemlingenRepperndorfRetzbachRetzstadtReuschRiedenheimRimbachRimparRÃ ¶delseeRoÃ brunnRothenburg ob der TauberRottenbergRottendorfRÃ ¶ttingenRÃ ¼ckRÃ ¼denhausenRÃ ¼disbronnRÃ ¼gshofenSaaleckSand am MainSchallfeldScheinfeldSchmachtenbergSchnepfenbachSchonungenSchwanfeldSchwarzachSchwarzenauSchweinfurtSegnitzSeinsheimSickershausenSommerachSommerauSommerhausenStaffelbachStammheimSteigerwaldSteinbachStettenSugenheimSulzfeldSulzheimSulzthalTauberrettersheimTauberzellTheilheimThÃ ¼ngenThÃ ¼ngersheimTiefenstockheimTiefenthalTraustadtTriefensteinTrimbergUettingenUffenheimUllstadtUnfindenUnterdÃ ¼rrbachUntereisenheimUnterhaidUnterleinachVeitshÃ ¶chheimVierethVogelsburgVÃ ¶gnitzVolkachWaigolshausenWaigolsheimWalddachsbachWasserlosWÃ ¤sserndorfWeigenheimWeiherWeilbachWeimersheimWenigumstadtWerneckWestheimWiebelsbergWiesenbronnWiesenfeldWiesentheidWillanzheimWinterhausenWipfeldWirmsthalWonfurtWÃ ¶rth am MainWÃ ¼rzburgWÃ ¼stenfeldenWÃ ¼stenzellZeil am MainZeilitzheimZell am EbersbergZell am MainZellingenZiegelanger1.2.4. Specified region Hessische BergstraÃ e(a) Sub-regions:Bereich StarkenburgBereich Umstadt(b) GroÃ lagen:RottSchloÃ bergWolfsmagenc) Einzellagen:EckwegFÃ ¼rstenlagerGuldenzollHemsbergHerrenbergHÃ ¶llbergKalkgasseMaibergPaulusSteingerÃ ¶llSteingerÃ ¼ckSteinkopfStemmlerStreichling(d) Communes or parts of communes:AlsbachBensheimBensheim-AuerbachBensheim-SchÃ ¶nbergDietzenbachErbachGroÃ -UmstadtHambachHeppenheimKlein-UmstadtRoÃ dorfSeeheimZwingenberg1.2.5. Specified region Mittelrhein(a) Sub-regions:Bereich LoreleyBereich Siebengebirge(b) GroÃ lagen:Burg-HammersteinBurg RheinfelsGedeonseckHerrenbergLahntalLoreleyfelsenMarxburgPetersbergSchloÃ  ReichensteinSchloÃ  SchÃ ¶nburgSchloÃ  Stahleck(c) Einzellagen:BrÃ ¼nnchenFÃ ¼rstenbergGartenlayKlosterbergRÃ ¶merbergSchloÃ  StahlbergSonneSt. MartinsbergWahrheitWolfshÃ ¶hle(d) Communes or parts of communes:AriendorfBacharachBacharach-SteegBad EmsBad HÃ ¶nningenBoppardBornichBraubachBreitscheidBreyDamscheidDattenbergDausenauDellhofenDÃ ¶rscheidEhrenbreitsteinEhrentalEmsEngenhÃ ¶llErpelFachbachFilsenHammHammersteinHenschhausenHirzenachKamp-BornhofenKarthausKasbach-OhlenbergKaubKestertKoblenzKÃ ¶nigswinterLahnsteinLangscheidLeubsdorfLeutesdorfLinzManubachMedenscheidNassauNeurathNiederburgNiederdollendorfNiederhammersteinNiederheimbachNochernOberdiebachOberdollendorfOberhammersteinObernhofOberheimbachOberweselOsterspaiPatersbergPerscheidRheinbreitbachRheinbrohlRheindiebachRhensRhÃ ¶ndorfSankt GoarSankt GoarshausenSchloÃ  FÃ ¼rstenbergSpaySteegTrechtingshausenUnkelUrbarVallendarWeinÃ ¤hrWellmichWerlauWinzberg1.2.6. Specified region Mosel-Saar-Ruwer(a) General:MoselMoseltalerRuwerSaar(b) Sub-regions:Bereich BernkastelBereich MoseltorBereich ObermoselBereich RuwertalBereich SaarBereich Zell(c) GroÃ lagen:BadstubeGipfelGoldbÃ ¤umchenGrafschaftKÃ ¶ningsbergKurfÃ ¼rstlayMichelsbergMÃ ¼nzlayNacktarschProbstbergRÃ ¶merlayRosenhangSankt MichaelScharzbergScharzlaySchwarze KatzVom heiÃ en SteinWeinhex(d) Einzellagen:AbteibergAdlerAltarbergAltÃ ¤rchenAltenbergAnnabergApothekeAuf der WiltingerkuppBlÃ ¼mchenBocksteinBraunebergBraunfelsBrÃ ¼derbergBruderschaftBurg WarsbergBurgbergBurglayBurglay-FelsenBurgmauerBuÃ layCarlsfelsenDoctorDomgartenDomherrenbergEdelbergElzhofbergEngelgrubeEngelstrÃ ¶pfchenEuchariusbergFalkenbergFalklayFelsenkopfFettgartenFeuerbergFrauenbergFunkenbergGeisbergGoldgrÃ ¼bchenGoldkuppGoldlayGoldtrÃ ¶pfchenGrafschafter SonnenbergGroÃ er HerrgottGÃ ¼nterslayHahnenschrittchenHammersteinHasenbergHasenlÃ ¤uferHeldHerrenbergHerzchenHimmelreichHirschlayHirtengartenHitzlayHofbergerHonigbergHubertusbergHubertuslayJohannisbrÃ ¼nnchenJufferKapellchenKapellenbergKardinalsbergKarlsbergKÃ ¤tzchenKehrnagelKirchbergKirchlayKlosterbergKlostergartenKlosterkammerKlosterlayKlostersegenKÃ ¶nigsbergKreuzlayKroneKuppKurfÃ ¼rstLambertuslayLaudamusbergLaurentiusbergLayLeiterchenLetterlayMandelgrabenMarienbergMarienburgMarienburgerMarienholzMaximinerMaximiner BurgbergMaximinerMeisenbergMonteneubelMoullay-HofbergMÃ ¼hlenbergNiederbergNiederberg-HeldenNonnenbergNonnengartenOsterlÃ ¤mmchenParadiesPaulinsbergPaulinslayPfirsichgartenQuiriniusbergRathausbergRauschRochusfelsRÃ ¶merbergRÃ ¶mergartenRÃ ¶merhangRÃ ¶merquelleRosenbergRosenbornRosengÃ ¤rtchenRosenlayRoterdSandbergSchatzgartenScheidterbergSchelmSchieÃ laySchlagengrabenSchleidbergSchlemmertrÃ ¶pfchenSchloÃ  Thorner KuppSchloÃ bergSonnenbergSonnenlaySonnenuhrSt. GeorgshofSt. MartinSt. MatheiserStefanslaySteffensbergStephansbergStubenerTreppchenVogteibergWeiÃ erbergWÃ ¼rzgartenZellerberg(e) Communes or parts of communes:AlfAlkenAndelAvelsbachAylBausendorfBeilsteinBekondBengelBernkastel-KuesBeurenBiebelhausenBiewerBitzingenBraunebergBremmBriedelBriedernBrodenbachBruttig-FankelBullayBurgBurgenCochemCondDetzemDhronDieblichDreisEbernachEdiger-EllerEdingenEitelsbachEllenz-PoltersdorfEllerEnkirchEnschErdenErnstEsingenFalkensteinFankelFastrauFellFellerichFilschFilzenFischFluÃ bachFranzenheimGodendorfGondorfGraachGrewenichGÃ ¼lsHammHatzenportHelfant-EsingenHetzerathHockweilerHupperathIgelIrschKaimtKanzemKardenKaselKastel-StaadtKattenesKennKernscheidKestenKinheimKirfKlottenKlÃ ¼sserathKobern-GondorfKoblenzKÃ ¶lligKommlingenKÃ ¶nenKonzKorlingenKÃ ¶venichKÃ ¶werichKrettnachKreuzweilerKrÃ ¶vKrutweilerKuesKÃ ¼renzLangsurLayLehmenLeiwenLiersbergLieserLÃ ¶fLongenLonguichLorenzhofLÃ ¶rschLÃ ¶snichMaring-NoviandMaximin GrÃ ¼nhausMehringMennigMerlMertesdorfMerzkirchenMesenichMetternichMetzdorfMeurichMinheimMonzelMorscheidMoselkernMoselsÃ ¼rschMoselweiÃ MÃ ¼denMÃ ¼hlheimNeefNehrenNennigNeumagen-DhronNiederemmelNiederfellNiederleukenNiedermennigNittelNoviandOberbilligOberemmelOberfellObermennigOberperlOckfenOlewigOlkenbachOnsdorfOsann-MonzelPalzemPellingenPerlPiesportPlattenPÃ ¶lichPoltersdorfPommernPortzPÃ ¼nderichRachtigRalingenRehlingenReilRiolRivenichRiverisRuwerSaarburgScharzhofbergSchleichSchodenSchweichSehlSehlemSehndorfSehnhalsSenheimSerrigSoestSommerauSt. AldegundStaadtStarkenburgTarforstTawernTemmelsThÃ ¶rnichTraben-TrarbachTrarbachTreis-KardenTrierTrittenheimÃ rzigValwigVeldenzWaldrachWasserlieschWawernWehlenWehrWellenWiltingenWincheringenWinningenWintersdorfWintrichWittlichWolfZellZeltingen-RachtigZewen-Oberkirch1.2.7. Specified region Nahe(a) Sub-region:Bereich Nahetal(b) GroÃ lagen:BurgwegKronenbergParadiesgartenPfarrgartenRosengartenSchloÃ kapelleSonnenborn(c) Einzellagen:AbteiAlte RÃ ¶merstraÃ eAltenbergAltenburgApostelbergBackÃ ¶fchenBecherbrunnenBergBergbornBirkenbergDombergDrachenbrunnenEdelbergFelsenbergFelseneckForstFrÃ ¼hlingsplÃ ¤tzchenGalgenbergGraukatzHerrenzehntelHinkelsteinHipperichHofgutHÃ ¶lleHÃ ¶llenbrandHÃ ¶llenpfadHonigbergHÃ ¶rnchenJohannisbergKapellenbergKarthÃ ¤userKastellKatergrubeKatzenhÃ ¶lleKlosterbergKlostergartenKÃ ¶nigsgartenKÃ ¶nigsschloÃ KroneKronenfelsLauerwegLiebesbrunnenLÃ ¶hrer BergLumpMarienpforterMÃ ¶nchbergMÃ ¼hlbergNarrenkappeNonnengartenOsterhÃ ¶llOtterbergPalmengartenParadiesPastoreiPastorenbergPfaffensteinRatsgrundRheingrafenbergRÃ ¶merbergRÃ ¶merheldeRosenbergRosenteichRothenbergSaukopfSchloÃ bergSonnenbergSonnenwegSonnnenlaufSt. AntoniuswegSt. MartinSteinchenSteyerbergStrauÃ bergTeufelskÃ ¼cheTilgesbrunnenVogelsangWildgrafenberg(d) Communes or parts of communes:AlsenzAltenbambergAuenBad KreuznachBad MÃ ¼nster-EbernburgBayerfeld-SteckweilerBingerbrÃ ¼ckBockenauBoosBosenheimBraunweilerBretzenheimBurg LayenBurgsponheimCÃ ¶llnDalbergDeslochDorsheimDuchrothEbernburgEckenrothFeilbingertGaugrehweilerGenheimGuldentalGutenbergHargesheimHeddesheimHergenfeldHochstÃ ¤ttenHÃ ¼ffelsheimIppesheimKalkofenKirschrothLangenlonsheimLaubenheimLauschiedLettweilerMandelMannweiler-CÃ ¶llnMartinsteinMeddersheimMeisenheimMerxheimMonzingenMÃ ¼nsterMÃ ¼nster-SarmsheimMÃ ¼nsterappelNiederhausenNiedermoschelNorheimNuÃ baumOberhausenObermoschelOberndorfOberstreitOdernheimPlanigRaumbachRehbornRoxheimRÃ ¼desheimRÃ ¼mmelsheimSchloÃ bÃ ¶ckelheimSchÃ ¶nebergSchweppenhausenSobernheimSommerlochSpabrÃ ¼ckenSponheimSt. KatharinenStaudernheimSteckweilerSteinhardtTraisenUnkenbachWald ErbachWaldalgesheimWaldbÃ ¶ckelheimWaldhilbersheimWaldlaubersheimWallhausenWeilerWeinsheimWindesheimWinterbornWinzenheim1.2.8. Specified region Pfalz(a) Sub-regions:Bereich Mittelhaardt Deutsche WeinstraÃ eBereich sÃ ¼dliche WeinstraÃ e(b) GroÃ lagen:BischofskreuzFeuerbergGrafenstÃ ¼ckGuttenbergHerrlichHochmeÃ HofstÃ ¼ckHÃ ¶llenpfadHonigsÃ ¤ckelKlosterKobnertKÃ ¶nigsgartenLiebfrauenbergMandelhÃ ¶heMariengartenMeerspinneOrdensgutPfaffengrundRebstÃ ¶ckelRosenbÃ ¼hlSchloÃ  LudwigshÃ ¶heSchnepfenpflug an der WeinstraÃ eSchnepfenpflug vom ZellertalSchwarzerdeTrappenberg(c) Einzellagen:AbtsbergAltenbergAltes LÃ ¶hlBaronBennBergBergelBettelhausBiengartenBildbergBischofsgartenBischofswegBubeneckBurgwegDoktorEselsbuckelEselshautForstFrauenlÃ ¤ndchenFrohnwingertFronhofFrÃ ¼hmeÃ FuchslochGÃ ¤sselGeiÃ kopfGerÃ ¼mpelGoldbergGottesackerGrÃ ¤fenbergHahnenHaldeHasenHasenzeileHeidegartenHeilig KreuzHeiligenbergHeldHerrenbergHerrenmorgenHerrenpfadHerrgottsackerHochbennHochgerichtHÃ ¶heHohenrainHÃ ¶lleHonigsackIm SonnenscheinJohanniskirchelKaiserbergKalkgrubeKalkofenKapelleKapellenbergKastanienbuschKastaniengartenKirchbergKirchenstÃ ¼ckKirchlÃ ¶hKirschgartenKlostergartenKlosterpfadKlosterstÃ ¼ckKÃ ¶nigswingertKreuzKreuzbergKroatenpfadKronenbergKurfirstLattLerchenbÃ ¶hlLettenLiebesbrunnenLinsenbuschMandelbergMandelgartenMandelhangMandelpfadMandelrÃ ¶thMaria MagdalenaMartinshÃ ¶heMichelsbergMÃ ¼nzbergMusikantenbuckelMÃ ¼tterleNarrenbergNeubergNonnengartenNonnenstÃ ¼ckNuÃ bienNuÃ riegelOberschloÃ Ã lgasselOschelskopfOsterbergParadiesPfaffenbergReiterpfadRittersbergRÃ ¶merbrunnenRÃ ¶merstraÃ eRÃ ¶merwegRoÃ bergRosenbergRosengartenRosenkranzRosenkrÃ ¤nzelRoter BergSauschwÃ ¤nzelSchÃ ¤fergartenSchloÃ bergSchloÃ gartenSchwarzes KreuzSeligmacherSilberbergSonnenbergSt. StephanSteinackerSteingebiÃ SteinkopfStiftVenusbuckelVogelsangVogelsprungWolfsbergWonnebergZechpeter(d) Communes or parts of communes:AlbersweilerAlbisheimAlbsheimAlsterweilerAltdorfAppenhofenArzheimAsselheimBad BergzabernBad DÃ ¼rkheimBarbelrothBattenbergBellheimBerghausenBiedesheimBilligheimBilligheim-IngenheimBirkweilerBischheimBissersheimBobenheim am BergBÃ ¶bingenBÃ ¶chingenBockenheimBolandenBornheimBubenheimBurrweilerColgenstein-HeidesheimDackenheimDammheimDeidesheimDiedesfeldDierbachDirmsteinDÃ ¶rrenbachDrusweilerDuttweilerEdenkobenEdesheimEinselthumEllerstadtErpolzheimEschbachEssingenFlemlingenForstFrankenthalFrankweilerFreckenfeldFreimersheimFreinsheimFreisbachFriedelsheimGauersheimGeinsheimGerolsheimGimmeldingenGleisweilerGleiszellen-GleishorbachGÃ ¶cklingenGodramsteinGommersheimGÃ ¶nnheimGrÃ ¤fenhausenGronauGroÃ fischlingenGroÃ karlbachGroÃ niedesheimGrÃ ¼nstadtHaardtHainfeldHambachHarxheimHaÃ lochHeidesheimHeiligensteinHergersweilerHerxheim am BergHerxheim bei LandauHerxheimweyherHeÃ heimHeuchelheimHeuchelheim bei FrankentalHeuchelheim-KlingenHochdorf-AssenheimHochstadtIlbesheimImmesheimImpflingenIngenheimInsheimKallstadtKandelKapellenKapellen-DrusweilerKapsweyerKindenheimKirchheim an der WeinstraÃ eKirchheimbolandenKirrweilerKleinfischlingenKleinkarlbachKleinniedesheimKlingenKlingenmÃ ¼nsterKnittelsheimKnÃ ¶ringenKÃ ¶nigsbach an der WeinstraÃ eLachenLachen/SpeyerdorfLandau in der PfalzLaumersheimLautersheimLeinsweilerLeistadtLustadtMaikammerMarnheimMechtersheimMeckenheimMertesheimMinfeldMÃ ¶rlheimMorschheimMÃ ¶rzheimMÃ ¼hlheimMÃ ¼hlhofenMuÃ bach an der WeinstraÃ eNeuleiningenNeustadt an der WeinstraÃ eNiederhorbachNiederkirchenNiederotterbachNiefernheimNuÃ dorfOberhausenOberhofenOberotterbachObersÃ ¼lzenObrigheimOffenbachOttersheimOttersheim/ZellerthalPleisweilerPleisweiler-OberhofenQueichheimRanschbachRechtenbachRhodtRittersheimRÃ ¶dersheim-GronauRohrbachRÃ ¶merbergRoschbachRuppertsbergRÃ ¼ssingenSausenheimSchwegenheimSchweigenSchweigen-RechtenbachSchweighofenSiebeldingenSpeyerdorfSt. JohannSt. MartinSteinfeldSteinweilerStettenUngsteinVenningenVollmersweilerWachenheimWalsheimWeingartenWeisenheim am BergWeyher in der PfalzWindenZeiskamZellZellertal1.2.9. Specified region Rheingau(a) Sub-regions:Bereich Johannisberg(b) GroÃ lagen:BurgwegDaubhausDeutelsbergErntebringerGottesthalHeiligenstockHonigbergMehrhÃ ¶lzchenSteilSteinmacher(c) Einzellagen:DachsbergDoosbergEdelmannFuschsbergGutenbergHasensprungHendelbergHerrnbergHÃ ¶llenbergJungferKapellenbergKilzbergKlausKlÃ ¤userwegKlosterbergKÃ ¶niginLangenstÃ ¼ckLenchenMagdalenenkreuzMarcobrunnMichelmarkMÃ ¶nchspfadNuÃ brunnenRosengartenSandgrubSchÃ ¶nhellSchÃ ¼tzenhausSeligmacherSonnenbergSt. NikolausTaubenbergViktoriaberg(d) Communes or parts of communes:AssmannshausenAulhausenBÃ ¶ddigerEltvilleErbachFlÃ ¶rsheimFrankfurtGeisenheimHallgartenHattenheimHochheimJohannisbergKiedrichLorchLorchhausenMainz-KostheimMartinsthalMassenheimMittelheimNiederwallufOberwallufOestrichRauenthalReichartshausenRÃ ¼desheimSteinbergVollradsWickerWiesbadenWiesbaden-DotzheimWiesbaden-FrauensteinWiesbaden-SchiersteinWinkel1.2.10. Specified region Rheinhessen(a) Sub-regions:Bereich BingenBereich NiersteinBereich Wonnegau(b) GroÃ lagen:AbteyAdelbergAuflangenBergklosterBurg RodensteinDomblickDomherrGotteshilfeGÃ ¼ldenmorgenGutes DomtalKaiserpfalzKrÃ ¶tenbrunnenKurfÃ ¼rstenstÃ ¼ckLiebfrauenmorgenPetersbergPilgerpfadRehbachRheinblickRheingrafensteinSankt AlbanSankt RochuskapelleSpiegelbergSybillinensteinVÃ ¶gelsgÃ ¤rten(c) Einzellagen:AdelpfadÃ ffchenAlte RÃ ¶merstraÃ eAltenbergAulenbergAulerdeBildstockBinger BergBlÃ ¼cherpfadBlumeBockshautBocksteinBornpfadBubenstÃ ¼ckBÃ ¼rgelDaubhausDoktorEbersbergEdle WeingÃ ¤rtenEiserne HandEngelsbergFelsFelsenFeuerbergFindlingFrauenbergFraugartenFrÃ ¼hmesseFuchslochGalgenbergGeiersbergGeisterbergGewÃ ¼rzgÃ ¤rtchenGeyersbergGoldbergGoldenes HornGoldgrubeGoldpfadGoldstÃ ¼ckchenGottesgartenGÃ ¶tzenbornHÃ ¤hnchenHasenbiÃ HasensprungHaubenbergHeilHeiligenhausHeiligenpfadHeilighÃ ¤uschenHeiligkreuzHerrengartenHerrgottspfadHimmelsackerHimmelthalHippingHochHochbergHockenmÃ ¼hleHohbergHÃ ¶lleHÃ ¶llenbrandHombergHonigbergHornHornbergHundskopfJohannisbergKachelbergKaisergartenKallenbergKapellenbergKatzebuckelKehrKieselbergKirchbergKirchenstÃ ¼ckKirchgÃ ¤rtchenKirchplatteKlausenbergKloppenbergKlosterbergKlosterbruderKlostergartenKlosterwegKnopfKÃ ¶nigsstuhlKranzbergKreuzKreuzbergKreuzblickKreuzkapelleKreuzwegLeckerbergLeidheckeLenchenLiebenbergLiebfrauLiebfrauenbergLiebfrauenthalMandelbaumMandelbergMandelbrunnenMichelsbergMÃ ¶nchbÃ ¤umchenMÃ ¶nchspfadMoosbergMorsteinNonnengartenNonnenwingertÃ lbergOsterbergPaterbergPaterhofPfaffenbergPfaffenhaldePfaffenkappePilgersteinRheinbergRheingrafenbergRheinhÃ ¶heRitterbergRÃ ¶merbergRÃ ¶merstegRosenbergRosengartenRotenfelsRotenpfadRotensteinRotes KreuzRothenbergSandSankt GeorgenSaukopfSaulochSchelmenSchildbergSchloÃ SchloÃ  HammersteinSchloÃ bergSchloÃ berg-SchwÃ ¤tzerchenSchloÃ hÃ ¶lleSchneckenbergSchÃ ¶nbergSchÃ ¼tzenhÃ ¼tteSchwarzenbergSeilgartenSilberbergSiliusbrunnenSioner KlosterbergSommerwendeSonnenbergSonnenhangSonnenwegSonnheilSpitzbergSt. AnnabergSt. GeorgenbergSt. JakobsbergSt. JulianenbrunnenSteigSteig-TerassenSteinSteinbergSteingrubeTafelsteinTeufelspfadVogelsangWartbergWingertstorWiÃ bergZechbergZellerweg am schwarzen Herrgott(d) Communes or parts of communes:AbenheimAlbigAlsheimAlzeyAppenheimArmsheimAspisheimBadenheimBechenheimBechtheimBechtolsheimBermersheimBermersheim vor der HÃ ¶heBiebelnheimBiebelsheimBingenBodenheimBornheimBretzenheimBubenheimBÃ ¼desheimDalheimDalsheimDautenheimDexheimDienheimDietersheimDintesheimDittelsheim-HeÃ lochDolgesheimDorn-DÃ ¼rkheimDraisDromersheimEbersheimEckelsheimEichEimsheimElsheimEngelstadtEnsheimEppelsheimErbes-BÃ ¼desheimEsselbornEssenheimFinthenFlombornFlonheimFlÃ ¶rsheim-DalsheimFramersheimFreilaubersheimFreimersheimFrettenheimFriesenheimFÃ ¼rfeldGabsheimGau-AlgesheimGau-BickelheimGau-BischofsheimGau-HeppenheimGau-KÃ ¶ngernheimGau-OdernheimGau-WeinheimGaulsheimGensingenGimbsheimGrolsheimGroÃ -WinternheimGumbsheimGundersheimGundheimGuntersblumHackenheimHahnheimHangen-WeisheimHarxheimHechtsheimHeidesheimHeimersheimHeppenheimHerrnsheimHeÃ lochHillesheimHohen-SÃ ¼lzenHorchheimHorrweilerIngelheimJugenheimKemptenKettenheimKlein-WinterheimKÃ ¶ngernheimKriegsheimLaubenheimLeiselheimLonsheimLÃ ¶rzweilerLudwigshÃ ¶heMainzMauchenheimMettenheimMÃ ¶lsheimMommenheimMonsheimMonzernheimMÃ ¶rstadtNackNackenheimNeu-BambergNieder-FlÃ ¶rsheimNieder-HilbersheimNieder-OlmNieder-SaulheimNieder-WiesenNiersteinOber-FlÃ ¶rsheimOber-HilbersheimOber-OlmOckenheimOffenheimOffsteinOppenheimOsthofenPartenheimPfaffen-SchwabenheimSpiesheimSponsheimSprendlingenStadecken-ElsheimStein-BockenheimSulzheimTiefenthalUdenheimUelversheimUffhofenUndenheimVendersheimVolxheimWachenheimWackernheimWahlheimWallertheimWeinheimWeinolsheimWeinsheimWeisenauWelgesheimWendelsheimWesthofenWies-OppenheimWintersheimWolfsheimWÃ ¶llsteinWonsheimWormsWÃ ¶rrstadtZornheimZotzenheim1.2.11. Specified region Saale-Unstrut(a) Sub-regions:Bereich SchloÃ  NeuenburgBereich ThÃ ¼ringen(b) GroÃ lagen:BlÃ ¼tengrundGÃ ¶ttersitzKelterbergSchweigenberg(c) Einzellagen:HahnenbergMÃ ¼hlbergRappental(d) Communes or parts of communes:Bad KÃ ¶senBad SulzaBurgscheidungenDomburgDorndorfEulauFreyburgGleinaGoseckGroÃ heringenGroÃ jenaGrÃ ¶stHÃ ¶hnstedtJenaKaatschenKalzendorfKarsdorfKirchscheidungenKlosterhÃ ¤selerLangenbogenLauchaLÃ ¶baschÃ ¼tzMÃ ¼ncherodaNaumburgNebraNeugÃ ¶nnaReinsdorfRollsdorfRoÃ bachSchleberodaSchulpforteSeeburgSpielbergSteigraVitzenburgWeischÃ ¼tzWeiÃ enfelsWerder/HavelZeuchfeldZscheiplitz1.2.12. Specified region Sachsen(a) Sub-regions:Bereich DresdenBereich ElstertalBereich MeiÃ en(b) GroÃ lagen:ElbhÃ ¤ngeLÃ ¶Ã nitzSchloÃ weinbergSpaargebirge(c) Einzellagen:HeinrichsburgKapitelberg(d) Communes or parts of communes:BelgernJessenKleindrÃ ¶benMeiÃ enMerbitzOstritzPesterwitzPillnitzProschwitzRadebeulSchliebenSeuÃ litzWeinbÃ ¶hla1.2.13. Specified region WÃ ¼rttemberg(a) Sub-regions:Bereich Kocher-Jagst-TauberBereich Oberer NeckarBereich Remstal-StuttgartBereich WÃ ¼rttembergisch UnterlandBereich WÃ ¼rttembergischer Bodensee(b) GroÃ lagen:HeuchelbergHohenneuffenKirchenweinbergKocherbergKopfLindauer SeegartenLindelbergSalzbergSchalksteinSchozachtalSonnenbÃ ¼hlStautenbergStrombergTauberbergWartbÃ ¼hlWeinsteigeWunnenstein(c) Einzellagen:AltenbergBergBurgbergBurghaldeDachsbergDachsteigerDezbergDieblesbergEberfÃ ¼rstFelsengartenFlatterbergForstbergGoldbergGrafenbergHaldeHarzbergHeiligenbergHerrlesbergHimmelreichHofbergHohenbergHoher BergHundsbergJupiterbergKaiserbergKatzenbeiÃ erKatzenÃ ¶hrleKaybergKirchbergKlosterbergKÃ ¶nigKriegsbergKupferhaldeLÃ ¤mmlerLichtenbergLiebenbergMargareteMichaelsbergMÃ ¶nchbergMÃ ¶nchsbergMÃ ¼hlbÃ ¤cherNeckarhÃ ¤ldeParadiesPropstbergRanzenbergRappenReichshaldeRozenbergSankt JohÃ ¤nnserSchafsteigeSchanzreiterSchelmenklingeSchenkenbergScheuerbergSchloÃ bergSchloÃ steigeSchmeckerSchneckenhofSommerbergSommerhaldeSonnenbergSonntagsbergSteinackerSteingrubeStiftsbergWachtkopfWanneWardtbergWildenbergWohlfahrtsbergWurmbergZweifelsberg(d) Communes or parts of communes:AbstattAdolzfurtAffalterbachAffaltrachAichelbergAichwaldAllmersbachAspachAspergAuensteinBaachBad CannstattBad FriedrichshallBad MergentheimBeihingenBeilsteinBeinsteinBelsenbergBensingenBesigheimBeurenBeutelsbachBieringenBietigheimBietigheim-BissingenBissingenBodolzBÃ ¶nnigheimBotenheimBrackenheimBrettachBretzfeldBreuningsweilerBÃ ¼rgBurgbronnCleebronnCleversulzbachCreglingenCriesbachDegerlochDiefenbachDimbachDÃ ¶rzbachDÃ ¼rrenzimmernDuttenbergEberstadtEibensbachEichelbergEllhofenElpersheimEndersbachEnsingenEnzweihingenEppingenErdmannhausenErlenbachErligheimErnsbachEschelbachEschenauEsslingenFellbachFeuerbachFleinForchtenbergFrauenzimmernFreiberg am NeckarFreudensteinFreudenthalFrickenhausenGaisburgGeddelsbachGellmersbachGemmrigheimGeradstettenGerlingenGrantschenGronauGroÃ bottwarGroÃ gartachGroÃ heppachGroÃ ingersheimGrunbachGÃ ¼glingenGÃ ¼ndelbachGundelsheimHaagenHaberschlachtHÃ ¤fnerhaslachHanweilerHarsbergHausen an der ZaberHebsackHedelfingenHeilbronnHertmannsweilerHessigheimHeuholzHirschauHof und LembachHofenHoheneckHohenhaslachHohensteinHÃ ¶pfigheimHorkheimHorrheimHÃ ¶Ã linsÃ ¼lzIllingenIlsfeldIngelfingenIngersheimKappishÃ ¤usernKernenKesselfeldKirchbergKirchheimKleinaspachKleinbottwarKleingartachKleinheppachKleiningersheimKleinsachsenheimKlingenbergKnittlingenKohlbergKorbKressbronn/BodenseeKÃ ¼nzelsauLangenbeutingenLaudenbachLauffenLehrensteinsfeldLeingartenLeonbronnLienzingenLindauLinsenhofenLÃ ¶chgauLÃ ¶wensteinLudwigsburgMaienfelsMarbach/NeckarMarkelsheimMarkgrÃ ¶ningenMassenbachhausenMaulbronnMeimsheimMetzingenMichelbach am WaldMÃ ¶ckmÃ ¼hlMÃ ¼hlackerMÃ ¼hlhausen an der EnzMÃ ¼lhausenMundelsheimMÃ ¼nsterMurrNeckarsulmNeckarweihingenNeckarwestheimNeippergNeudenauNeuenstadt am KocherNeuensteinNeuffenNeuhausenNeustadtNiederhofenNiedernhallNiederstettenNonnenhornNordhausenNordheimOberderdingenOberohrnObersÃ ¶llbachOberstenfeldOberstettenObersulmObertÃ ¼rkheimOchsenbachOchsenburgOedheimOffenauÃ hringenÃ tisheimPfaffenhofenPfedelbachPoppenweilerRavensburgReinsbronnRemshaldenReutlingenRielingshausenRietRietenauRohrackerRommelshausenRoÃ wagRotenbergRottenburgSachsenheimSchluchternSchnaitSchÃ ¶ntalSchorndorfSchozachSchÃ ¼tzingenSchwabbachSchwaigernSiebeneichSiglingenSpielbergSteinheimSternenfelsStetten am HeuchelbergStetten im RemstalStockheimStrÃ ¼mpfelbachStuttgartSÃ ¼lzbachTaldorfTalheimTÃ ¼bingenUhlbachUntereisesheimUntergruppenbachUnterheimbachUnterheinrietUnterjesingenUntersteinbachUntertÃ ¼rkheimVaihingenVerrenbergVorbachzimmernWaiblingenWaldbachWalheimWangenWasserburgWeikersheimWeiler bei WeinsbergWeiler an der ZaberWeilheimWeinsbergWeinstadtWeiÃ bachWendelsheimWermutshausenWiddernWillsbachWimmentalWindischenbachWinnendenWinterbachWinzerhausenWurmlingenWÃ ¼stenrotZaberfeldZuffenhausen1.2.14. Other namesLiebfrauenmilchLiebfraumilch2. Table wines bearing a geographical indication2.1. Landwein:Ahrtaler LandweinAltrheingauer LandweinBayerischer Bodensee-LandweinFrÃ ¤nkischer LandweinLandwein der MoselLandwein der RuwerLandwein der SaarMecklenburger LandweinMitteldeutscher LandweinNahegauer LandweinPfÃ ¤lzer LandweinRegensburger LandweinRheinburgen-LandweinRheingauer LandweinRheinischer LandweinSaarlÃ ¤ndischer Landwein der MoselSÃ ¤chsischer LandweinSchwÃ ¤bischer LandweinStarkenburger LandweinSÃ ¼dbadischer LandweinTaubertÃ ¤ler LandweinUnterbadischer Landwein2.2. Tafelwein:BayernBurgengauDonaulbrechtsburgLindauMainMecklenburgerMoselNeckarOberrheinRheinRhein-MoselRÃ ¶mertorStargarder LandII. WINES ORIGINATING IN THE FRENCH REPUBLIC1. Quality wines produced in specified regions (vin de qualitÃ © produit dans une rÃ ©gion dÃ ©terminÃ ©e)1.1. Names of specified regions1.1.1. Alsace and other eastern regions1.1.1.1. Appellations d'origine contrÃ ´lÃ ©esAlsaceAlsace, followed by a vineyard name ("lieu-dit"):- Altenberg de Bergbieten- Altenberg de Bergheim- Altenberg de Wolxheim- Brand- Bruderthal- Eichberg- Engelberg- Florimont- Frankstein- Froehn- Furstentum- Geisberg- Gloeckelberg- Goldert- Hatschbourg- Hengst- Kanzlerberg- Kastelberg- Kessler- Kirchberg de Barr- Kirchberg de RibeauvillÃ ©- KitterlÃ ©- Mambourg- Mandelberg- Marckrain- Moenchberg- Muenchberg- Ollwiller- Osterberg- Pfersigberg- Pfingstberg- Praelatenberg- Rangen- Rosacker- Saering- Schlossberg- Schoenenbourg- Sommerberg- Sonnenglanz- Spiegel- Sporen- Steinert- Steingrubler- Steinklotz- Vorbourg- Wiebelsberg- Wineck-Schlossberg- Winzenberg- ZinnkoepflÃ ©- ZotzenbergCÃ ´tes de Toul1.1.1.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureMoselle1.1.2. Bordeaux region1.1.2.1. Appellations d'origine contrÃ ´lÃ ©esBarsacBlayeBordeauxBordeaux ClairetBordeaux CÃ ´tes de FrancsBordeaux Haut-BenaugeBourgBourgeaisCadillacCanon-FronsacCÃ ©ronsCÃ ´tes Canon-FronsacCÃ ´tes de BlayeCÃ ´tes de Bordeaux Saint-MacaireCÃ ´tes de BourgCÃ ´tes de CastillonEntre-Deux-MersEntre-Deux-Mers Haut-BenaugeFronsacGravesGraves de VayresHaut-MÃ ©docLalande de PomerolListrac-MÃ ©docLoupiacLussac Saint-Ã milionMargauxMÃ ©docMontagne Saint-Ã milionMoulisMoulis-en-MÃ ©docNÃ ©acPauillacPessac-LÃ ©ognanPomerolPremiÃ ¨res CÃ ´tes de BlayePremiÃ ¨res CÃ ´tes de BordeauxPremiÃ ¨res CÃ ´tes de Bordeaux, followed by the commune of origin:- Bassens- Baurech- BÃ ©guey- Bouliac- Cadillac- Cambes- Camblanes- Capian- Carbon-Blanc- Cardan- Carignan- CÃ ©nac- Cenon- Donzac- Floirac- Gabarnac- Haux- Latresne- Langoiran- Laroque- Le Tourne- Lestiac- Lormont- Monprimblanc- Omet- Paillet- Quinsac- Rions- Saint-Caprais-de-Bordeaux- Sainte-Eulalie- Saint-Germain-de-Grave- Saint-Maixant- Semens- Tabanac- Verdelais- Villenave-de-Rions- YvracPuisseguin Saint-Ã milionSaint-Ã milionSaint-EstÃ ¨pheSaint-GeorgesSaint-JulienSainte-Croix-du-MontSainte-Foy BordeauxSauternes1.1.3. Burgundy region1.1.3.1. Appellations d'origine contrÃ ´lÃ ©esAloxe-CortonAuxey-DuressesBÃ ¢tard-MontrachetBeaujolaisBeaujolais, followed by the commune of origin:- Arbuisonnas- Beaujeu- BlacÃ ©- CerciÃ ©- ChÃ ¢nes- Charentay- Chenas- Chiroubles- DenicÃ ©- Durette- Emeringes- Fleurie- JuliÃ ©nas- JulliÃ ©- La Chapelle-de-Guinchay- LanciÃ ©- LantigniÃ ©- Le PerrÃ ©on- Les Ardillats- Leynes- Marchampt- Montmelas- Odenas- Pruzilly- QuinciÃ ©- RegniÃ ©- Rivolet- RomanÃ ¨che- Saint-Amour-Bellevue- Saint-Ã tienne-des-OuillÃ ¨res- Saint-Ã tienne-la-Varenne- Saint-Julien- Saint-Lager- Saint-Symphorien-d'Ancelles- Saint-VÃ ©rand- Salles- Vaux- Vauxrenard- VilliÃ © MorgonBeaujolais-VillagesBeauneBienvenues BÃ ¢tard-MontrachetBlagnyBonnes MaresBourgogneBourgogne AligotÃ ©Bourgogne or Bourgogne Clairet, followed or not by the name of the sub-region:- CÃ ´te Chalonnaise- CÃ ´tes d'Auxerre- Hautes-CÃ ´tes de Beaune- Hautes-CÃ ´tes de Nuits- VÃ ©zÃ ©layBourgogne or Bourgogne Clairet, followed or not by the commune of origin:- Chitry- Coulanges-la-Vineuse- Epineuil- IrancyBourgogne or Bourgogne Clairet, followed or not by:- CÃ ´te Saint-Jacques- En Montre-Cul- La Chapelle Notre-Dame- Le Chapitre- Montrecul- Montre-culBouzeronBrouillyChablisChablis, followed or not by "Climat dorigine":- Blanchot- Bougros- Grenouilles- Les Clos- Preuses- Valmur- VaudÃ ©sirChablis, followed or not by "Climat dorigine" or one of the following expressions:- Beauroy- Berdiot- Beugnons- Butteaux- Chapelot- Chatains- Chaume de Talvat- CÃ ´te de BrÃ ©chain- CÃ ´te de Cuissy- CÃ ´te de Fontenay- CÃ ´te de Jouan- CÃ ´te de LÃ ©chet- CÃ ´te de Savant- CÃ ´te de Vaubarousse- CÃ ´te des PrÃ ¨s-Girots- ForÃ ªts- Fourchaume- L'Homme mort- Les Beauregards- Les Epinottes- Les Fourneaux- Les Lys- MÃ ©linots- Mont de Milieu- MontÃ ©e de Tonnerre- Montmains- Morein- Pied d'Aloup- RonciÃ ¨res- SÃ ©chers- Troesmes- Vaillons- Vau de Vey- Vau Ligneau- Vaucoupin- Vaugiraut- Vaulorent- Vaux Ragons- VosgrosChambertinChambertin Clos de BÃ ¨zeChambolle-MusignyChapelle-ChambertinCharlemagneCharmes-ChambertinChassagne-MontrachetChassagne-Montrachet CÃ ´te de BeauneChenasChevalier-MontrachetChiroublesChorey-lÃ ¨s-BeauneChorey-lÃ ¨s-Beaune CÃ ´te de BeauneClos de la RocheClos de TartClos de VougeotClos des LambraysClos Saint-DenisCortonCorton-CharlemagneCÃ ´te de BeauneCÃ ´te de Beaune-VillagesCÃ ´te de BrouillyCÃ ´te de Nuits-VillagesCÃ ´te RoannaiseCriots BÃ ¢tard-MontrachetEchezeauxFixinFleurieGevrey-ChambertinGivryGrands EchezeauxGriotte-ChambertinJuliÃ ©nasLa Grande RueLadoixLadoix CÃ ´te de BeauneLatriciÃ ¨res-ChambertinMÃ ¢conMÃ ¢con-VillagesMÃ ¢con, followed by the commune of origin:- AzÃ ©- BerzÃ ©-la-Ville- BerzÃ ©-le-Chatel- Bissy-la-MÃ ¢connaise- Burgy- BussiÃ ¨res- Chaintres- ChÃ ¢nes- Chardonnay- Charnay-lÃ ¨s-MÃ ¢con- Chasselas- Chevagny-lÃ ¨s-ChevriÃ ¨res- ClessÃ ©- CrÃ ¨ches-sur-SaÃ ´ne- Cruzilles- DavayÃ ©- FuissÃ ©- GrÃ ©villy- Hurigny- IgÃ ©- La Chapelle-de-Guinchay- La Roche Vineuse- Leynes- LochÃ ©- Lugny- Milly-Lamartine- Montbellet- Peronne- Pierreclos- PrissÃ ©- Pruzilly- RomanÃ ¨che-Thorins- Saint-Amour-Bellevue- Saint-Gengoux-de-ScissÃ ©- Saint-Symphorien-d'Ancelles- Saint-VÃ ©rand- Sologny- SolutrÃ ©-Pouilly- Uchizy- Vergisson- VerzÃ ©- Vinzelles- VirÃ ©Maranges, followed or not by "climat dorigine" or one of the following expressions:- Clos de la BoutiÃ ¨re- La Croix Moines- La FussiÃ ¨re- Le Clos des LoyÃ ¨res- Le Clos des Rois- Les Clos RoussotsMaranges CÃ ´te de BeauneMarsannayMazis-ChambertinMazoyÃ ¨res-ChambertinMercureyMeursaultMeursault CÃ ´te de BeauneMontagnyMonthÃ ©lieMonthÃ ©lie CÃ ´te de BeauneMontrachetMorey-Saint-DenisMorgonMoulin-Ã -VentMusignyNuitsNuits-Saint-GeorgesPernand-VergelessesPernand-Vergelesses CÃ ´te de BeaunePetit Chablis, followed or not by the commune of origin:- Beine- BÃ ©ru- Chablis- Chemilly-sur-Serein- ChichÃ ©e- Collan- Courgis- Fleys- Fontenay- La Chapelle-Vaupelteigne- Lignorelles- Ligny-le-ChÃ ¢tel- Maligny- Poilly-sur-Serein- PrÃ ©hy- Saint-Cyr-les-Colons- Villy- ViviersPommardPouilly-FuissÃ ©Pouilly-LochÃ ©Pouilly-VinzellesPuligny-MontrachetPuligny-Montrachet CÃ ´te de BeauneRÃ ©gniÃ ©RichebourgRomanÃ ©e (La)RomanÃ ©e ContiRomanÃ ©e Saint-VivantRuchottes-ChambertinRullySaint-AmourSaint-AubinSaint-Aubin CÃ ´te de BeauneSaint-RomainSaint-Romain CÃ ´te de BeauneSaint-VÃ ©ranSantenaySantenay CÃ ´te de BeauneSavigny-lÃ ¨s-BeauneSavigny-lÃ ¨s-Beaune CÃ ´te de BeauneTÃ ¢che (La)VaupulentVin Fin de la CÃ ´te de NuitsVolnayVolnay SantenotsVosne-RomanÃ ©eVougeot1.1.3.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureCÃ ´tes du ForezSaint Bris1.1.4. Champagne region1.1.4.1. Appellations d'origine contrÃ ´lÃ ©esChampagneCoteaux ChampenoisRiceys1.1.5. Cognac region1.1.5.1. Appellation dorigine contrÃ ´lÃ ©eCharentes1.1.6. CÃ ´tes du RhÃ ´ne region1.1.6.1. Appellations d'origine contrÃ ´lÃ ©esBeaumes-de-VeniseChÃ ¢teau GrilletChÃ ¢teauneuf-du-PapeChÃ ¢tillon-en-DioisCondrieuCornasCÃ ´te RÃ ´tieCoteaux de DieCoteaux de PierrevertCoteaux du TricastinCÃ ´tes du LubÃ ©ronCÃ ´tes du RhÃ ´neCÃ ´tes du RhÃ ´ne VillagesCÃ ´tes du RhÃ ´ne Villages, followed by the commune of origin:- Beaumes de Venise- Cairanne- Chusclan- Laudun- Rasteau- Roaix- Rochegude- Rousset-les-Vignes- Sablet- Saint-Gervais- Saint-Maurice- Saint-PantalÃ ©on-les-Vignes- SÃ ©guret- ValrÃ ©as- Vinsobres- VisanCÃ ´tes du VentouxCrozes ErmitageCrozes-HermitageDieErmitageGigondasHermitageLiracSaint-JosephSaint-PÃ ©rayTavelVacqueyras1.1.6.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureCÃ ´tes du VivaraisCotes du Vivarais, followed by the name of one of the following "cru":- Orgnac-l'Aven- Saint-Montant- Saint-RemÃ ¨ze1.1.7. Jura and Savoie regions1.1.7.1. Appellations d'origine contrÃ ´lÃ ©esArboisArbois PupillinChÃ ¢teau ChÃ ¢lonCoteaux du LyonnaisCÃ ´tes du JuraCrÃ ©pyJuraL'Ã toileMacvin du JuraSavoie, followed by the expression:- Abymes- Apremont- Arbin- Ayze- Bergeron- Chautagne- Chignin- Chignin Bergeron- Cruet- Frangy- Jongieux- Marestel- Marignan- Marin- Monterminod- Monthoux- MontmÃ ©lian- Ripaille- St-Jean de la Porte- St-Jeoire PrieurÃ ©Seyssel1.1.7.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureBugeyBugey, followed by the name of one of the following "cru":- Anglefort- Arbignieu- Cerdon- Chanay- Lagnieu- Machuraz- Manicle- Montagnieu- Virieu-le-Grand1.1.8. Languedoc-Roussillon region1.1.8.1. Appellations d'origine contrÃ ´lÃ ©esBanyulsBellegardeCabardÃ ¨sCollioureCorbiÃ ¨resCostiÃ ¨res de NÃ ®mesCoteaux du LanguedocCoteaux du Languedoc Picpoul de PinetCoteaux du Languedoc, whether or not accompanied by one of the following names:- CabriÃ ¨res- Coteaux de La MÃ ©janelle- Coteaux de Saint-Christol- Coteaux de VÃ ©rargues- La Clape- La MÃ ©janelle- Montpeyroux- Pic-Saint-Loup- Quatourze- Saint-Christol- Saint-DrÃ ©zÃ ©ry- Saint-Georges-d'Orques- Saint-Saturnin- VÃ ©rarguesCÃ ´tes du RoussillonCÃ ´tes du Roussillon VillagesCÃ ´tes du Roussillon Villages CaramanyCÃ ´tes du Roussillon Villages Latour de FranceCÃ ´tes du Roussillon Villages LesquerdeCÃ ´tes du Roussillon Villages TautavelFaugÃ ¨resFitouFrontignanLanguedoc, followed or not by the commune of origin:- Adissan- Aspiran- Le Bosc- CabriÃ ¨res- Ceyras- FontÃ ¨s- Grand Roussillon- Lieuran-CabriÃ ¨res- Nizas- Paulhan- PÃ ©ret- Saint-AndrÃ ©-de-SangonisLimouxLunelMauryMinervoisMinervois-la-LiviniÃ ¨reMirevalRivesaltesRoussillonSaint-ChinianSaint-Jean-de-Minervois1.1.8.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureCÃ ´tes de la MalepÃ ¨re1.1.9. Provence and Corsica regions1.1.9.1. Appellations d'origine contrÃ ´lÃ ©esAjaccioBandolBelletCap CorseCassisCorse, followed or not by:- Calvi- Coteaux du Cap-Corse- Figari- Porto Vecchio- SartÃ ¨neCoteaux d'Aix-en-ProvenceCoteaux VaroisCÃ ´tes de ProvenceLes-Baux-de-ProvencePalettePatrimonioProvence1.1.10. South-west region1.1.10.1. Appellations d'origine contrÃ ´lÃ ©esBÃ ©arnBÃ ©arn-BellocqBergeracBuzetCahorsCÃ ´tes de BergeracCÃ ´tes de DurasCÃ ´tes du FrontonnaisCÃ ´tes du Frontonnais FrontonCÃ ´tes du Frontonnais VillaudricCÃ ´tes du MarmandaisCÃ ´tes de MontravelFloc de GascogneGaillacGaillac PremiÃ ¨res CÃ ´tesHaut-MontravelIroulÃ ©guyJuranÃ §onMadiranMarcillacMonbazillacMontravelPacherenc du Vic-BilhPÃ ©charmantRosetteSaussignac1.1.10.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieureCÃ ´tes de BrulhoisCÃ ´tes de MillauCÃ ´tes de Saint-MontEntrayguesEstaingFelLavilledieuTursan1.1.11. Val de Loire region1.1.11.1. Appellations d'origine contrÃ ´lÃ ©esAnjouAnjou Coteaux de la LoireAnjou-VillagesAnjou-Villages BrissacBlanc FumÃ © de PouillyBonnezeauxBourgueilChevernyChinonCoteaux de l'AubanceCoteaux de SaumurCoteaux du GiennoisCoteaux du LayonCoteaux du Layon, followed by the commune of origin:- Beaulieu-sur Layon- Faye-d'Anjou- Rablay-sur-Layon- Rochefort-sur-Loire- Saint-Aubin-de-LuignÃ ©- Saint-Lambert-du-LattayCoteaux du Layon ChaumeCoteaux du LoirCour-ChevernyJasniÃ ¨resLoireMenetou Salon, whether or not followed by the commune of origin:- Aubinges- Humbligny- Menetou-Salon- Morogues- Parassy- Pigny- Quantilly- Saint-CÃ ©ols- Soulangis- Vignoux-sous-les-AixMontlouisMuscadetMuscadet Coteaux de la LoireMuscadet CÃ ´tes de GrandlieuMuscadet SÃ ¨vre-et-MainePouilly-sur-LoirePouilly FumÃ ©Quarts-de-ChaumeQuincyReuillySaint-Nicolas-de-BourgueilSancerreSaumurSaumur ChampignySavenniÃ ¨resSavenniÃ ¨res-CoulÃ ©e-de-SerrantSavenniÃ ¨res-Roche-aux-MoinesTouraineTouraine AmboiseTouraine Azay-le-RideauTouraine MeslandVal de LoireValenÃ §ayVouvray1.1.11.2. Vins dÃ ©limitÃ ©s de qualitÃ © supÃ ©rieure:ChÃ ¢teaumeillantCÃ ´teaux d'AncenisCoteaux du VendÃ ´moisCÃ ´tes d'Auvergne, whether or not followed by the commune of origin:- Boudes- Chanturgue- ChÃ ¢teaugay- Corent- MadargueFiefs-VendÃ ©ens, which must be followed by one of the following names:- Brem- Mareuil- Pissotte- VixGros Plant du Pays NantaisHaut PoitouOrlÃ ©anaisSaint-PourÃ §ainThouarsaisValenÃ §ay2. "Vins de pays" described by the name of a production areaVin de pays CatalanVin de pays CathareVin de pays CharentaisVin de pays Charentais "Ile de RÃ ©"Vin de pays Charentais "Ile dOlÃ ©ron"Vin de pays Charentais "Saint-Sornin"Vin de pays dAiguesVin de pays d'AllobrogieVin de pays d'ArgensVin de pays dHauteriveVin de pays dHauterive "Coteaux du TermenÃ ¨s"Vin de pays dHauterive "CÃ ´tes de LÃ ©zignan"Vin de pays dHauterive "Val dOrbieu"Vin de pays d'OcVin de pays d'UrfÃ ©Vin de pays de BessanVin de pays de BigorreVin de pays de CassanVin de pays de CauxVin de pays de CessenonVin de pays de CucugnanVin de pays de Franche-ComtÃ ©Vin de pays de Franche-ComtÃ © "Coteaux de Champlitte"Vin de pays de l'AgenaisVin de pays de lAinVin de pays de lAllierVin de pays de l'ArdailhouVin de pays de lArdÃ ¨cheVin de pays de lAriÃ ¨geVin de pays de lAudeVin de pays de lAveyronVin de pays de lHÃ ©raultVin de pays de l'Ile de BeautÃ ©Vin de pays de lIndre et LoireVin de pays de lIndreVin de pays de lIsÃ ¨reVin de pays de lYonneVin de pays de la BÃ ©novieVin de pays de la CharenteVin de pays de la CitÃ © de CarcassonneVin de pays de la CorrÃ ¨zeVin de pays de la cÃ ´te VermeilleVin de pays de la CreuseVin de pays de la DordogneVin de pays de la DrÃ ´meVin de pays de la Haute vallÃ ©e de lAudeVin de pays de la Haute vallÃ ©e de l'OrbVin de pays de la Haute-GaronneVin de pays de la Haute-MarneVin de pays de la Haute-SaÃ ´neVin de pays de la Haute-VienneVin de pays de la MayenneVin de pays de la MeuseVin de pays de la NiÃ ¨vreVin de pays de la Petite CrauVin de pays de la PrincipautÃ © d'OrangeVin de pays de la Sainte BaumeVin de pays de la SartheVin de pays de la VallÃ ©e du ParadisVin de pays de la VaunageVin de pays de la VendÃ ©eVin de pays de la VicomtÃ © d'AumelasVin de pays de la VienneVin de pays de la VistrenqueVin de pays de Loire-AtlantiqueVin de pays de Maine et LoireVin de pays de Meurthe-et-MoselleVin de pays de PÃ ©zenasVin de pays de Saint Guilhem-le-DÃ ©sertVin de pays de Saint-SardosVin de pays de Sainte Marie la BlancheVin de pays de SaÃ ´ne et LoireVin de pays de Seine et MarneVin de pays de ThÃ ©zac-PerricardVin de pays des Alpes de Haute-ProvenceVin de pays des Alpes MaritimesVin de pays des Balmes dauphinoisesVin de pays des Bouches du RhÃ ´neVin de pays des CÃ ©vennesVin de pays des CÃ ©vennes "Mont Bouquet"Vin de pays des Charentes-MaritimesVin de pays des Collines de la MoureVin de pays des Collines rhodaniennesVin de pays des ComtÃ ©s rhodaniensVin de pays des coteaux charitoisVin de pays des coteaux dEnseruneVin de pays des coteaux de BesillesVin de pays des coteaux de CÃ ¨zeVin de pays des coteaux de CoiffyVin de pays des coteaux de FontcaudeVin de pays des coteaux de GlanesVin de pays des coteaux de l'ArdÃ ¨cheVin de pays des coteaux de lAuxoisVin de pays des coteaux de la CabrerisseVin de pays des coteaux de LaurensVin de pays des coteaux de MiramontVin de pays des coteaux de MontÃ ©limarVin de pays des coteaux de MurvielVin de pays des coteaux de NarbonneVin de pays des coteaux de PeyriacVin de pays des coteaux des BaronniesVin de pays des coteaux des FenouillÃ ¨desVin de pays des coteaux du Cher et de lArnonVin de pays des coteaux du GrÃ ©sivaudanVin de pays des coteaux du LibronVin de pays des coteaux du Littoral AudoisVin de pays des coteaux du Pont du GardVin de pays des coteaux du QuercyVin de pays des coteaux du SalagouVin de pays des coteaux de TannayVin de pays des coteaux du VerdonVin de pays des coteaux et terrasses de MontaubanVin de pays des coteaux FlaviensVin de pays des cÃ ´tes catalanesVin de pays des cÃ ´tes de CeressouVin de pays des cÃ ´tes de GascogneVin de pays des cÃ ´tes de LastoursVin de pays des cÃ ´tes de MontestrucVin de pays des cÃ ´tes de PÃ ©rignanVin de pays des cÃ ´tes de ProuilheVin de pays des cÃ ´tes de ThauVin de pays des cÃ ´tes de ThongueVin de pays des cÃ ´tes du BrianVin de pays des cÃ ´tes du CondomoisVin de pays des cÃ ´tes du TarnVin de pays des cÃ ´tes du VidourleVin de pays des Deux-SÃ ¨vresVin de pays des Gorges de l'HÃ ©raultVin de pays des Hautes-AlpesVin de pays des Hautes-PyrÃ ©nÃ ©esVin de pays des Hauts de BadensVin de pays des LandesVin de pays des MauresVin de pays des Monts de la GrageVin de pays des Portes de MÃ ©diterranÃ ©eVin de pays des PyrÃ ©nÃ ©es-AtlantiquesVin de pays des PyrÃ ©nÃ ©es-OrientalesVin de pays des Sables du Golfe du LionVin de pays des Terroirs landaisVin de pays des Terroirs landais "Coteaux de Chalosse"Vin de pays des Terroirs landais "CÃ ´tes de LAdour"Vin de pays des Terroirs landais "Sables de lOcÃ ©an"Vin de pays des Terroirs landais "Sables Fauves"Vin de pays des Vals dAglyVin de pays du BÃ ©rangeVin de pays du BourbonnaisVin de pays du CalvadosVin de pays du CherVin de pays du ComtÃ © de GrignanVin de pays du ComtÃ © tolosanVin de pays du DoubsVin de pays du DuchÃ © dUzÃ ¨sVin de pays du GardVin de pays du GersVin de pays du Jardin de la FranceVin de pays du Jardin de la France "Marches de Bretagne"Vin de pays du Jardin de la France "Pays de Retz"Vin de pays du Loir et CherVin de pays du LoiretVin de pays du LotVin de pays du Lot et GaronneVin de pays du Mont BaudileVin de pays du Mont CaumeVin de pays du PÃ ©rigordVin de pays du PÃ ©rigord "Vin de Domme"Vin de pays du Puy de DÃ ´meVin de pays du TarnVin de pays du Tarn et GaronneVin de pays du TorganVin de pays du Val de CesseVin de pays du Val de DagneVin de pays du Val de MontferrandVin de pays du VarVin de pays du VaucluseIII. WINES ORIGINATING IN THE KINGDOM OF SPAIN1. Quality wines produced in specified regions (Vino de calidad producido en region determinada)1.1. Names of specified regionsAbonaAlellaAlicanteAlmansaAmpurdÃ ¡n-Costa BravaBierzoBinissalem-MallorcaBullasCalatayudCampo de BorjaCariÃ ±enaCataluÃ ±aCavaCigalesConca de BarberÃ ¡Condado de HuelvaCosters del SegreChacolÃ ­ de Ã lava - Arabako TxakolinaChacolÃ ­ de Bizkaia - Bizkaiko TxakolinaChacolÃ ­ de Getaria - Getariako TxakolinaDominio de ValdepusaGuijozoHierro, ElJerez/XÃ ©rÃ ¨s/SherryJumillaLanzaroteMÃ ¡lagaMancha, LaManchuelaManzanillaManzanilla SanlÃ ºcar de BarramedaMÃ ©ntridaMondÃ ©jarMonterreiMontilla-MorilesMontsantNavarraPalma, LaPenedÃ ©sPla de BagesPla i LlevantPrioratoRÃ ­as BaixasRibeira SacraRibeiroRibera del DueroRibera del GuardianaRibera del JÃ ºcarRiojaRuedaSierras de MÃ ¡lagaSomontanoTacoronte-AcentejoTarragonaTerra AltaToroUtiel-RequenaValdeorrasValdepeÃ ±asValenciaValle de GÃ ¼Ã ­marValle de la OrotavaVinos de MadridYcoden-Daute-IsoraYecla1.2. Names of sub-regions and communes1.2.1. Specified region AbonaAdejeAronaFasniaGranadilla de AbonaSan Miguel de AbonaVilaflorVilla de Arico1.2.2. Specified region AlellaAlellaArgentonaCabrilsMartorellesMasnou, ElMontgatMontornÃ ©s del VallÃ ©sOrriusPremiÃ ¡ de DaltPremiÃ ¡ de MarRoca del VallÃ ©s, LaSant Fost de CampcentellesSanta MarÃ ­a de MartorellesTeiÃ ¡TianaVallromanesVilanova del VallÃ ©sVilassar de Dalt1.2.3. Specified region Alicante(a) Sub-region AlicanteAlgueÃ ±aAlicanteBaÃ ±eresBenejamaBiarCampo de MirraCaÃ ±adaCastallaEldaHondÃ ³n de las NievesHondÃ ³n de los FrailesIbiMaÃ ±Ã ¡nMonÃ ³varOnilPetrerPinosoRomana, LaSalinasSaxTibiVillena(b) Sub-region La MarinaAlcalalÃ ­BeniarbeigBenichemblaBenidoleigBenimeliBenissaBenitachellCalpeCastell de CastellsDeniaGata de GorgosJalÃ ³nLliberMiraflorMurlaOndaraOrbaParcentPedreguerSagraSanet y NegralsSenijaSetla y MirarrosaTeuladaTormosVall de LaguartVergelXabia1.2.4. Specified region AlmansaAlmansaAlperaBoneteChinchilla de Monte-AragÃ ³nCorral-RubioHigueruelaHoya GonzaloPÃ ©trolaVillar de Chinchilla1.2.5. Specified region AmpurdÃ ¡n-Costa BravaAgullanaAvinyonet de PuigventÃ ³sBoadellaCabanesCadaquÃ ©sCantallopsCapmanyColeraDarniusEspollaFigueresGarriguellaJonquera, LaLlanÃ §Ã ¡LlersMasaracMollet de PeraladaPalau-SaberderaPauPedret i MarsÃ ¡PeraladaPont de MolinsPort de la Selva, ElPortbouRabÃ ³sRÃ ­umorsRosesSant Climent SescebesSelva de Mar, LaTerradesVilafantVilajuÃ ¯gaVilamaniscleVilanantViure1.2.6. Specified region BierzoArganzaBembibreBorrenesCacabelosCamponarayaCarracedeloCarucedoCastropodameCongostoCorullÃ ³nCubillos del SilFresnedoMolinasecaNocedaPonferradaPriaranzaPuente de Domingo FlÃ ³rezSancedoToral de los VadosVega de EspinaredaVilladecanesVillafranca del Bierzo1.2.7. Specified region Binissalem-MallorcaBinissalemConsellSancellasSanta EugeniaSanta MarÃ ­a del CamÃ ­1.2.8. Specified region BullasBullasCalasparraCaravacaCehegÃ ­nLorcaMoratallaMulaRicote1.2.9. Specified region CalatayudAbantoAceredAlarbaAlhama de AragÃ ³nAniÃ ±Ã ³nAtecaBelmonte de GraciÃ ¡nBubiercaCalatayudCÃ ¡renasCastejÃ ³n de AlarbaCastejÃ ³n de las ArmasCervera de la CaÃ ±adaClarÃ ©s de RibotaCodosFuentes de JilocaGodojosIbdesMaluendaMaraMiedesMonterdeMontÃ ³nMorata de JilocaMorosMunÃ ©bregaNuÃ ©valosOlvÃ ©sOreraParacuellos de JilocaRuescaSedilesTerrerTorralba de RibotaTorrijo de la CaÃ ±adaValtorresVillalba del PerejilVillalenguaVillarroya de la SierraViÃ ±uela, La1.2.10. Specified region Campo de BorjaAgÃ ³nAinzÃ ³nAlberite de San JuanAlbetaAmbelBisimbreBorjaBulbuenteBuretaBuste, ElFuendejalÃ ³nMagallÃ ³nMalejÃ ¡nPozuelo de AragÃ ³nTabuencaVera de Moncayo1.2.11. Specified region CariÃ ±enaAguarÃ ³nAladrÃ ©nAlfamÃ ©nAlmonacid de la SierraAlpartirCariÃ ±enaCosuendaEncinacorbaLongaresMezalochaMuelPanizaTososVillanueva de Huerva1.2.12. Specified region CataluÃ ±aAbreraAgramunt, lantic agregat de MontclarAgullanaAiguamÃ ºrciaAlbinyanaAlcoverAlellaAlfarrÃ sAlforjaAlgerriAliÃ ³AlmosterAlÃ ²s de BalaguerAlpicatAltafullaArbecaArgentonaArnesArtÃ ©sArtesa de SegreAscÃ ³AvinyÃ ³Avinyonet de PuigventÃ ³sAvinyonet del PenedÃ ¨sBalaguerBalsarenyBarberÃ de la ConcaBateaBeguesBegurBelianesBellaguardaBellmunt del PrioratBellpratBellveiBenissanetBiureBlancafortBoadella dEmpordÃ BonastreBotBotarellBrÃ fimCabanesCabassersCabra del CampCabrera dIgualadaCabrilsCadaquÃ ©sCalafellCaldersCallÃ ºsCalongeCambrilsCanovellesCantallopsCanyellesCapÃ §anesCapelladesCapmanyCardonaCarmeCaseresCastell de Mur, els agregats de Cellers i GuÃ rdia de TrempCastellbisbalCastellet i la GornalCastellfollit del BoixCastellgalÃ ­Castellnou de BagesCastellÃ ³ de FarfanyaCastell-Platja dAroCastellvell del CampCastellvÃ ­ de la MarcaCastellvÃ ­ de RosanesCervellÃ ³CerviÃ de les GarriguesCistellaCiutadillaColeraCollbatÃ ³ColldejouConesaConstantÃ ­CoponsCorbera dEbreCorbera de LlobregatCornudella de MontsantCreixellCubellesCunitDarniusDuesaigÃ ¼esEl CatllarEl LloarEl MasnouEl MasroigEl MilÃ El MolarEl MontmellEl PerellÃ ³El Pinell de BraiEl Pla de Santa MariaEl Pont dÃ rmenteraEl Port de la SelvaEl Pradell de la TeixetaEl RourellEl VendrellEl VilosellEls GaridellsEls GuiametsEls Hostalets de PierolaEls OmellonsEls Omells de na GaiaEls PallaresosEsparregueraEspollaFalsetFigueresFiguerola del CampFlixFogars de MontclÃ ºsFonollosaFont-rubÃ ­ForadadaForÃ ¨sFulledaGandesaGarciaGarriguellaGavet de la Conca i els agregats de Sant CristÃ ²fol de la Vall, Sant MartÃ ­ de Barcedana i Sant Miquel de la VallGelidaGimenellsGinestarGranyanellaGranyena de SegarraGratallopsGuimerÃ Horta de Sant JoanIgualadaIsona i Conca DellÃ , i els agrregats de Conques, Figuerola dÃ rcau, Orcau-BastÃ ºs i Sant RomÃ dAbellaJorbaLAlbiLAleixarLAmetlla de MarLAmetlla de SegarraLArboÃ §LArgenteraLEspluga CalbaLEspluga de FrancolÃ ­La Bisbal de FalsetLa Bisbal del PenedÃ ¨sLa FatarellaLa FigueraFloresta, LaLa GranadaLa JonqueraLa LlacunaLa MasÃ ³La Morera de Montsant, i la seva pedania Escala DeiLa Nou de GaiÃ La Pobla de CÃ ©rvolesLa Pobla de ClaramuntLa Pobla de MafumetLa Pobla de MassalucaLa Pobla de MontornÃ ¨sLa Riera de GaiÃ La Roca del VallÃ ¨sLa SecuitaLa Selva de MarLa Selva del CampLa Torre de ClaramuntLa Torre de FontaubellaLa Torre de lEspanyolLa Vilella AltaLa Vilella BaixaLes Borges del CampLes CabanyesLlanÃ §Ã Lleida, les unitats de poblaciÃ ³ de Sucs i RaÃ ¯matLlersLlimianaLlorenÃ §MaldÃ ManresaMarÃ §Ã MargalefMartorellMartorellesMasaracMasllorenÃ §MaspujolsMasquefaMedionaMenÃ rguensMiravetMollet de PeraladaMonistrol de CaldersMontblancMontbriÃ ³ del CampMontferriMontgatMontoliu de SegarraMontornÃ ¨s de SegarraMontornÃ ¨s del VallÃ ¨sMont-rasMont-roig del CampMÃ ³ra dEbreMÃ ³ra la NovaMorellNalecNavarclesNavÃ sNullesÃ denaOlÃ ¨rdolaOlesa de BonesvallsOlivellaOrpÃ ­Ã rriusPacs del PenedÃ ¨sPalafrugellPalamÃ ³sPalau-saverderaPauPedret i MarzÃ PenellesPerafortPeraladaPieraPiraPla del PenedÃ ¨sPoboledaPont de MolinsPontonsPorreraPortbouPrat de ComtePreixanaPreixensPremiÃ de DaltPremiÃ de MarPuigdÃ lberPuigpelatQuerolRabÃ ³sRajadellRenauReusRiudecanyesRiudecolsRiudomsRiumorsRocafort de QueraltRoda de BarÃ RodonyÃ RosesSallentSalomÃ ³Sant Climent SescebesSant Cugat SesgarriguesSant Esteve SesroviresSant Fost de CampsentellesSant FruitÃ ³s de BagesSant Jaume dels DomenysSant Joan de VilatorradaSant LlorenÃ § dHortonsSant MartÃ ­ de RiucorbSant MartÃ ­ de TousSant MartÃ ­ SarrocaSant Pere de RibesSant Pere de RiudebitllesSant QuintÃ ­ de MedionaSant SadurnÃ ­ dAnoiaSant Salvador de GuardiolaSanta Fe del PenedÃ ¨sSanta Margarida de MontbuiSanta Margarida i els MonjosSanta Maria dOlÃ ³Santa Maria de MartorellesSanta Maria de MirallesSanta OlivaSantpedorSarralSenanSitgesSolivellaSubiratsTalarnTarragonaTÃ rregaTarrÃ ©sTeiÃ TerradesTianaTivissaTorredembarraTorrelavitTorrelles de FoixTorroja del PrioratUlldemolinsVallbona dAnoiaVallbona de les MongesVallclaraVallfogona de RiucorbValliranaVall-llobregaVallmollVallromanesVallsVerdÃ ºVespellaVilabellaVilafantVilafranca del PenedÃ ¨sVilajuÃ ¯gaVilalba dels ArcsVilallonga del CampVilamaniscleVilanantVilanova dEscornalbouVilanova del CamÃ ­Vilanova del VallÃ ¨sVilanova i la GeltrÃ ºVila-rodonaVila-secaVilassar de DaltVilaverdVilobÃ ­ del PenedÃ ¨sVimbodÃ ­VinaixaVinebreVinyols1.2.13. Specified region Cava1.2.14. Specified region CigalesCabezÃ ³n de PisuergaCigalesCorcos del ValleCubillas de Santa MartaDueÃ ±asFuensaldaÃ ±aMucientesQuintanilla de TriguerosSan MartÃ ­n de ValvenÃ ­Santovenia de PisuergaTrigueros del ValleValoria la Buena1.2.15. Specified region Conca de BarberÃ ¡BarberÃ ¡ de la ConcaBlancafortConesaForÃ ©sL'Espluga de FrancolÃ ­MontblancPiraRocafort de QueraltSarralSenanSolivellaVallclaraVilaverdVimbodÃ ­1.2.16. Specified region Condado de HuelvaAlmonteBeasBollullos del CondadoBonaresChucenaHinojosLucena del PuertoManzanillaMoguerNieblaPalma del Condado, LaPalos de la FronteraRociana del CondadoSan Juan del PuertoTriguerosVillalba del AlcorVillarrasa1.2.17. Specified region Costers del Segre(a) Sub-region ArtesaAlÃ ³s de BalaguerArtesa de SegreForadadaPenellesPreixens(b) Sub-region Les GarriguesArbecaBellaguardaCerviÃ ¡ de les GarriguesEls OmellonsFloresta, LaFulledaL'AlbÃ ­L'Espluga CalbaLa Pobla de CÃ ©rvolesTarrÃ ©sVilosell, ElVinaixa(c) Sub-region RaimatLleida(d) Sub-region Valle del RÃ ­o CorbBelianesCiutadillaEls Omells de na GaiaGranyanellaGranyena de SegarraGuimerÃ ¡MaldÃ ¡Montoliu de SegarraMontornÃ ©s de SegarraNalecPreixanaSant MartÃ ­ de RiucorbTarregaVallbona de les MongesVallfogona de RiucorbVerdÃ º1.2.18. Specified region ChacolÃ ­ de Ã lava - Arabako TxakolinaAmurrioArtziniegaLaudio-LlodioOkondo1.2.19. Specified region ChacolÃ ­ de Bizkaia - Bizkaiko TxakolinaBakioBalmasedaBarakaldoDerioDurangoElorrioErandioForuaGaldamesGamiz-FikaGatikaGernikaGordexolaGÃ ¼eÃ ±esLarrabetzuLezamaLekeitioMarkinaMendataMendexaMorgaMungiaMuskizMuxikaOrduÃ ±aSestaoSopelanaSopuertaZallaZamudioZaratamo1.2.20. Specified region ChacolÃ ­ de Getaria - Getariako TxakolinaAiaGetariaZarautz1.2.21. Specified region Dominio de Valdepusa1.2.22. Specified region Guijoso1.2.23. Specified region El HierroFronteraValverde1.2.24. Specified regions Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla and Manzanilla SanlÃ ºcar de BarramedaChiclana de la FronteraChipionaJerez de la FronteraLebrijaPuerto de Santa MarÃ ­a, ElPuerto RealRotaSanlÃ ºcar de BarramedaTrebujena(a) Sub region Jerez Superior ("Albarizas" soil areas in the following communes)ChipionaJerez de la FronteraPuerto de Santa MarÃ ­aSanlÃ ºcar de BarramedaRotaTrebujena1.2.25. Specified region JumillaAlbatanaFuente Ã lamo de MurciaHellÃ ­nJumillaMontealegre del CastilloOnturTobarra1.2.26. Specified region LanzaroteArrecifeHarÃ ­aSan BartolomÃ ©TeguiseTÃ ­asTinajoYaiza1.2.27. Specified region MÃ ¡lagaAlamedaAlcaucÃ ­nAlfarnateAlfarnatejoAlgarroboAlhaurÃ ­n de la TorreAlmÃ ¡charAlmogÃ ­aAntequeraArchezArchidonaArenasBenamargosaBenamocarraBorgeCampillosCanillas de AlbaidaCanillas del AceitunoCasabermejaCasaresColmenarComaresCÃ ³mpetaCuevas BajasCuevas de San MarcosCÃ ºtarEsteponaFrigilianaFuente PiedraHumilladeroIznateMacharaviayaManilvaMoclinejoMollinaNerjaPerianaRincÃ ³n de la VictoriaRiogordoSalaresSayalongaSedellaSierra de YeguasTorroxTotalÃ ¡nVÃ ©lez MÃ ¡lagaVillanueva de AlgaidasVillanueva de TapiaVillanueva del RosarioVillanueva del TrabucoViÃ ±uela1.2.28. Specified region La ManchaAcebrÃ ³n, ElAjofrÃ ­nAlbaladejoAlberca de ZÃ ¡ncara, LaAlcÃ ¡zar de San JuanAlcolea de CalatravaAlconchel de la EstrellaAldea del ReyAlhambraAlmagroAlmarcha, LaAlmedinaAlmendrosAlmodÃ ³var del CampoAlmonacid de ToledoAlmonacid del MarquesadoArenas de San JuanArgamasilla de AlbaArgamasilla de CalatravaAtalaya del CaÃ ±avateBallesteros de CalatravaBarajas de MeloBarraxBelinchÃ ³nBelmonteBolaÃ ±os de CalatravaBonillo, ElCabaÃ ±as de YepesCabezamesadaCalzada de CalatravaCampo de CriptanaCamuÃ ±asCaÃ ±ada de CalatravaCarriÃ ³n de CalatravaCarrizosaCastellar de SantiagoCaÃ ±adajuncosaCaÃ ±avate, ElCarrascosa de HaroCasas de BenÃ ­tezCasas de Fernando AlonsoCasas de GuijarroCasas de HaroCasas de los PinosCastillo de GarcimuÃ ±ozCervera del LlanoChuecaCiruelosCiudad RealConsuegraCorral de AlmaguerCortijos, LosCÃ ³zarDaimielDosbarriosFernancaballeroFuenllanaFuensantaFuente de Pedro NaharroFuente el FresnoFuentelespino de HaroGranÃ ¡tula de CalatravaGuardia, LaHerenciaHerrera, LaHinojosa, LaHinojosos, LosHonrubiaHontanayaHorcajo de SantiagoHuelvesHuerta de ValdecarÃ ¡banosLabores, LasLeganielLezuzaLilloMadridejosMalagÃ ³nManzanaresManzanequeMarjalizaMascaraqueMembrillaMesas, LasMiguel EstebanMiguelturraMinayaMonreal del LlanoMontalbanejoMontalvosMontielMoraMota del CuervoMuneraNambrocaNoblejasOcaÃ ±aOlivares de JÃ ºcarOntÃ ­gola con OrejaOrgazOsa de la VegaOssa de MontielPedernoso, ElPedro MuÃ ±ozPedroÃ ±eras, LasPicÃ ³nPiedrabuenaPinarejoPobletePorzunaPozoamargoPozorrubioPozuelo de CalatravaProvencio, ElPuebla de AlmenaraPuebla de Almoradiel, LaPuebla del PrÃ ­ncipePuerto LÃ ¡piceQueroQuintanar de la OrdenRada de HaroRoda, LaRomeralRozalÃ ©n del MonteSaelicesSan ClementeSanta Cruz de la ZarzaSanta Cruz de los CÃ ¡Ã ±amosSanta MarÃ ­a de los LlanosSanta MarÃ ­a del CampoSisanteSocuÃ ©llamosSolana, LaSonsecaTarazona de la ManchaTarancÃ ³nTerrinchesTemblequeToboso, ElTomellosoTorralba de CalatravaTorre de Juan AbadTorrubia del CampoTorrubia del CastilloTresjuncosTribaldosTurlequeUclÃ ©sUrdaValenzuela de CalatravaValverde de JÃ ºcarVara de ReyVilla de Don Fadrique, LaVillacaÃ ±asVillaescusa de HaroVillafranca de los CaballerosVillahermosaVillamanriqueVillamayor de CalatravaVillamayor de SantiagoVillaminayaVillamuelasVillanueva de AlcardeteVillanueva de BogasVillanueva de la FuenteVillanueva de los InfantesVillar de CaÃ ±asVillar de la EncinaVillar del PozoVillarejo de FuentesVillares del SazVillarrobledoVillarrubia de los OjosVillarrubia de SantiagoVillarrubioVillarta de San JuanVillasequillaVillatobasVillaverde y PasaconsolYÃ ©benes, LosYepesZarza del Tajo1.2.29. Specified region Manchuela(a) Sub-region AlbaceteAlbaceteAbengibreAlatozAlboreaAlcalÃ ¡ del JÃ ºcarBalsa de VesCarcelÃ ©nCasas de Juan NÃ ºÃ ±ezCasas de VesCasas IbÃ ¡Ã ±ezCenizateFuentealbillaGolosalvoJorqueraLa GinetaLa RecuejaMadriguerasMahoraMotillejaNavas de JorqueraPozo LorenteValdegangaVilla de VesVillamaleaVillatoyaVillavaliente(b) Sub-region CuencaAlarcÃ ³nAliaguillaAlmodÃ ³var del PinarBarchÃ ­n del HoyoBuenache de AlarcÃ ³nCardeneteCasasimarroCastillejo de IniestaChumillasEl HerrumblarEl PeralEl PicazoEnguidanosGabaldÃ ³nGaraballaGraja de CampalboGraja de IniestaHontecillasIniestaLa PesqueraLandeteLedaÃ ±aMinglanillaMiraMotilla del PalancarNarbonetaOlmedilla de AlarcÃ ³nParacuellos de la VegaPiqueras del CastilloPozorrubielosPuebla del SalvadorQuintanar del ReySolera de GabaldÃ ³nTalayuelasTÃ ©barValhermoso de la FuenteValverdejoVillagarcÃ ­a del LlanoVillalpardoVillanueva de la JaraVillartaVilloraYÃ ©meda1.2.30. Specified region Manzanilla1.2.31. Specified region Manzanilla SanlÃ ºcar de Barrameda1.2.32. Specified region MÃ ©ntridaAlbarreal de TajoAlcabÃ ³nAldea en CaboAlmoroxArcicÃ ³llarBarcienceBorujÃ ³nCamarenaCamarenillaCarmenaCarranqueCasarrubios del MonteCastillo de BayuelaCebollaCerralbos, LosChozas de CanalesDomingo PÃ ©rezEscalonaEscalonillaFuensalidaGerindoteHormigosHuecasLucillosMaquedaMÃ ©ntridaMontearagÃ ³nNombelaNovÃ ©sOteroPalomequeParedesPelahustanPortilloQuismondoReal de San VicenteRecasRielvesSanta Cruz de RetamarSanta OlallaTorre de Esteban Hambran, LaTorrijosVal de Santo DomingoValmojadoVentas de Retamosa, LasVillamielViso, ElYunclillos1.2.33. Specified region MondÃ ©jarAlbalate de ZoritaAlbaresAlmogueraAlmonacid de ZoritaDriebesEscaricheEscopeteFuentenovillaIllanaLoranca de TajuÃ ±aMazuecosMondÃ ©jarPastranaPiozPozo de AlmogueraSacedÃ ³nSayatÃ ³nValdeconchaYebraZorita de los Canes1.2.34. Specified region Monterrei(a) Sub-region Ladera de MonterreiCastrelo do ValMonterreiOimbraVerÃ ­n(b) Sub-region Val de MonterreiCastrelo do ValMonterreiOimbraVerÃ ­n1.2.35. Specified region Montilla-MorilesAguilar de la FronteraBaenaCabraCastro del RÃ ­oDoÃ ±a MencÃ ­aEspejoFernÃ ¡n-NÃ ºÃ ±ezLucenaMontalbÃ ¡nMontemayorMontillaMonturqueMorilesNueva CarteyaPuente GenilRambla, LaSantaellaa) Sub-region Montilla-Moriles Superior ("Albarizas" soil areas in the aforementioned communes).1.2.36. Specified region MontsantCabacÃ ©sCapÃ §anesCornudella de MontsantEl MasroigEl MolarEls GuiametsFalsetGarcÃ ­aLa Bisbal de FalsetLa FigueraLa Torre de FontaubellaMarÃ §Ã MargalefMora la NovaPradellTivissaUlldemolins1.2.37. Specified region Navarra(a) Sub-region Baja MontaÃ ±aAibarCÃ ¡sedaEslavaEzproguiGallipienzoJavierLeacheLergaLiÃ ©denaLumbierSadaSangÃ ¼esaSan Martin de UnxUjuÃ ©(b) Sub-region Ribera AltaArtajonaBeireBerbinzanaCadreitaCaparrosoCÃ ¡rcarCarcastilloFalcesFunesLarragaLerÃ ­nLodosaMarcillaMÃ ©lidaMilagroMiranda de ArgaMurillo el CuendeMurillo el FrutoOlitePeraltaPitillasSansoaÃ ­nSantacaraSesmaTafallaVillafranca(c) Sub-region Ribera BajaAblitasArguedasBarillasCascanteCastejÃ ³nCintruÃ ©nigoCorellaFiteroMonteagudoMurchanteTudelaTulebrasValtierra(d) Sub-region Tierra EstellaAberÃ ­nAlloArcos, LosArellanoArmaÃ ±anzasArrÃ ³nizAyeguiBarbarÃ ­nBusto, ElDicastilloDesojoEsproncedaEstellaIgÃ ºzquizaLazagurriaLuquÃ ­nMendazaMorentÃ ­nMurietaOteiza de la SolanaSansolTorralba del RÃ ­oTorres del RÃ ­oValle de YerriVillamayor de MonjardÃ ­nVillatuerta(e) Sub-region ValdizarbeAdiÃ ³sAÃ ±orbeArtazuBarasoaÃ ­nBiurrunCirauquiEtxauriEnÃ ©rizGarinoaÃ ­nGuirguillanoLegardaLeozMaÃ ±eruMendigorrÃ ­aMuruzÃ ¡balObanosOlÃ ³rizOrisoainPueyoPuente la ReinaTiebas-Muruarte de RetaTirapuUcarUnzuÃ ©Uterga1.2.38. Specified region La Palma(a) Sub-region FuencalienteFuencalienteLlanos de Aridane, LosPaso, ElTazacorte(b) Sub-region Hoyo de MazoBreÃ ±a AltaBreÃ ±a BajaMazoSanta Cruz de La Palma(c) Sub-region Norte de La PalmaBarloventoGarafÃ ­aPuntagordaPuntallanaSan AndrÃ ©s y SaucesTijarafe1.2.39. Specified region PenedÃ ©sAbreraAiguamurciaAlbinyanaAvinyonet del PenedÃ ©sBanyeres del PenedÃ ©sBeguesBellveiBisbal del PenedÃ ©s, LaBonastreCabanyes, LesCabrera d'IgualadaCalafellCanyellesCastellet i la GornalCastellvÃ ­ de la MarcaCastellvÃ ­ de RosanesCervellÃ ³Corbera de LlobregatCreixellCubellesCunitFont-RubÃ ­GÃ ©lidaGranada, LaHostalets de Pierola, ElsL'ArboÃ §Llacuna, LaLlorenÃ § del PenedÃ ©sMartorellMasquefaMedionaMontmell, ElOlÃ ©rdolaOlesa de BonesvallsOlivellaPacs del PenedÃ ©sPieraPlÃ ¡ del PenedÃ ©s, ElPontonsPuigdalberRoda de BarÃ ¡Sant Cugat SesgarriguesSant Esteve SesroviresSant Jaume dels DomenysSant LlorenÃ § d' HortonsSant MartÃ ­ SarrocaSant Pere de RibesSant Pere de RiudebitllesSant QuintÃ ­ de MedionaSant SadurnÃ ­ d' AnoiaSanta Fe del PenedÃ ©sSanta Margarida i els MonjosSanta MarÃ ­a de MirallesSanta OlivaSitgesSubiratsTorrelavidTorrelles de FoixValliranaVendrell, ElVilafranca del PenedÃ ©sVilanova i la GeltrÃ ºVilovÃ ­ del PenedÃ ©s1.2.40. Specified region Pla de BagesArtesAvinyÃ ³BalsarenyCaldersCallÃ ºsCardonaCastellfollit del BoixCastellgalÃ ­Castellnou de BagesFonollosaManresaMonistrol de CaldersNavarclesNavÃ ¡sRejadellSallentSant FruitÃ ³s de BagesSant Joan de VilatorradaSant Salvador de GuardiolaSanta MarÃ ­a d'OlÃ ³Santpedor1.2.41. Specified region Pla i LLevantAlgaidaArianyArtÃ CamposCapdeperaFelanitxLlucmajorManacorMarÃ ­a de la SalutMontuÃ ¯riMuroPetraPorreresSant JoanSant LlorenÃ § des CardassarSanta MargalidaSineuVillafranca de Bonany1.2.42. Specified region PrioratoBellmunt del PrioratGratallopsLloar, ElMorera de Montsant, LaPoboledaPorreraTorroja del PrioratVilella Alta, LaVilella Baixa, La1.2.43. Specified region RÃ ­as Baixas(a) Sub-region Condado do TeaA CaÃ ±izaArboAs NevesCrecenteSalceda de CaselasSalvaterra de MiÃ ±o(b) Sub-region O RosalA GuardaGondomarO RosalTomiÃ ±oTui(c) Sub-region SoutomaiorSoutomaior(d) Sub-region Val do SalnÃ ©sBarroCaldas de ReisCambadosMeaÃ ±oMeisO GrovePortasRibadumiaSanxenxoVilagarcÃ ­a de ArousaVilanova de Arousa1.2.44. Specified region Ribeira Sacra(a) Sub-region AmandiMonforte de LemosSober(b) Sub-region ChantadaA PeroxaCarballedoChantadaToboada(c) Sub-region Quiroga-BibeiA Pobra de BrollÃ ³nA Pobra de TrivesManzanedaMonforte de LemosQuirogaRibas de Sil(d) Sub-region Ribeiras do MiÃ ±oO SaviÃ ±aoSober(e) Sub-region Ribeiras do SilA TeixeiraCastro CaldelasNogueira de RamuÃ ­nParada de Sil1.2.45. Specified region RibeiroArnoiaBeadeCarballeda de AviaCastrelo de MiÃ ±oCenlleCortegadaLeiroPunxinRibadavia1.2.46. Specified region Ribera del DueroAdrada de HazaAguilera, LaAlcubilla de AvellanedaAldehornoAnguixAranda de DueroBaÃ ±os de ValdearadosBerlangas de RoaBoada de RoaBocos de DueroBurgo de OsmaCaleruegaCampillo de ArandaCanalejas de PeÃ ±afielCastillejo de RobledoCastrillo de DueroCastrillo de la VegaCueva de Roa, LaCuriel de DueroFompedrazaFresnillo de las DueÃ ±asFuentecÃ ©nFuentelcÃ ©spedFuentelisendoFuentemolinosFuentenebroFuentespinaGumiel de HizÃ ¡nGumiel del MercadoGuzmÃ ¡nHazaHonrubia de la CuestaHontangasHontoria de ValdearadosHorra, LaHoyales de RoaLanga de DueroMambrilla de CastrejÃ ³nManzanilloMilagrosMiÃ ±o de San EstebanMontejo de la Vega de la SerrezuelaMoradillo de RoaNava de RoaOlivares de DueroOlmedillo de RoaOlmos de PeÃ ±afielPardillaPedrosa de DueroPeÃ ±afielPeÃ ±aranda de DueroPesquera de DueroPiÃ ±el de AbajoPiÃ ±el de ArribaQuemadaQuintana del PidioQuintanamanvirgoQuintanilla de ArribaQuintanilla de OnÃ ©simoRÃ ¡banoRoa de DueroRoturasSan Esteban de GormazSan Juan del MonteSan MartÃ ­n de RubialesSanta Cruz de la SalcedaSequera de Haza, LaSotillo de la RiberaTerradillos de EsguevaTorre de PeÃ ±afielTorregalindoTÃ ³rtoles de EsguevaTubilla del LagoVadocondesValbuena de DueroValcabado de RoaValdeandeValdearcos de la VegaValdezateVid, LaVillaescuesa de RoaVillalba de DueroVillalbilla de GumielVillanueva de GumielVillatueldaVillaverde de MontejoVillovela de EsguevaZazuar1.2.47. Specified region Ribera del Guadiana(a) Sub-region CaÃ ±ameroAlÃ ­aBerzocanaCaÃ ±ameroGuadalupeValdecaballeros(b) Sub-region MatanegraBienvenidaCalzadillaFuente de CantosMedina de las TorresPuebla de Sancho PerezSantos de Maimona, LosUsagreZafra(c) Sub-region MontanchÃ ©zAlbalÃ ¡AlcuÃ ©scarAldea de TrujilloAldeacenteneraAlmoharÃ ­nArroyomolinos de MontÃ ¡nchezCasas de Don AntonioCumbre, LaEscurialGarciazHeguijuelaIbahernandoMadroÃ ±eraMiajadasMontanchezPuerto de Santa CruzRobledillo de TrujilloSalvatierra de SantiagoSanta Cruz de la SierraSanta Marta de MagascaTorre de Santa MarÃ ­aTorrecilla de la TiesaTrujilloValdefuentesValdemoralesVillamesÃ ­asZarza de MontÃ ¡nchez(d) Sub-region Ribera AltaAljucÃ ©nBenquerenciaCampanarioCarrascalejoCastueraCoronada, LaCristinaDon AlvaroDon BenitoEsparragalejoEsparragosa de la SerenaGarrovilla, LaGuareÃ ±aHaba, LaHiguera de la SerenaMagacelaMalpartida de la SerenaManchitaMedellÃ ­nMengabrilMÃ ©ridaMirandillaMonterrubio de la SerenaNava de Santiago, LaOliva de MÃ ©ridaQuintana de la SerenaRenaSan Pedro de MÃ ©ridaSanta AmaliaTrujillanosValdetorresValverde de MÃ ©ridaValle de la SerenaVillagonzaloVillanueva de la SerenaVillar de RenaZalamea de la SerenaZarza de Alange(e) Sub-region Ribera BajaAlbuera, LaAlmendralBadajozLobÃ ³nMontijoOlivenzaRoca de la Sierra, LaTalavera de la RealTorre MayorValverde de LeganÃ ©sVillar del Rey(f) Sub-region Tierra de BarrosAhillonesAlangeAlmendralejoArroyo de San ServÃ ¡nAzeuchalAzuagaBerlangaCalamonteCorte de PeleasEntrÃ ­n BajoFeriaFuente del MaestreGranja de Torre HermosaHiguera de LlerenaHinojosa del ValleHornachosLleraLlerenaMaguillaMÃ ©ridaMorera, LaNogalesPalomasParra, LaPuebla de la ReinaPuebla del PriorRibera del FresnoSalvatierra de los BarrosSanta Marta de los BarrosSolana de los BarrosTorre de Miguel SesmeroTorremegÃ ­aValencia de las TorresValverde de LlerenaVillafranca de los BarrosVillalba de los Barros1.2.48. Specified region Ribera del JÃ ºcarCasas de BenÃ ­tezCasas de Fernando AlonsoCasas de GuijarroCasas de HaroEl PicazoPozoamargoSisante1.2.49. Specified region Rioja(a) Sub-region Rioja AlavesaBaÃ ±os de EbroBarriobustoCripÃ ¡nElciegoElvillar de AlavaLabastidaLabrazaLaguardiaLanciegoLapuebla de LabarcaLezaMoreda de AlavaNavaridasOyÃ ³nSalinillas de BuradÃ ³nSamaniegoVillabuena de AlavaYÃ ©cora(b) Sub-region Rioja AltaAbalosAlesancoAlesÃ ³nAngucianaArenzana de AbajoArenzana de ArribaAzofraBadarÃ ¡nBaÃ ±aresBaÃ ±os de RiojaBaÃ ±os de RÃ ­o TobÃ ­aBerceoBezaresBobadillaBriÃ ±asBrionesCamprovÃ ­nCanillasCaÃ ±asCÃ ¡rdenasCasalarreinaCastaÃ ±ares de RiojaCellÃ ³rigoCeniceroCidamÃ ³nCihuriCirueÃ ±aCordovÃ ­nCuzcurrita de RÃ ­o TirÃ ³nDaroca de RiojaEntrenaEstolloFonceaFonzalecheFuenmayorGalbÃ ¡rruliGimileoHaroHerramÃ ©lluriHerviasHormillaHormillejaHornos de MoncalvilloHuÃ ©rcanosLarderoLeivaLogroÃ ±oManjarrÃ ©sMatuteMedranoNÃ ¡jeraNavarreteOchÃ ¡nduriOllÃ ¡uriRodeznoSajazarraSan AsensioSan MillÃ ¡n de YÃ ©coraSan TorcuatoSan Vicente de la SonsierraSanta ColomaSojuelaSorzanoSotÃ ©sTirgoTormantosTorrecilla sobre AlesancoTorremontalboTrevianaTricioUruÃ ±uelaVentosaVillalba de RiojaVillar de TorreVillarejoZarratÃ ³n(c) Sub-region Rioja BajaAgoncilloAguilar del rÃ ­o AlhamaAlbelda de IreguaAlberiteAlcanadreAldeanueva de EbroAlfaroAndosillaArasArnedoArrÃ ºbalAusejoAutolAzagraBargotaBergasaBergasillaCalahorraCervera del rÃ ­o AlhamaClavijoCoreraCornagoGalileaGrÃ ¡valosHerceIgeaLagunilla de JuberaLeza del rÃ ­o LezaMendaviaMolinos de OcÃ ³nMurillo de RÃ ­o LezaNaldaOcÃ ³nPradejÃ ³nQuelRedal, ElRibafrechaRincÃ ³n de SotoSan AdriÃ ¡nSanta Engracia de JuberaSartagudaTudelillaVianaVillamediana de IreguaVillar de Arnedo, El1.2.50. Specified region RuedaAguasalAlaejosAlcazarÃ ©nAldeanueva del CodonalAldehuela del CodonalAlmenara de AdajaAtaquinesBernuy de CocaBlasconuÃ ±o de MatacabrasBobadilla del CampoBÃ ³cigasBrahojos de MedinaCampillo, ElCarpio del CampoCastrejÃ ³nCastronuÃ ±oCervillego de la CruzCodornizDonhierroFresno el ViejoFuente de Santa CruzFuente el SolFuente OlmedoGomeznarroHornillosJuarros de VoltoyaLlano de OlmedoLomoviejoMadrigal de las Altas TorresMatapozuelosMedina del CampoMojadosMontejo de ArÃ ©valoMontuengaMoraleja de CocaMoraleja de las PanaderasMurielNava de La AsunciÃ ³nNava del ReyNievaNueva Villa de las TorresOlmedoPollosPozal de GallinasPozÃ ¡ldezPurasRamiroRapariegosRodilanaRubÃ ­ de BracamonteRuedaSalvador de ZapardielSan Cristobal de la VegaSan Pablo de la MoralejaSan Vicente del PalacioSantiuste de San Juan BautistaSeca, LaSerradaSiete Iglesias de TravancosTolocirioTordesillasTorrecilla de la AbadesaTorrecilla de la OrdenTorrecilla del ValleValdestillasVelascÃ ¡lvaroVentosa de la CuestaVillafranca de DueroVillagonzalo de CocaVillanueva de DueroVillaverde de MedinaZarza, La1.2.51. Specified region Sierras de MÃ ¡lagaAlamedaAlcaucÃ ­nAlfarnateAlfarnatejoAlgarroboAlhaurÃ ­n de la TorreAlmÃ ¡charAlmargenAlmogÃ ­aAloraAntequeraArchezArchidonaArenasBenamargosaBenamejÃ ­BenomocarraBorgeCampillosCanillas de AceitunoCanillas de AlbaidaCÃ ¡rtamaCasabermejaCasaresColmenarComaresCÃ ³mpetaCuevas BajasCuevas de San MarcosCÃ ºtarEsteponaFrigilianaFuentepiedraHumilladeroIznateMacharaviayaMÃ ¡lagaManilvaMoclinejoMollinaNerjaPalencianaPerianaPizarraRincÃ ³n de la VictoriaRiogordoSalaresSayalongaSedellaSierra de YegÃ ¼asTorroxTotalÃ ¡nVÃ ©lez-MÃ ¡lagaVillanueva de AlgaidasVillanueva de TapiaVillanueva del RosarioVillanueva del TrabucoViÃ ±uelaa) Sub-region SerranÃ ­a de RondaArriateAtajateBenadalidGaucÃ ­nRonda1.2.52. Specified region SomontanoAbiegoAdahuescaAlcalÃ ¡ del ObispoAngÃ ºesAntillÃ ³nAlquÃ ©zarArgaviesoAzaraAzlorBarbastroBarbuÃ ±alesBerbegalBlecua y TorresBiergeCapellaCasbas de HuescaCastillazueloColungoEstadaEstadillaFonzGrado, ElGrausHoz y CosteanIbiecaIlcheLaluengaLaperdigueraLascellas-PonzanoNavalOlvenaPeralta de AlcofeaPeraltillaPerarrÃ ºaPertusaPozÃ ¡n de VeroPuebla de Castro, LaSalas AltasSalas BajasSanta MarÃ ­a de DulcisSecastillaSiÃ ©tamoTorres de Alcanadre1.2.53. Specified region Tacoronte-AcentejoLaguna, LaMatanza de Acentejo, LaRosario, ElSanta Cruz de TenerifeSanta UrsulaSauzal, ElTacoronteTeguesteVictoria de Acentejo, Laa) Sub-region Anaga (areas included in Parque Rural de Anaga).1.2.54. Specified region Tarragona(a) Sub-region FalsetCabacÃ ©sCapÃ §anesFiguera, LaGuiamets, ElsMarÃ §Ã ¡Masroig, ElPradell de la TeixetaTorre de Fontaubella, La(b) Sub-region Tarragona CampoAlcoverAleixar, L'AlforjaAliÃ ³AlmosterAltafullaArgentera, L'AscÃ ³BenissanetBorges del Camp, LesBotarellBrÃ ¡fimCabra del Camp, LesCambrilsCastellvell del CampCatllar, ElColldejouConstantÃ ­Cornudella de MontsantDuesaigÃ ¼esFiguerola del CampGarciaGaridells, ElsGinestarMasÃ ³, LaMasllorenÃ §MaspujolsMilÃ ¡, ElMiravetMont-roig del CampMontbriÃ ³ del CampMontferriMora d'EbreMora la NovaMorell, ElNou de GaiÃ ¡, LaNullesParallesos, ElsPerafortPla de Santa MarÃ ­a, ElPobla de Mafumet, LaPobla de MontornÃ ©s, LaPuigpelatRenauReusRiera de GaiÃ ¡, LaRiudecanyesRiudecolsRiudomsRodonyÃ ¡Rourell, ElSalomÃ ³Secuita, LaSelva del Camp, LaTarragonaTivissaTorre de l'Espanyol, LaTorredembarraUlldemolinsVallmollVallsVespellaVila-RodonaVila-SecaVilabellaVilallonga del CampVilanova d'EscornalbouVinebreVinyols i els Arcs1.2.55. Specified region Terra AltaArnesBateaBotCaseresCorbera d' EbreFatarella, LaGandesaHorta de Sant JoanPinell de Brai, ElPobla de Massaluca, LaPrat de ComteVilalba dels Arcs1.2.56. Specified region ToroArgujilloBÃ ³veda de Toro, LaMorales de ToroPego, ElPeleagonzaloPiÃ ±ero, ElSan Miguel de la RiberaSan RomÃ ¡n de HornijaSanzolesToroValdefinjasVenialboVillafranca del DueroVillanueva del Puente1.2.57. Specified region Utiel-RequenaCamporroblesCaudeteFuenterroblesRequenaSiete AguasSinarcasUtielVenta del MoroVillagordo1.2.58. Specified region ValdeorrasBarco, ElBollo, ElCarballeda de ValdeorrasLarocoPetÃ ­nRua, LaRubianaVillamartÃ ­n1.2.59. Specified region ValdepeÃ ±asAlcubillasMoral de CalatravaSan Carlos del ValleSanta Cruz de MudelaTorrenuevaValdepeÃ ±as1.2.60. Specified region ValenciaCamporroblesCaudete de las FuentesFuenterroblesRequenaSieteaguasSinarcasUtielVenta del MoroVillargordo del Cabriel(a) Sub-region Alto TuriaAlpuenteAras de AlpuenteChelvaLa YesaTitaguasTuÃ ©jar(b) Sub-region ClarianoAdzaneta de AlbaidaAgullentAielo de MalferitAielo de RugatAlbaidaAlfarrasÃ ­BÃ ©lgidaBellÃ ºsBeniatjarBenicoletBenigÃ ¡nimBocairentBufaliCastellÃ ³ de RugatFontanars dels AlforinsFont la Figuera, LaGuadasequÃ ­esL'OllerÃ ­aLa Pobla del DucLlutxentMoixentMontabernerMontesaMontichelvoOntinyentOtosPalomarPinetQuatretondaRÃ ¡fol de SalemSempereTerrateigVallada(c) Sub-region Moscatel de ValenciaCatadauChesteChivaGodelletaLlombaiMontroiMontserratReal de MontroiTurÃ ­s(d) Sub-region ValentinoAlboracheAlcublasAndillaBugarraBuÃ ±olCasinosChesteChivaChulillaDomeÃ ±oEstivellaGestalgarGodelletaHigueruelasLliriaLosa del ObispoMacastreMontserratMontroyPedralbaReal de MontroiTurÃ ­sVilamarxantVillar del Arzobispo1.2.61. Specified region Valle de GÃ ¼Ã ­marArafoCandelariaGÃ ¼Ã ­mar1.2.62. Specified region Valle de la OrotavaLa OrotavaLos RealejosPuerto de la Cruz1.2.63. Specified region Vinos de Madrid(a) Sub-region ArgandaAmbiteAranjuezArganda del ReyBelmonte de TajoCampo RealCarabaÃ ±aColmenar de OrejaChinchÃ ³nFuentidueÃ ±a de TajoGetafeLoechesMejorada del CampoMorata de TajuÃ ±aOruscoPerales de TajuÃ ±aPezuela de las TorresPozuelo del ReyTielmesTitulciaValdaraceteValdelagunaValdilechaVillaconejosVillamanrique de TajoVillar del OlmoVillarejo de SalvanÃ ©s(b) Sub-region NavalcarneroÃ lamo, ElAldea del FresnoArroyomolinosBatresBruneteFuenlabradaGriÃ ±Ã ³nHumanes de MadridMoraleja de EnmedioMÃ ³stolesNavalcarneroParlaSerranillos del ValleSevilla la NuevaValdemorilloVillamantaVillamantillaVillanueva de la CaÃ ±adaVillaviciosa de OdÃ ³n(c) Sub-region San MartÃ ­n de ValdeiglesiasCadalso de los VidriosCenicientosChapinerÃ ­aColmenar de ArroyoNavas del ReyPelayos de la PresaRozas de Puerto RealSan MartÃ ­n de ValdeiglesiasVilla del Prado1.2.64. Specified region Ycoden-Daute-IsoraBuenavista del NorteEl TanqueGarachicoGuÃ ­a de IsoraIcod de los VinosLa GuanchaLos SilosSan Juan de la RamblaSantiago del Teide1.2.65. Specified region YeclaYeclaa) Sub-region Yecla Campo Arriba (areas planted with the variety Monastrell situated on slopes or plateaus)2. Table wines bearing a geographical indicationAbanillaArribes del DueroBailÃ ©nBajo AragÃ ³nBetanzosCÃ ¡dizCampo de BelchiteCampo de CartagenaCangasCastelloCastillaCastilla y LeÃ ³nChacolÃ ­ de AlavaContraviesa-AlpujarraCÃ ³rdobaDesierto de AlmerÃ ­aEl TerrerazoExtremaduraGÃ ¡lvezGran CanariaGranada Sur OesteIbizaIlles BalearsIsla de MenorÃ ­aLa GomeraLaujar AlpujarraLos PalaciosManchuelaMedina del CampoNorte de GranadaPla i Llevant de MallorcaPozohondoRibera del AndaraxRibera del ArlanzaRibera del GÃ ¡llego Cinco VillasRibera del Queiles.Sierra de AlcarazSierra de Tramuntana Costa NordSierra Sur de JaÃ ©nTerrazas del GÃ ¡llegoTierra de LeÃ ³nTierra del Vino de ZamoraValdejalÃ ³nValdevimbre-Los OterosValle del CincaValle del JilocaValle del MiÃ ±o-OurenseValles de BenaventeValles de Sadacia.Vino de la Tierra FormenteraIV. WINES ORIGINATING IN THE HELLENIC REPUBLIC1. Quality wines produced in specified regions (Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  ÃÃ ±Ã Ã ±Ã Ã ¸Ã µÃ ¯Ã  Ã Ã µ Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã ¿Ã Ã ®)1.1. Names of specified regions1.1.1. Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (registered designation of origin)Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (CÃ ©phalonie)Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Lemnos)Ã Ã ±Ã Ã Ã Ã ½ (Patron)Ã ¡Ã Ã ´Ã ¿Ã (Rhodos)Ã ¡Ã ¯Ã ¿Ã Ã Ã ±Ã Ã Ã Ã ½ (Riou Patron)Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos)1.1.2. Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ±Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ±Ã  (designation of origin of superior quality)Ã Ã ¼Ã Ã ½Ã Ã ±Ã ¹Ã ¿Ã ½ (Amynteon)Ã Ã ³Ã Ã ¯Ã ±Ã »Ã ¿Ã  (Anchialos)Ã Ã Ã Ã ¬Ã ½Ã µÃ  (Archanes)Ã Ã ±Ã Ã ½Ã ­Ã  (Dafnes)Ã Ã ¿Ã Ã ¼Ã ­Ã ½Ã ¹Ã Ã Ã ± (Gumenissa)Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (CÃ ©phalonie)Ã Ã ®Ã ¼Ã ½Ã ¿Ã  (Lemnos)Ã Ã ±Ã ½Ã Ã ¹Ã ½Ã µÃ ¯Ã ± (MantinÃ ©e)Ã Ã µÃ Ã µÃ ½Ã ¹Ã ºÃ Ã »Ã ± (Mesenicola)Ã Ã ¬Ã ¿Ã Ã Ã ± (Naoussa)Ã Ã µÃ ¼Ã ­Ã ± (NÃ ©mÃ ©e)Ã Ã ¬Ã Ã ¿Ã  (Paros)Ã Ã ¬Ã Ã Ã ±Ã ¹ (Patras)Ã Ã µÃ ¶Ã ¬ (Peza)Ã ¡Ã ±Ã Ã ¬Ã ½Ã · (Rapsani)Ã ¡Ã Ã ´Ã ¿Ã  (Rhodos)Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos)Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorin)Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia)Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ »Ã ¯Ã Ã Ã ½Ã ± (Slopes of Melitona)Ã Ã ¯Ã Ã Ã ± (Zitsa)2. Table wines2.1. OÃ ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · (traditional designation)Ã Ã Ã Ã ¹Ã ºÃ ®Ã  (Attikis)Ã Ã Ã ²Ã ¿Ã ¯Ã ±Ã  (Evias)Ã Ã ¹Ã ¬Ã »Ã Ã Ã Ã ½ (Gialtra)Ã §Ã ±Ã »Ã ºÃ ¯Ã ´Ã ±Ã  (Halkida)Ã Ã ±Ã Ã Ã Ã Ã ¿Ã (Karystos)Ã Ã ¿Ã Ã ÃÃ ¯Ã ¿Ã (Koropiou)Ã Ã Ã ÃÃ ¯Ã ±Ã  (Kropia)Ã Ã ¹Ã ¿ÃÃ µÃ Ã ¯Ã ¿Ã (Liopesi)Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¿Ã (Markopoulou)Ã Ã µÃ ³Ã ¬Ã Ã Ã ½ (Megaron)Ã Ã µÃ Ã ¿Ã ³Ã µÃ ¯Ã Ã ½ (Messoguion)Ã Ã ±Ã »Ã »Ã ®Ã ½Ã ·Ã  (Pallini)Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã ±Ã  (Peania)Ã Ã ¹Ã ºÃ µÃ Ã ¼Ã ¯Ã ¿Ã (Pikermi)Ã £ÃÃ ¬Ã Ã Ã ½ (Spata)ÃÃ ·Ã ²Ã Ã ½ (Thivon)Ã Ã µÃ Ã ½Ã Ã µÃ ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Verntea Zakynthou)Ã Ã ¿Ã ¹Ã Ã Ã ¯Ã ±Ã  (Viotias)2.2. Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  (local wine)Ã Ã ½Ã ´Ã Ã ¹Ã ±Ã ½Ã ®Ã  (Adriani)Ã Ã ¹Ã ³Ã ±Ã ¹Ã ¿ÃÃ µÃ »Ã ±Ã ³Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  (Aegean Sea)Ã Ã ³Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  (Agioritikos)Ã Ã ³Ã ¿Ã Ã ¹Ã ±Ã ½Ã Ã  (Agorianos)Ã Ã ¹Ã ³Ã ±Ã ¯Ã ¿Ã Ã Ã µÃ »Ã ¬Ã ³Ã ¿Ã Ã  (Aigaion pelagos)AÃ ½Ã ±Ã ²Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ Ã  (Anavyssiotikos)Ã Ã Ã ºÃ ±Ã ´Ã ¯Ã ±Ã  (Arkadia)Ã Ã Ã Ã ¹Ã ºÃ Ã  (Attique)Ã Ã ²Ã ´Ã ®Ã Ã Ã ½ (Avdira)Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ±Ã  (Chalikouna)Ã §Ã ±Ã »Ã ºÃ ¹Ã ´Ã ¹Ã ºÃ ®Ã  (Chalkidiki)Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  (Corfu - Kerkyra)Ã Ã Ã ·Ã Ã ¹Ã ºÃ Ã  (CrÃ ¨te)Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  (Dodekanesse)Ã Ã Ã ¬Ã ¼Ã ±Ã  (Drama)Ã ÃÃ ±Ã ½Ã Ã ¼Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  (Epanomie)Ã ¦Ã »Ã Ã Ã ¹Ã ½Ã ±Ã  (Florinas)Ã Ã µÃ Ã ±Ã ½Ã ¯Ã Ã ½ (Gerania)Ã Ã Ã µÃ ²Ã µÃ ½Ã Ã ½ (Grevena)Ã §Ã ±Ã »Ã ¹Ã ºÃ ¿Ã Ã ½Ã ±Ã  (Halikouna)Ã Ã Ã ±Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Heraklion)ÃÃ »Ã ¯Ã ¿Ã (Ilion)Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ±Ã  (Hemathia)ÃÃ Ã ±Ã ½Ã ½Ã ¯Ã ½Ã Ã ½ (Ioannina)ÃÃ Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  (Ismarikos)Ã ÃÃ µÃ ¹Ã Ã Ã Ã ¹Ã ºÃ Ã  (Ipirotikos)Ã Ã ±Ã Ã Ã Ã Ã ¹Ã ½Ã Ã  (Karystos)Ã Ã ¹Ã Ã ¬Ã ¼Ã ¿Ã (Kissamos)Ã Ã »Ã ·Ã ¼Ã ­Ã ½Ã Ã ¹ (Klimenti)Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¹Ã ±Ã ºÃ Ã  (Korinthos - Korinthiakos)Ã Ã ¿Ã Ã ÃÃ ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Koropie)Ã Ã Ã ±Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Krania)Ã Ã ±Ã Ã ¹Ã ¸Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Lassithie)Ã Ã µÃ Ã ºÃ ¬Ã ´Ã ±Ã  (Lefkadas)Ã Ã µÃ Ã Ã ¯Ã ½Ã Ã ½ (Letrina)Ã Ã ·Ã »Ã ±Ã ½Ã Ã ¯Ã ¿Ã Ã Ã µÃ ´Ã ¯Ã ¿Ã (Lilantio Pedion)Ã Ã ±Ã ºÃ µÃ ´Ã ¿Ã ½Ã ¹Ã ºÃ Ã  (MacÃ ©donie)Ã Ã ±Ã ½Ã Ã ¶Ã ±Ã ²Ã ¹Ã ½Ã ¬Ã Ã Ã ½ (Mantzavinata)Ã Ã ±Ã Ã ºÃ ¿ÃÃ ¿Ã Ã »Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Markopoulo)Ã Ã ±Ã Ã Ã ¯Ã ½Ã ¿Ã (Martino)Ã Ã µÃ Ã Ã ·Ã ½Ã ¹Ã ±Ã ºÃ Ã  (Messina)Ã Ã µÃ Ã ±Ã ¾Ã ¬Ã Ã Ã ½ (Metaxata)Ã Ã µÃ Ã Ã ¿Ã ²Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  (Metsovo - Metsovitikos)Ã Ã µÃ Ã ·Ã ¼Ã ²Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Messimvria)Ã ÃÃ ¿Ã Ã ½Ã Ã ¯Ã ±Ã  Ã Ã ¿Ã ºÃ Ã ¯Ã ´Ã ¿Ã  (Opountia Lokrida)Ã Ã ±Ã »Ã »Ã ·Ã ½Ã ¹Ã Ã Ã ¹Ã ºÃ ¿Ã  (Pallini)Ã Ã ±Ã ³Ã ³Ã ±Ã ¹Ã ¿Ã Ã µÃ ¯Ã Ã ¹Ã ºÃ ¿Ã  (Paggeoritikos)Ã Ã ±Ã ¹Ã ±Ã ½Ã ¯Ã Ã ¹Ã ºÃ ¿Ã  (Peanitikos)Ã Ã ­Ã »Ã »Ã ±Ã  (Pella)Ã Ã µÃ »Ã ¿ÃÃ ¿Ã ½Ã ½Ã ·Ã Ã ¹Ã ±Ã ºÃ Ã  (PeloponnÃ ¨se)Ã Ã ¹Ã Ã ±Ã Ã ¯Ã ´Ã ¿Ã  (Pisatidos)Ã Ã Ã »Ã ¯Ã ±Ã  (Pylie)Ã ¡Ã ¹Ã Ã Ã Ã ½Ã ±Ã  Ã Ã Ã »Ã ¯Ã ´Ã ¿Ã  (Ritsona Avlidos)Ã £Ã µÃ Ã Ã Ã ½ (Serres)Ã £Ã ¹Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ½Ã Ã  (Siatistinon)Ã £Ã ¹Ã ¸Ã Ã ½Ã ¯Ã ±Ã  (Sithonia)Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¼ÃÃ ­Ã »Ã ¿Ã (CÃ ´tes de Ampelos)Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¹Ã ³Ã ¹Ã ±Ã »Ã µÃ ¯Ã ±Ã  (CÃ ´tes de Aigialieias)Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã ¿Ã Ã Ã ¯Ã ½Ã ¿Ã (CÃ ´tes de Ainou)Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¹Ã ¸Ã ±Ã ¹Ã Ã Ã ½Ã ± (CÃ ´tes du Kitheron)Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ½Ã ·Ã ¼Ã ¯Ã ´Ã ¿Ã  (CÃ ´tes de Knimide)Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã ¿Ã Ã µÃ ¹Ã ½Ã ®Ã  Ã Ã ¿Ã Ã ¹Ã ½Ã ¸Ã ¯Ã ±Ã  (CÃ ´tes Montagneuses de Korinthia)Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã ¬Ã Ã ½Ã ·Ã ¸Ã ±Ã  (CÃ ´tes de Parnitha)Ã Ã ¿Ã Ã µÃ ¯Ã Ã ½ Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ ½Ã Ã µÃ »Ã ¹Ã ºÃ ¿Ã  (CÃ ´tes Nord de Penteli)Ã Ã »Ã ±Ã ³Ã ¹Ã Ã ½ Ã Ã µÃ Ã Ã Ã Ã ¿Ã  (CÃ ´tes de Petrotou)Ã Ã »Ã ±Ã ³Ã ¹Ã ­Ã  Ã Ã µÃ Ã Ã ¯Ã Ã ºÃ ¿Ã (CÃ ´tes de Vertiskos)Ã £ÃÃ ±Ã Ã ±Ã ½Ã ­Ã ¹Ã ºÃ ¿Ã  (Spata)Ã £Ã Ã µÃ Ã µÃ ¬Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  (Sterea Ellada)Ã £Ã Ã Ã ¹Ã ±Ã ½Ã Ã  (Syros)Ã ¤Ã µÃ ³Ã ­Ã ±Ã  (Tegeas)ÃÃ ±Ã Ã ¬Ã ½Ã Ã ½ (Thapsanon)ÃÃ ·Ã ²Ã ±Ã Ã ºÃ Ã  (Thiva)ÃÃ µÃ Ã Ã ±Ã »Ã ¹Ã ºÃ Ã  (Thessalia)ÃÃ Ã ±Ã ºÃ ¹Ã ºÃ Ã  Ã ® ÃÃ Ã ¬Ã ºÃ ·Ã  (Thrakie)Ã ¤Ã Ã ¹Ã Ã Ã »Ã ¯Ã ±Ã  (Trifilia)Ã ¤Ã Ã Ã ½Ã ¬Ã ²Ã ¿Ã (Tyrnavos)Ã Ã ¿Ã ¹Ã »Ã ¬Ã ´Ã ±Ã  Ã Ã Ã ±Ã »Ã ¬Ã ½Ã Ã ·Ã  (Valley of Atalanti)Ã Ã µÃ Ã ½Ã Ã ­Ã ± Ã Ã ±Ã ºÃ Ã ½Ã ¸Ã ¿Ã (Verdea Zakynthou)Ã Ã ¯Ã »Ã ¹Ã Ã Ã ±Ã  (Vilitsa)V. WINES ORIGINATING IN THE ITALIAN REPUBLIC1. Quality wines produced in specified regions (vino di qualitÃ prodotto in una regione determinata)1.1. Quality wines psr described by the expression "Denominazione di origine controllata e garantita":Albana di RomagnaAstiBarbarescoBaroloBrachetto dAcquiBrunello di MontalcinoCarmignanoChiantiChianti Classico, whether or not accompanied by one of the following geographical indications:- Colli Aretini- Colli Fiorentini- Colli Senesi- Colline Pisane- Montalbano- Montespertoli- RufinaFranciacortaGattinaraGaviGhemmeMontefalco SagrantinoMontepulcianoRecioto di SoaveTaurasiTorgianoValtellinaValtellina GrumelloValtellina InfernoValtellina SassellaValtellina ValgellaVermentino di GalluraVernaccia di San Gimignano1.2. Quality wines psr described by the expression "Denominazione di origine controllata"1.2.1. Abruzzo regionAbruzzoAbruzzo Colline TeramaneControguerraMolise1.2.2. Basilicata regionVulture1.2.3. Calabria regionBiancoBivongiCirÃ ²DonniciLameziaMelissaPollinoSan Vito di LuzziSant'Anna di Isola Capo RizzutoSavutoScavignaVerbicaro1.2.4. Campania regionAvellinoAversaCampi FlegreiCapriCastel San LorenzoCilentoCosta dAmalfiCosta dAmalfi FuroreCosta dAmalfi RavelloCosta dAmalfi TramontiFalerno del MassicoGaluccioGuardia SanframondiGuardioloIschiaMassicoPenisola SorrentinaPenisola Sorrentina  GragnanoPenisola Sorrentina  LetterePenisola Sorrentina  SorrentoSannioSant'Agata de' GotiSolopacaTaburnoTufoVesuvio1.2.5. Emilia-Romagna regionBosco EliceoCastelvetroColli BolognesiColli Bolognesi ClassicoColli Bolognesi Colline di RiostoColli Bolognesi Colline MarconianeColli Bolognesi Colline OlivetoColli Bolognesi Monte San PietroColli Bolognesi SerravalleColli Bolognesi Terre di MontebudelloColli Bolognesi Zola PredosaColli dImolaColli di FaenzaColli di ParmaColli di RiminiColli di Scandiano e CanossaColli PiacentiniColli Piacentini MonterossoColli Piacentini Val dArdaColli Piacentini Val NureColli Piacentini Val TrebbiaReggianoRenoRomagnaSanta CroceSorbara1.2.6. Friuli-Venezia Giulia regionCarsoColli Orientali del FriuliColli Orientali del Friuli CiallaColli Orientali del Friuli RamandoloColli Orientali del Friuli RosazzoCollioCollio GorizianoFriuli AnniaFriuli AquileiaFriuli GraveFriuli IsonzoFriuli LatisanaIsonzo del FriuliLison Pramaggiore1.2.7. Lazio regionAffileApriliaCapenaCastelli RomaniCerveteriCirceoColli AlbaniColli della SabinaColli Etruschi ViterbesiColli LanuviniCoriFrascatiGenazzanoGradoliMarinoMontecompatri ColonnaMontefiasconeOlevano RomanoOrvietoPiglioTarquiniaVelletriVignanelloZagarolo1.2.8. Liguria regionAlbengaAlbenganeseCinque TerreColli di LuniColline di LevantoDolceacquaFinaleFinaleseGolfo del TigullioRiviera dei FioriRiviera Ligure di Ponente1.2.9. Lombardy regionBotticinoCapriano del ColleCellaticaGardaGarda Colli MantovaniLuganaMantovanoOltrepÃ ² PaveseRiviera del Garda BrescianoSan Colombano al LambroSan Martino della BattagliaTerre di FranciacortaValcalepio1.2.10. Marche regionCastelli di JesiColli AscolaniColli MaceratesiColli PesaresiConeroEsinoFocaraMatelicaMetauroMorro d'AlbaPicenoRoncagliaSerrapetrona1.2.11. Molise regionBifernoPentro dIsernia1.2.12. Piedmont regionAcquiAlbaAlbugnanoAlto MonferratoAstiBocaBramaterraCalusoCanaveseCantavennaCaremaCasaleseCasorzo d'AstiCastagnole MonferratoCastelnuovo Don BoscoChieriColli TortonesiColline NovaresiColline SaluzzesiCoste della SesiaDiano d'AlbaDoglianiFaraGabianoLangheLanghe MonregalesiLessonaLoazzoloMonferratoMonferrato CasaleseOvadaPiemontePinoreleseRoeroSizzanoValsusaVerduno1.2.13. Apulia regionAlezioBarlettaBrindisiCanosaCastel del MonteCerignolaCopertinoGalatinaGioia del ColleGravinaLeveranoLizzanoLocorotondoLuceraManduriaMartinafrancaMatinoNardÃ ²OrtanovaOstuniPugliaSalice SalentinoSan SeveroSquinzanoTrani1.2.14. Sardinia regionAlgheroArboreaBosaCagliariCampidano di TerralbaMandrolisaiOristanoSardegnaSardegna  Capo FerratoSardegna  JerzuSardegna  MogoroSardegna  Nepente di OlienaSardegna  OlienaSardegna  SemidanoSardegna  Tempio PausaniaSorso SennoriSulcisTerralba1.2.15. Sicily regionAlcamoContea di SclafaniContessa EntellinaDelia NivolalliEloroEtnaFaroLipariMarsalaMenfiNotoPantelleriaSambuca di SiciliaSanta Margherita di BeliceSciaccaSiracusaVittoria1.2.16. Tuscany regionBarco Reale di CarmignanoBolgheriBolgheri SassicaiaCandia dei Colli ApuaniCarmignanoChiantiChianti ClassicoColli ApuaniColli dell'Etruria CentraleColli di LuniColline LucchesiCosta dell"Argentario"ElbaEmpoleseMontalcinoMontecarloMontecuccoMontepulcianoMontereggio di Massa MarittimaMontescudaioParrinaPisano di San TorpÃ ¨PitiglianoPominoSan GimignanoSan TorpÃ ¨Sant'AntimoScansanoVal d'ArbiaVal di CorniaVal di Cornia Campiglia MarittimaVal di Cornia PiombinoVal di Cornia San VincenzoVal di Cornia SuveretoValdichianaValdinievole1.2.17. Trentino-Alto Adige regionAlto AdigeBozner LeitenBressanoneBrixnerBuggraflerBurgraviatoCaldaroCastellerColli di BolzanoEisacktalerEtschtalerGriesKaltererKaltererseeLago di CaldaroMeraner HÃ ¼gelMeranese di CollinaSanta MaddalenaSorniSt. MagdalenerSÃ ¼dtirolSÃ ¼dtirolerTerlanerTerlanoTeroldego RotalianoTrentinoTrentoVal VenostaValdadigeValle IsarcoVinschgau1.2.18. Umbria regionAssisiColli AmeriniColli AltotiberiniColli del TrasimenoColli MartaniColli PeruginiLago di CorbaraMontefalcoOrvietoOrvietanoTodiTorgiano1.2.19. Val dAosta regionArnad-MontjovetChambaveDonnasEnfer d'ArvierLa SalleMorgexNusTorretteValle d'AostaVallÃ ©e d'Aoste1.2.20. Veneto regionBagnoliBagnoli di SopraBardolinoBreganzeBreganze TorcolatoColli AsolaniColli BericiColli Berici BarbaranoColli di ConeglianoColli di Conegliano FregonaColli di Conegliano RefrontoloColli EuganeiConeglianoConegliano ValdobbiadeneConegliano Valdobbiadene CartizzeCustozaEtschtalerGambellaraGardaLessini DurelloLison PramaggioreLuganaMontelloPiaveSan Martino della BattagliaSoaveValdadigeValdobbiadeneValpantenaValpolicella2. Table wines bearing a geographical indication2.1. AbruzzoAlto TirinoColli AprutiniColli del SangroColline FrentaneColline PescaresiColline TeatineHistoniumTerre di ChietiValle PelignaVastese2.2. BasilicataBasilicata2.3. Provincia autonoma di BolzanoDolomitenDolomitiMitterbergMitterberg tra Cauria e TelMitterberg zwischen Gfrill und Toll2.4. CalabriaArghillaCalabriaCondoleoCosta ViolaEsaroLipudaLocridePalizziPellaroScillaVal di NetoValdamatoValle dei Crati2.5. CampaniaColli di SalernoDugentaEpomeoIrpiniaPaestumPompeianoRoccamonfinaTerre del Volturno2.6. Emilia-RomagnaBianco dei SillaroCastelfranco EmiliaEmiliaForliFortana del TaroModenaRavennaRubiconeSillaroTerre di VelejaVal Tidone2.7. Friuli Venezia GiuliaAlto LivenzaVenezia GiuliaVenezie2.8. LazioCivitella d'AglianoColli CiminiDel Frusinate LazioFrusinateNettuno2.9. LiguriaColline SavonesiVal Polcevera2.10. LombardyAlto MincioBenaco brescianoBergamascaCollina del MilaneseMantovaMontenetto di BresciaPaviaQuistelloRonchi di BresciaSabbionetaSebinoTerrazze Retiche di Sondrio2.11. MarcheMarche2.12. MoliseOscoRotaeTerre degli Osci2.13. ApuliaDauniaMurgiaPugliaSalentoTarantinoValle d'Itria2.14. SardiniaBarbagiaColli del LimbaraIsola dei NuraghiMarmilaNuoroNurraOgliastroParteollaPlanargiaRomangiaSibiolaTharrosTrexentaValle dei TirsoValli di Porto Pino2.15. SicilyCamarroColli EriciniFontanarossa di CerdaSalemiSalinaSiciliaValle Belice2.16. TuscanyAlta Valle della GreveColli della Toscana centraleMaremma toscanaOrciaToscanaToscanoVal di Magra2.17. Provincia autonoma di TrentoAtesinoDolomitenDolomitiVallagarinaVenezie2.18. UmbriaAlleronaBettonaCannaraNarniSpelloUmbria2.19. VenetoAlto LivenzaColli TrevigianiConselvanoDolomitenDolomitiMarca TrevigianaVallagarinaVenetoVeneto OrientaleVenezieVeronaVeroneseVI. WINES ORIGINATING IN THE GRAND DUCHY OF LUXEMBOURG1. Quality wines produced in specified regions (Vin de qualitÃ © produit dans une rÃ ©gion dÃ ©terminÃ ©e)Moselle Luxembourgeoise1.1. Names of communesAhnAsselBech-KleinmacherBornBousBurmerangeCanachEhnenEllangeElvangeErpeldangeGostingenGreiveldangeGrevenmacherLenningenMachtumMertertMoersdorfMondorfNiederdonvenOberdonvenOberwormeldangeRemerschenRemichRollingRosportSchengenSchwebsangeStadtbredimusTrintangeWasserbilligWellensteinWintringenWormeldange2. Table wines bearing a geographical indication VII. WINES ORIGINATING IN THE PORTUGUESE REPUBLIC1. Quality wines produced in specified regions (vinho de qualidade produzido em regiÃ £o determinada)1.1. Names of specified regionsAlcobaÃ §aAlenquerAlentejoArrudaBairradaBeira InteriorBiscoitosBucelasCarcavelosChavesColaresDÃ £oDouroEncostas dAireGraciosaLafÃ µesLagoaLagosLourinhÃ £Madeira/MadÃ ¨re/MaderaÃ bidosPalmelaPicoPlanalto MirandÃ ªsPortimÃ £oPorto/Port/Oporto/Portwein/Portvin/PortwijnRibatejoSetÃ ºbalTaviraTÃ ¡vora-VarosaTorres VedrasValpaÃ §osVinho Verde1.2. Names of sub-regions1.2.1. AlentejoBorbaÃ voraGranja-AmarelejaMouraPortalegreRedondoReguengosVidigueira1.2.2. Beira InteriorCastelo RodrigoCova da BeiraPinhel1.2.3. DÃ £oAlvaBesteirosCastendoSerra da EstrelaSilgueirosTerras de AzuraraTerras de Senhorim1.2.4. DouroFavaios1.2.5. Encostas dAireAlcobaÃ §aOurÃ ©m1.2.6. RibatejoAlmeirimCartaxoChamuscaCorucheSantarÃ ©mTomar1.2.7. Vinho VerdeAmaranteBastoBragaLimaMonÃ §Ã £oPenafiel1.2.8. Other namesDÃ £o NobreMoscatel de SetÃ ºbalSetÃ ºbal RoxoVinho Verde Alvarinho2. Table wines bearing a geographical indicationAlentejanoAlgarveAlta EstremaduraBeira AltaBeira LitoralBeirasEstremaduraMinhoRibatejanoTerras de SicÃ ³Terras do SadoTerras DuriensesTrÃ ¡s-os-Montes2.1. Name of sub-region of the specified region BairasAÃ §oresVIII. WINES ORIGINATING IN THE UNITED KINGDOM1. Quality wines produced in specified regions- English vineyards- Welsh vineyards2. Table wines bearing a geographical indication- English counties- Welsh counties2.1. England, or:CornwallDevonDorsetEast AngliaEnglandGloucestershireHampshireIsle of WightIsles of ScillyLincolnshireShropshireSomersetSurreySussexWorcestershireYorkshire2.2. Wales, or:CardiffCardiganshireCarmarthenshireDenbighshireGwyneddMonmouthshireNewportPembrokeshireRhondda Cynon TafSwanseaThe Vale of GlamorganWalesWrexhamIX. WINES ORIGINATING IN THE REPUBLIC OF AUSTRIA1. Quality wines produced in specified regions (QualitÃ ¤tswein bestimmter Anbaugebiete)1.1. Names of wine-growing regionsBerglandSteiermarkWeinlandWien1.2. Names of specified regions1.2.1. Specified regions of BerglandKÃ ¤rntenOberÃ ¶sterreichSalzburgTirolVorarlberg1.2.2. Specified regions of StyriaSÃ ¼d-OststeiermarkSÃ ¼dsteiermarkWeststeiermark1.2.3. Specified regions of WeinlandBurgenlandCarnuntumDonaulandKamptalKremstalMittelburgenlandNeusiedlerseeNeusiedlersee-HÃ ¼gellandNiederÃ ¶sterreichSÃ ¼dburgenlandThermenregionTraisentalWachauWeinviertel1.2.4. Specified regions of WienWien1.3. Municipalities, parts thereof, GroÃ lagen, Riede, Flure, Einzellagen1.3.1. Specified region Carnuntum(a) GroÃ lage (b) Rieden, Fluren, EinzellagenAubÃ ¼helBraunsbergDorfbrunnenÃ ¤ckerFÃ ¼llenbeutelGablerGoldenHaidÃ ¤ckerHausweinÃ ¤ckerHausweingÃ ¤rtenHexenbergKirchbergenLange LettenLange WeingÃ ¤rtenMitterbergMÃ ¼hlbachackerMÃ ¼hlwegRosenbergSpitzerbergSteinrieglTilhofenUngerbergUnterschilling(c) Municipalities and parts thereof:ArbesthalAu am LeithagebirgeBad Deutsch-AltenburgBergBruck an der LeithaDeutsch-HaslauEbergassingEnzersdorf/FischaFischamendGallbrunnGerhausGÃ ¶ttlesbrunnGramatneusiedlHainburg/DonauHaslau/DonauHaslau-Maria EllendHimbergHof/LeithabergeHÃ ¶fleinHollernHundsheimMannersdorf/LeithagebirgeMargarethen am MoosMaria EllendMoosbrunnPachfurthPetronellPetronell-CarnuntumPrellenkirchenRegelsbrunnRohrauSarasdorfScharndorfSchloÃ  PruggSchÃ ¶nabrunnSchwadorfSommereinStixneusiedlTrautmannsdorf/LeithaVelmWienerherbergWildungsmauerWilfleinsdorfWolfsthalZwÃ ¶lfaxing1.3.2. Specified region Donauland(a) GroÃ lagenKlosterneuburger WeinbergeTulbinger KogelWagram-Donauland(b) Rieden, Fluren, EinzellagenAltenbergBrombergErdpreÃ FranzhauserFuchsbergGÃ ¤nsackerGeorgenbergGlockengieÃ erGmirkGoldbergHalterbergHengsbergHengstbergHimmelreichHirschbergHochrainKreitschentalKÃ ¼hgrabenLebenOrtsriedPurgstallSatzenSchillingsbergSchloÃ bergSonnenriedSteinagrundTraxelgrabenVorbergWadenthalWagramWeinlackeWendelstattWora(c) Municipalities and parts thereof:AbstettenAhrenbergAltenbergAmeisthalAnzenbergAtzelsdorfAtzenbruggBaumgarten/ReidlingBaumgarten/TullnerfeldBaumgarten/WagramChorherrnDietersdorfEbersdorfEgelseeEinsiedlElsbachEngelmannsbrunnFelsFels/WagramFeuersbrunnFreundorfGerasdorf b.WienGollarnGÃ ¶singGrafenwÃ ¶rthGroÃ -RustGroÃ riedenthalGroÃ weikersdorfGroÃ wiesendorfGuggingHasendorfHenzingHintersdorfHippersdorfHÃ ¶flein an der DonauHolzleitenHÃ ¼tteldorfJudenau-BaumgartenKatzelsdorf im DorfKatzelsdorf/ZeilKierlingKirchberg/WagramKleinwiesendorfKlosterneuburgKÃ ¶nigsbrunnKÃ ¶nigsbrunn/WagramKÃ ¶nigstettenKritzendorfLandersdorfMichelhausenMichelndorfMitterstockstallMossbierbaumNeudeggOberstockstallOttenthalPixendorfPlankenbergPÃ ¶dingReidlingRÃ ¶hrenbachRuppersthalSaladorfSieghartskirchenSitzenbergSpitalSt. AndrÃ ¤-WÃ ¶rdernStaasdorfStettenhofTautendorfThÃ ¼rnthalTiefenthalTrasdorfTulbingTullnUnterstockstallWagram am WagramWaltendorfWeinzierl bei OllernWipfingWolfpassingWÃ ¶rdernWÃ ¼rmlaZauÃ enbergZeiselmauer1.3.3. Specified region Kamptal(a) GroÃ lage (b) Rieden, Fluren, EinzellagenAngerAuf der SetzFriesenrockGaisbergGallenbergGobelsbergHeiligensteinHiesbergHofstadtKalvarienbergKremstalLoiser BergObritzbergPfeiffenbergSachsenbergSandgrubeSpiegelSteinSteinhausWeintrÃ ¤gerinWohra(c) Municipalities and parts thereof:AltenhofDiendorf am WaldeDiendorf/KampElsarn im StraÃ ertaleEngabrunnEtsdorf am KampFernitzGobelsburgGrunddorfHadersdorf am KampHaindorfKammern am KampKampLangenloisLengenfeldMittelbergMollandsObernholzOberreithPlank/KampPeithRothgrabenSchilternSchÃ ¶nberg am KampSchÃ ¶nbergneustiftSittendorfStiefernStraÃ  im StraÃ ertaleThÃ ¼rneustiftUnterreithWalkersdorfWiedendorfZÃ ¶bing1.3.4. Specified region Kremstal(a) GroÃ lagenGÃ ¶ttweiger BergKaiserstiege(b) Rieden, Fluren, EinzellagenEbritzsteinEhrenfelserEmmerlingtalFrauengrundGartlGÃ ¤rtlingGedersdorfer KaiserstiegeGoldbergGroÃ er BergHausbergHerrentrostHochÃ ¤ckerIm BergKirchbÃ ¼helKoglKremsleithenPellingenPfaffenbergPfennigbergPulverturmRammelnReisenthalRohrendorfer GeblingSandgrubeScheibelbergSchrattenpointSommerleitenSonnagelnSpiegelSteingrabenTÃ ¼melsteinWeinzierlbergZehetnerin(c) Municipalities and parts thereof:AigenAngernBrunn im FeldeDroÃ EgelseeEggendorfFurthGedersdorfGneixendorfGÃ ¶ttweigHÃ ¶benbachHollenburgHÃ ¶rfarthImbachKremsKrems an der DonauKrustettenLandersdorfMeidlingNeustift bei SchÃ ¶nbergOberfuchaOberrohrendorfPaltPaudorfPrielRehbergRohrendorf bei KremsScheibenhofSenftenbergStein an der DonauSteinaweg-KleinwienStift GÃ ¶ttweigStratzingThallernTiefenfuchaUnterrohrendorfWalkersdorf am KampWeinzierl bei Krems1.3.5. Specified region Mittelburgenland(a) GroÃ lageGoldbachtal(b) Rieden, Fluren, EinzellagenAltes WeingebirgeDeideckwaldDÃ ¼rrauGfangerGoldbergHimmelsthronHochÃ ¤ckerHochbergHochplateauHÃ ¶lzlIm WeingebirgeKartKirchholzPakitschRagaSandhoffeldSinterSonnensteigSpiegelbergWeingfangerWeislkreuz(c) Municipalities and parts thereof:DeutschkreutzFrankenauGirmGroÃ mutschenGroÃ warasdorfHaschendorfHoritschonKleinmutschenKleinwarasdorfKlostermarienbergKobersdorfKroatisch GerersdorfKroatisch MinihofLackenbachLackendorfLutzmannsburgMannersdorfMarkt St. MartinNebersdorfNeckenmarktNikitschRaidingRitzingStoobStrebersdorfUnterfrauenheidUnterpetersdorfUnterpullendorf1.3.6. Specified region Neusiedlersee(a) GroÃ lageKaisergarten(b) Rieden, Fluren, EinzellagenAltenbergBauernaussatzBergÃ ¤ckerEdelgrÃ ¼ndeGabarinzaGoldbergHansagwegHeidebodenHennebergHerrnjochHerrnseeHintenaussere WeingÃ ¤rtenJungerbergKaiserbergKellernKirchÃ ¤ckerKirchbergKleinackerlKÃ ¶nigswieseKreuzjochKurzbÃ ¼rgLadisbergLange SalzbergLanger AckerLehendorfNeubergPohnpÃ ¼hlPrÃ ¤diumRappbÃ ¼hl-WeingÃ ¤rtenRÃ ¶mersteinRustenÃ ¤ckerSandflurSandriegelSatzSeeweingÃ ¤rtenUngerbergVierhÃ ¶lzerWeidener ZeiselbergWeidener UngerbergWeidener Rosenberg(c) Municipalities and parts thereof:AndauApetlonBruckneudorfDeutsch JahrndorfEdelstalFrauenkirchenGattendorfGattendorf-NeudorfGolsHalbturnIllmitzJoisKittseeMÃ ¶nchhofNeudorf bei ParndorfNeusiedl am SeeNickelsdorfPamhagenParndorfPodersdorfPotzneusiedlSt. AndrÃ ¤ am ZickseeTadtenWallern im BurgenlandWeiden am SeeWinden am SeeZurndorf1.3.7. Specified region Neusiedlersee-HÃ ¼gelland(a) GroÃ lagenRosaliakapelleSonnenbergVogelsang(b) Rieden, Fluren, EinzellagenAdler/Hrvatski vrhAltenbergBergweinÃ ¤rtenEdelgrabenFÃ ¶lligbergGaisrÃ ¼ckenGoldbergGroÃ gebirge/Veliki vrhHasenriegelHaussatzHochkramerHÃ ¶lzlsteinIslJohanneshÃ ¶hKatersteinKirchbergKleingebirge/Mali vrhKleinhÃ ¶fleiner HÃ ¼gelKlosterkeller SiegendorfKogelKogl/GritschKrciKreuzweingÃ ¤rtenLangÃ ¤cker/Dolnj sirickLeithabergLichtenbergweingÃ ¤rtenMarienthalMitterbergMÃ ¶nchsberg/LesicakPurbacher BurgstallReisbÃ ¼helRipisceRÃ ¶merfeldRÃ ¶mersteigRosenbergRÃ ¼bÃ ¤cker/RipisceSchmalÃ ¤ckerSt. VitusbergSteinhutWetterkreuzWolfsbachZbornje(c) Municipalities and parts thereof:AntauBaumgartenBreitenbrunnDonnerskirchenDraÃ burgEisenstadtForchtenauForchtensteinGroÃ hÃ ¶fleinHirmHornsteinKleinhÃ ¶fleinKlingenbachKrensdorfLeithaprodersdorfLoipersbachLorettoMarzMattersburgMÃ ¶rbisch am SeeMÃ ¼llendorfNeudÃ ¶rflNeustift an der RosaliaOggauOslipPÃ ¶ttelsdorfPÃ ¶ttschingPurbach am SeeRohrbachRustSchattendorfSchÃ ¼tzen am GebirgeSiegendorfSiglessSt. GeorgenSt. MargarethenSteinbrunnSteinbrunn-ZillingtalStÃ ¶tteraStotzingTrausdorf/WulkaWalbersdorfWiesenWimpassing/LeithaWulkaprodersdorfZagersdorfZemendorf1.3.8. Specified region SÃ ¼dburgenland(a) GroÃ lagenPinkatalRechnitzer Geschriebenstein(b) Rieden, Fluren, EinzellagenGotscherRosengartenSchillerTiefer WegWohlauf(c) Municipalities and parts thereof:BonisdorfBurgBurgaubergDeutsch BielingDeutsch EhrensdorfDeutsch KaltenbrunnDeutsch-SchÃ ¼tzenDeutsch TschantschendorfEberauEdlitzEisenberg an der PinkaEltendorfGaasGamischdorfGerersdorf-SulzGlasingGroÃ mÃ ¼rbischGÃ ¼ssingGÃ ¼ttenbachHackerbergHagensdorfHannersdorfHarmischHasendorfHeiligenbrunnHoellInzenhofKalchKirchfidischKleinmÃ ¼rbischKohfidischKÃ ¶nigsdorfKotezickenKroatisch EhrensdorfKroatisch TschantschendorfKrobotekKrottendorf bei GÃ ¼ssingKrottendorf bei Neuhaus am KlausenbachKukmirnKulmer HofLimbachLuisingMarkt-NeuhodisMinihof-LiebauMischendorfMoschendorfMÃ ¼hlgrabenNeudaubergNeumarkt im TauchentalNeusiedlNeustiftOberbildeinOllersdorfPoppendorfPunitzRaxRechnitzRehgrabenReinersdorfRohrRohrbrunnSchallendorfSt. KathreinSt. MichaelSt. NikolausStadtschlainingSteinfurtStremSulzSumetendorfTobauTschanigrabenTudersdorfUnterbildeinUrbersdorfWeichselbaumWeiden bei RechnitzWelgersdorfWindisch MinihofWintenWoppendorfZuberbach1.3.9. Specified region SÃ ¼doststeiermark(a) GroÃ lagenOststeirisches HÃ ¼gellandVulkanland(b) Rieden, Fluren, EinzellagenAnnabergBuchbergBurgfeldHofbergHoferbergHohenbergHÃ ¼rtherbergKirchleitenKlÃ ¶chbergKÃ ¶nigsbergPrebensdorfbergRathenbergReitingRingkogelRosenbergSazianiSchattaubergSchemmingSchloÃ kogelSeindlSteintalStradenbergSulzbergWeinberg(c) Municipalities and parts thereofAigenAlbersdorf-PrebuchAllerheiligen bei WildonAltenmarkt bei FÃ ¼rstenfeldAltenmarkt bei RiegersburgAschauAschbach bei FÃ ¼rstenfeldAuersbachAug-RadischAxbachBad GleichenbergBad RadkersburgBad WaltersdorfBairisch KÃ ¶lldorfBaumgarten bei GnasBierbaumBierbaum am AuersbachBreitenfeld/RittscheinBuch-GeiseldorfBurgfeldDambachDeutsch GoritzDeutsch HaseldorfDienersdorfDietersdorfDietersdorf am GnasbachDirnbachDÃ ¶rflEbersdorfEdelsbach bei FeldbachEdlaEichberg bei HartmannsdorfEichfeldEntschendorfEntschendorf am OttersbachEtzersdorf-RollsdorfFehringFeldbachFischaFladnitz im RaabtalFlattendorfFloingFrannachFrÃ ¶saugrabenFrÃ ¶ssaubergFruttenFÃ ¼nfing bei GleisdorfFÃ ¼rstenfeldGabersdorfGamlingGersdorf an der FreistritzGieÃ elsdorfGleichenberg-DorfGleisdorfGlojachGnaningGnasGniebingGoritzGosdorfGossendorfGrabersdorfGrasdorfGreinbachGroÃ hartmannsdorfGrÃ ¶ssingGroÃ steinbachGroÃ wilfersdorfGrubGruislaGschmaierGutenberg an der RaabklammGutendorfHabeggHainersdorfHaketHalbenrainHart bei GrazHartbergHartlHartmannsdorfHaselbachHatzendorfHerrnbergHintereggHirnsdorfHocheneggHochstradenHof bei StradenHofkirchen bei HardeggHÃ ¶flachHofstÃ ¤ttenHofstÃ ¤tten bei Deutsch GoritzHohenbruggHohenkoglHopfauIlzIlztalJagerbergJahrbachJammJohnsdorf-BrunnJÃ ¶rgenKaagKaibingKainbachKapfensteinKarbachKirchberg an der RaabKlappingKleegrabenKleinschlagKlÃ ¶chKlÃ ¶chbergKohlgrabenKÃ ¶lldorfKornberg bei RiegersburgKrennachKrobathenKronnersdorfKrottendorfKrusdorfKulm bei WeizLaasenLabuchLalchLandscha bei WeizLaÃ nitzhÃ ¶heLeitersdorf im RaabtalLembach bei RiegersburgLÃ ¶dersdorfLÃ ¶ffelbachLoipersdorf bei FÃ ¼rstenfeldLugitschMaggauMaglandMahrensdorfMaierdorfMaierhofenMarkt HartmannsdorfMarktlMerkendorfMettersdorf am SaÃ bachMitterdorf an der RaabMitterlabillMortantschMuggendorfMÃ ¼hldorf bei FeldbachMureckMurfeldNÃ ¤gelsdorfNestelbach im IlztalNeudauNeudorfNeusetzNeustiftNitschaOberdorf am HocheggObergnasOberkarlaOberklammOberspitzObertiefenbachÃ dÃ dgrabenÃ dtOttendorf an der RittscheinPenzendorfPerbersdorf bei St. PeterPersdorfPertlsteinPetersdorfPetzelsdorfPichlaPichla bei RadkersburgPirsching am TraubenbergPischelsdorf in der SteiermarkPleschPÃ ¶llauPÃ ¶llaubergPÃ ¶ltenPoppendorfPrebensdorfPreÃ gutsPridahofPuch bei WeizRaabauRabenwaldRadersdorfRadkersburgRadochenRagnitzRaningRatschendorfReichendorfReigersbergReith bei HartmannsdorfRettenbachRiegersburgRingRisolaRittscheinRohr an der RaabRohr bei HartbergRohrbach am RosenbergRohrbach bei WaltersdorfRomatschachenRuppersdorfSaazSchachen am RÃ ¶merbachSchÃ ¶lbingSchÃ ¶nauSchÃ ¶negg bei PÃ ¶llauSchrÃ ¶tten bei Deutsch-GoritzSchwabauSchwarzau im SchwarzautalSchweinzSebersdorfSiebingSiegersdorf bei HerbersteinSinabelkirchenSÃ ¶chauSpeltenbachSt. Anna am AigenSt. Georgen an der StiefingSt. Johann bei HerbersteinSt. Johann in der HaideSt. KindSt. Lorenzen am WechselSt. Magdalena am LembergSt. Marein bei GrazSt. Margarethen an der RaabSt. Nikolai ob DraÃ lingSt. Peter am OttersbachSt. Stefan im RosentalSt. Veit am VogauStadtbergenStainz bei StradenStang bei HatzendorfStaudachSteinStockingStradenStraÃ StubenbergSulz bei GleisdorfSulzbachTakernTatzenTautendorfTiefenbach bei KaindorfTieschenTrautmannsdorf/OststeiermarkTrÃ ¶ssingÃ bersbachUngerdorfUnterauersbachUnterbuchUnterfladnitzUnterkarlaUnterlammUnterlaÃ nitzUnterzirknitzVockenbergWagerbergWaldsbergWalkersdorfWaltersdorf in der OststeiermarkWaltraWassen am BergWeinbergWeinberg an der RaabWeinburg am SaÃ bachWeiÃ enbachWeizWetzelsdorf bei JagerbergWiedenWiersdorfWilhelmsdorfWittmannsdorfWolfgruben bei GleisdorfZehensdorfZeltingZerlachZiegenberg1.3.10. Specified region SÃ ¼dsteiermark(a) GroÃ lagenSausalSÃ ¼dsteirisches Rebenland(b) Rieden, Fluren, EinzellagenAltenbergBruderseggBurgstallCzamillonberg/KalteneggEckbergEichbergEinÃ ¶dGauitschGraÃ nitzbergHarracheggHochgraÃ nitzbergKarnerbergKittenbergKÃ ¶nigsbergKranachbergLubekogelMittereggNuÃ bergObeggPÃ ¤Ã nitzerberger RÃ ¶mersteinPfarrweingartenSchloÃ bergSernaubergSpeisenbergSteinrieglStermitzbergUrlkogelWielitschWilhelmshÃ ¶heWitscheinbergWitscheiner HerrenbergZiereggZoppelberg(c) Municipalities and parts thereofAflenz an der SulmAltenbachAltenbergArnfelsBerghausenBruderseggBurgstallEckbergEhrenhausenEichbergEichberg-TrautenburgEinÃ ¶dEmpersdorfEwitschFlambergFÃ ¶tschachGamlitzGauitschGlanzGleinstÃ ¤ttenGoldesGÃ ¶ttlingGraÃ nitzbergGreithGroÃ kleinGroÃ walzGrottenhofGrubtalHainsdorf/SchwarzautalHasendorf an der MurHeimschuhHÃ ¶chKaindorf an der SulmKittenbergKitzeck im SausalKogelbergKranachKranachbergLabitschbergLangLangabergLangeggLebring - St. MargarethenLeibnitzLeutschachLieschenMaltschachMattelsbergMittereggMuggenauNestelbachNestelberg/GroÃ kleinNestelberg/HeimschuhNeurathObeggOberfahrenbachObergreithOberhaagOberlupitscheniObervogauOttenbergParathereggPetzlesPistorfPÃ ¶Ã nitzPrarathRatsch an der WeinstraÃ eRemschniggRettenbachRettenbergRetzneiSausalSausal-KerscheggSchirkaSchloÃ bergSchÃ ¶nbergSchÃ ¶neggSeggaubergSernauSpielfeldSt. AndrÃ ¤ i.S.St. AndrÃ ¤-HÃ ¶chSt. Johann im SaggautalSt. Nikolai im SausalSt. Nikolai/DraÃ lingSt. Ulrich/WaasenSteinbachSteingrubSteinriegelSulzSulztal an der WeinstraÃ eTillmitschUnterfahrenbachUntergreithUnterhausUnterlupitscheniVogauWagnaWaldschachWeitendorfWielitschWildonWolfsberg/Schw.Zieregg1.3.11. Specified region Thermenregion(a) GroÃ lagenBadener BergKappellenwegSchatzbergTattendorfer SteinhÃ ¶lle (StahÃ ¶lln)VÃ ¶slauer HauerbergWeiÃ er Stein(b) Rieden, Fluren, EinzellagenAm HochgerichtBadenerbergBrunnerbergDornfeldGoldeckGradenthalHochleitenHolzspurIn BrunnerbergJenibergenKapellenwegKirchenfeldKramerLange BamhartstÃ ¤lerLes'hanlMandl-HÃ ¶hMitterfeldOberkirchenPfaffstÃ ¤ttner KogelPrezessbÃ ¼helRasslerinRÃ ¶merbergSatzingSteinfeldWeiÃ er Stein(c) Municipalities and parts thereofBad FischauBad VÃ ¶slauBadenBerndorfBlumauBlumau-NeuriÃ hofBraitenBrunn am GebirgeBrunn/SchneebergbahnBrunnenthalDeutsch-BrodersdorfDornauDreitstettenEbreichsdorfEggendorfEinÃ ¶deEnzesfeldFrohsdorfGainfarnGamingerhofGieÃ hÃ ¼blGroÃ auGumpoldskirchenGÃ ¼nselsdsorfGuntramsdorfHirtenbergJosefsthalKatzelsdorfKottingbrunnLandeggLanzenkirchenLeesdorfLeobersdorfLichtenwÃ ¶rthLindabrunnMaria EnzersdorfMarkt PiestingMatzendorfMitterbergMÃ ¶dlingMÃ ¶llersdorfMÃ ¼nchendorfMuthmannsdorfObereggendorfOberwaltersdorfOyenhausenPerchtoldsdorfPfaffstÃ ¤ttenPottendorfRauhensteinReisenbergSchÃ ¶nau/TriestingSeibersdorfSiebenhausSiegersdorfSollenauSooÃ St. VeitSteinabrÃ ¼cklSteinfeldenTattendorfTeesdorfTheresienfeldTraiskirchenTribuswinkelTrumauVÃ ¶sendorfWagramWampersdorfWeigelsdorfWeikersdorf/SteinfeldWiener NeudorfWiener NeustadtWienersdorfWinzendorfWÃ ¶llersdorfZillingdorf1.3.12. Specified region Traisental(a) GroÃ lageTraismaurer Weinberge(b) Rieden, Fluren, Einzellage:Am NasenbergAntingenBrunbergEichbergFuchsenrandGerichtsbergGrillenbÃ ¼helHalterbergHÃ ¤ndlgrabenHausbergIn der LeithenIn der Wiegn'nKellerbergKÃ ¶lbingKreitKufferner SteinriedLeithenSchullerbergSonnleitenSpiegelbergTiegelnValterlWeinbergWiegenZachlingZwirch(c) Municipalities and parts thereofAbsdorfAdletzbergAmbachAngernDiendorfDÃ ¶rflEderingEggendorfEinÃ ¶dEtzersdorfFranzhausenFrauendorfFuggingGemeinlebarnGetzersdorfGroÃ rustGrÃ ¼nzGutenbrunnHaselbachHerzogenburgHilpersdorfInzersdorf ob der TraisenKappelnKatzenbergKillingKleinrustKuffernLangmannersdorfMitterndorfNeusiedlNeustiftNuÃ dorf ob derTraisenOberndorf am GebirgeOberndorf in der EbeneOberwindenOberwÃ ¶lbingObritzberg-RustOssarnPfaffingRassingRatzersdorfReichersdorfRiedRottersdorfSchweinernSt. AndrÃ ¤/TraisenSt. PÃ ¶ltenStatzendorfStollhofenThallernTheyernTraismauerUnterradlbergUnterwÃ ¶lbingWagram an der TraisenWaldletzbergWalpersdorfWeidlingWeiÃ enkrichen/PerschlingWetzmannsthalWielandsthalWÃ ¶lbing1.3.13. Specified region Tyrol(a) GroÃ lagen (b) Rieden, Fluren, Einzellagen (c) MunicipalitiesZirl1.3.14. Specified region Vorarlberg(a) GroÃ lagen (b) Rieden, Fluren, Einzellagen (c) MunicipalitiesBregenzRÃ ¶this1.3.15. Specified region Wachau(a) GroÃ lageFrauenweingÃ ¤rten(b) Rieden, Fluren, EinzellagenBurgbergFrauengrundGoldbÃ ¼gelnGottschelleHÃ ¶hlgrabenIm WeingebirgeKatzengrabenKellerweingÃ ¤rtenKiernbergKlein GebirgMitterwegNeubergenNiederpoigenSchluchtSetzbergSilberbÃ ¼helSingerriedelSpickenbergSteigerStellenleitenTranthal(c) Municipalities and parts thereof:AggsbachAggsbach-MarktBaumgartenBergern/DunkelsteinerwaldDÃ ¼rnsteinEggendorfElsarn am JauerlingFurthGroisbachGut am StegHÃ ¶benbachJochingKÃ ¶feringKrustettenLoibenMauternMauternbachMitterarnsdorfMÃ ¼hldorfOberarnsdorfOberbergernOberloibenRossatz-RÃ ¼hrsdorfSchwallenbachSpitzSt. JohannSt. LorenzSt. MichaelTiefenfuchaUnterbergernUnterloibenVieÃ lingWeiÃ enkirchenWeiÃ enkirchen/WachauWillendorfWillendorf in der WachauWÃ ¶sendorf/Wachau1.3.16. Specified region Weinviertel(a) GroÃ lagenBisamberg-KreuzensteinFalkensteiner HÃ ¼gellandMatzner HÃ ¼gelRetzer WeinbergeWolkersdorfer Hochleithen(b) Rieden, Fluren, EinzellagenAdamsbergenAltenbergAltenbergenAlter KirchenriedAltes GebirgeAltes WeingebirgeAm BergAm LehmAm WagramAntlasbergenAntonibergenAschingerAubergAuflangenBergenBergfeldBirthalerBogenrainBruchBÃ ¼rstingDetzenbergDie alte HaiderEkartsbergFeigelbergenFochleitenFreibergFreybergenFuchsenbergFÃ ¼rstenbergenGaisbergGalgenbergGerichtsbergGeringenGoldbergGoldbergenGollitschenGroÃ bergenGrundernHaadHaidbergHaidenHaspelbergHausbergHauseingÃ ¤rtenHausruckerHeiligengeisterHermannschachernHerrnbergHinter der KirchenHirschbergHochfeldHochstraÃ HolzpointHundsbergenHundsleithenIm Inneren RainIm PotschallenIn AichleitenIn den HausweingÃ ¤rtenIn HamertIn RothenpÃ ¼llenIn SechsernIn TrenkenJohannesbergenJungbirgenJunge FrauenbergeJungherrnKalvarienbergKapellenfeldKirchbergenKirchenbergKirchluÃ KirchweinbergenKogelbergKÃ ¶hlbergKÃ ¶nigsbergenKreutenLamstettenLange RiedLange ViertelnLange WeingÃ ¤rtenLebenLehmfeldLeitenbergeLeithenLichtenbergLieÃ enLindauLissenMartalMaxendorfMerkviertelnMitterbergeMÃ ¼hlweingÃ ¤rtenNeubergergenNeusatzenNuÃ bergÃ lbergÃ lbergenPlattenPÃ ¶llitzernPreussenbergPurgstallRaschernReinthalReishÃ ¼belRetzer WeinbergeRieden um den HeldenbergRÃ ¶selRosenbergRoseneckSaazenSandbergenSandrieglSatzenSÃ ¤tzweingÃ ¤rtenSauenbergSauhautSaurÃ ¼Ã elnSchachernSchanzSchatzSchatzbergSchillingSchmallissenSchmidatalSchwarzerderSechterbergenSilberbergSommerleitenSonnbergSonnenSonnleitenSteinbergSteinbergenSteinhÃ ¼belSteinperzStÃ ¶ckelnStolleitenStrassfeldStuffelnTallusfeldVeigelbergVogelsingerVordere BergenWarthbergWeinriedWeintalriedWeisser BergZeiselnZuckermandlnZuckermantelZuckerschlehZÃ ¼ngelZutrinkenZwickelnZwiebelhabZwiefÃ ¤nger(c) Municipalities and parts thereof:Alberndorf im PulkautalAlt HÃ ¶fleinAlt RuppersdorfAltenmarktAltenmarkt im ThaleAltlichtenwarthAltmannsAmeisAmelsdorfAngern an der MarchAschendorfAsparn an der ZayaAspersdorfAtzelsdorfAuAuersthalAuggenthalBad PirawarthBaierdorfBergauBernhardsthalBisambergBlumenthalBockflieÃ BogenneusiedlBÃ ¶sendÃ ¼rnbachBraunsdorfBreiteneichBreitenwaidaBruderndorfBullendorfBurgschleinitzDeinzendorfDiepolzDietersdorfDietmannsdorfDippersdorfDobermannsdorfDrasenhofenDrÃ ¶singDÃ ¼rnkrutDÃ ¼rnleisEbendorfEbenthalEbersbrunnEbersdorf an der ZayaEggenburgEggendorfEggendorf am WaldeEibesbrunnEibesthalEichenbrunnEichhornEitzersthalEngelhartstettenEngelsdorfEnzersdorf bei StaatzEnzersdorf im ThaleEnzersfeldErdbergErdpreÃ ErnstbrunnEtzmannsdorfFahndorfFalkensteinFallbachFÃ ¶llimFrÃ ¤ttingsdorfFrauendorf/SchmidaFriebritzFÃ ¼llersdorfFurthGaindorfGaisbergGaiselbergGaisruckGarmannsGars am KampGartenbrunnGaubitschGauderndorfGaweinstalGebmannsGeitzendorfGettsdorfGinzersdorfGlaubendorfGnadendorfGoggendorfGoldgebenGÃ ¶llersdorfGÃ ¶stingGÃ ¶tzendorfGrabernGrafenbergGrafensulzGroiÃ enbrunnGroÃ  EbersdorfGroÃ -EngersdorfGroÃ -InzersdorfGroÃ -SchweinbarthGroÃ harrasGroÃ kadolzGroÃ krutGroÃ meiseldorfGroÃ muglGroÃ nondorfGroÃ reipersdorfGroÃ ruÃ bachGroÃ stelzendorfGroÃ wetzdorfGrub an der MarchGrÃ ¼bernGrundGumpingGuntersdorfGuttenbrunnHadresHagenbergHagenbrunnHagendorfHanfthalHardeggHarmannsdorfHarrersdorfHartHaselbachHaslachHaugsdorfHausbrunnHauskirchenHausleitenHautzendorfHeldenbergHerrnbaumgartenHerrnleisHerzogbirbaumHetzmannsdorfHipplesHÃ ¶bersbrunnHobersdorfHÃ ¶bertsgrubHochleithenHofernHohenau an der MarchHohenruppersdorfHohenwarthHollabrunnHollensteinHÃ ¶rersdorfHornHornsburgHÃ ¼ttendorfImmendorfInkersdorfJedenspeigenJetzelsdorfKalladorfKammersdorfKarnabrunnKattauKatzelsdorfKettlasbrunnKetzelsdorfKiblitzKirchstettenKleedorfKlein HadersdorfKlein HaugsdorfKlein RiedenthalKlein-HarrasKlein-MeiseldorfKlein-ReinprechtsdorfKlein-SchweinbarthKleinbaumgartenKleinebersdorfKleinengersdorfKleinhÃ ¶fleinKleinkadolzKleinkirchbergKleinrÃ ¶tzKleinsierndorfKleinstelzendorfKleinstetteldorfKleinweikersdorfKleinwetzdorfKleinwilfersdorfKlementKollnbrunnKÃ ¶nigsbrunnKottingneusiedlKotzendorfKreuttalKreuzstettenKronbergKÃ ¼hnringLaa an der ThayaLadendorfLangenzersdorfLanzendorfLeitzersdorfLeobendorfLeodaggerLimbergLoidesthalLoosdorfMagersdorfMaigenMailbergMaisbirbaumMaissauMallersbachManhartsbrunnMannersdorfMarcheggMaria RoggendorfMariathalMartinsdorfMatzelsdorfMatzenMaustrenkMeiseldorfMerkersdorfMichelstettenMinichhofenMissingdorfMistelbachMittergrabernMitterretzbachMÃ ¶dringMollmannsdorfMÃ ¶rtersdorfMÃ ¼hlbach a. M.MÃ ¼nichsthalNaglernNappersdorfNeubauNeudorf bei StaatzNeuruppersdorfNeusiedl/ZayaNexinginNiederabsdorfNiederfellabrunnNiederhollabrunnNiederkreuzstettenNiederleisNiederruÃ bachNiederschleinzNiedersulzNurschOberdÃ ¼rnbachOberfellabrunnObergÃ ¤nserndorfObergrabernObergrubOberhautzentalOberkreuzstettenObermallebarnObermarkersdorfObernalbOberolberndorfOberparschenbrunnOberravelsbachOberretzbachOberrohrbachOberruÃ bachOberschoderleeObersdorfObersteinabrunnOberstinkenbrunnObersulzOberthernOberzÃ ¶gersdorfObritzOlbersdorfOlgersdorfOllersdorfOttendorfOttenthalPaasdorfPalterndorfPaltersdorfPassauerhofPassendorfPatzenthalPatzmannsdorfPeigartenPellendorfPernersdorfPernhofenPettendorfPfaffendorfPfaffstettenPfÃ ¶singPillersdorfPillichsdorfPirawarthPlattPleiÃ lingPorrauPottenhofenPoysbrunnPoysdorfPranhartsbergPrinzendorf/ZayaProttesPuchPulkauPÃ ¼rstendorfPutzingPyhraRabensburgRadlbrunnRaffelhofRafingRagelsdorfRaggendorfRannersdorfRaschalaRavelsbachReikersdorfReinthalRetzRetz-AltstadtRetz-StadtRetzbachReyersdorfRiedenthalRingelsdorfRingendorfRodingersdorfRoggendorfRohrbachRohrendorf/PulkauRonthalRÃ ¶schitzRÃ ¶schitzkleinRoseldorfRÃ ¼ckersdorfRuÃ bachSchalladorfSchleinbachSchletzSchÃ ¶nbornSchÃ ¶ngrabernSchÃ ¶nkirchenSchrattenbergSchrattenthalSchrickSeebarnSeefeldSeefeld-KadolzSeitzerdorf-WolfpassingSenningSiebenhirtenSierndorfSierndorf/MarchSigmundsherbergSimonsfeldSitzendorf an der SchmidaSitzenhartSonnbergSonndorfSpannbergSt. Bernhard-FrauenhofenSt. UlrichStaatzStaatz-KautzendorfStarnwÃ ¶rthSteinabrunnSteinbrunnSteinebrunnStetteldorf/WagramStettenStillfriedStockerauStockernStoitzendorfStraningStranzendorfStreifingStreitdorfStronsdorfStÃ ¼tzenhofenSulz im WeinviertelSuttenbrunnTallesbrunnTraunfeldTresdorfUlrichskirchenUngerndorfUnterdÃ ¼rnbachUntergrubUnterhautzentalUntermallebarnUntermarkersdorfUnternalbUnterolberndorfUnterparschenbrunnUnterretzbachUnterrohrbachUnterstinkenbrunnUnterthernVelmViendorfWaidendorfWaitzendorfWaltersdorfWaltersdorf/MarchWalterskirchenWartbergWaschbachWatzelsdorfWeikendorfWetzelsdorfWetzleinsdorfWeyerburgWieselsfeldWiesernWildendÃ ¼rnbachWilfersdorfWilhelmsdorfWindisch-BaumgartenWindpassingWischathalWolfpassingWolfpassing an der HochleithenWolfsbrunnWolkersdorf/WeinviertelWollmannsbergWullersdorfWultendorfWulzeshofenWÃ ¼rnitzZellerndorfZemlingZiersdorfZissersdorfZistersdorfZlabernZogelsdorfZwentendorfZwingendorf1.3.17. Specified region Weststeiermark(a) GroÃ lagen (b) Rieden, Fluren, EinzellagenBurgeggDittenbergGuntschenbergHochgrailSt. Ulrich i. Gr.(c) Municipalities and parts thereof:AiblBad GamsDeutschlandsbergFrauental an der LaÃ nitzGrazGreisdorfGroÃ  St. FlorianGroÃ radlGundersdorfHitzendorfHolleneggKrottendorfLannachLigistLimbergMarhofMooskirchenPitschgauPredingSchwanbergSeiersbergSt. BartholomÃ ¤St. Johann ob HohenburgSt. Martin i.S.St. Peter i.S.St. Stefan ob StainzStainzStallhofenStraÃ gangSulmeck-GreithUnterberglaUnterfresenWeiblingWernersdorfWies1.3.18. Specified region Vienna(a) GroÃ lagenBisamberg-WienGeorgenbergKahlenbergNuÃ berg(b) Rieden, Fluren, EinzellagenAltweingartenAuckenthalBellevueBreitenBurgstallFalkenbergGabrissenGalleinGebhardinGernenHerrenholzHochfeldJungenbergJungherrnKuchelviertelLangteufelMagdalenenhofMauerMitterbergOberlaaPreuÃ enReisenbergRosengartlSchenkenbergSteinbergWiesthalen(c) Parts of municipalitiesDornbachGrinzingGroÃ  JedlersdorfHeiligenstadtInnere StadtJosefsdorfKahlenbergerdorfKalksburgLiesingMauerNeustiftNuÃ dorfOber SieveringOberlaaOttakringPÃ ¶tzleinsdorfRodaunStammersdorfStrebersdorfUnter Sievering2. Table wines bearing a geographical indicationBerglandSteiermarkWeinlandWienX. WINES ORIGINATING IN THE KINGDOM OF BELGIUM1. Quality wines produced in specified regions (vin de qualitÃ © produit dans une rÃ ©gion dÃ ©terminÃ ©e)1.1. Name of specified regionHagelandAppellation d'origine contrÃ ´lÃ ©e/Gecontroleerde oorsprongsbenamingCÃ ´tes de Sambre et MeuseHagelandse wijnHaspengouwse wijn2. Table wines with a geographical indicationVin de pays des jardins de WallonieXI. WINES ORIGINATING IN THE CZECH REPUBLIC1. Quality wines produced in specified regions (JakostnÃ ­ vÃ ­na stanovenÃ ½ch pÃ stitelskÃ ½ch oblastÃ ­)1.1. Names of specified regionsÃ echyMorava1.2. Names of sub-regions1.2.1. Specified region Ã echyLitomÃ Ã ickÃ ¡, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateMÃ lnickÃ ¡, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estate1.2.2. Specified region MoravaMikulovskÃ ¡, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateSlovÃ ¡ckÃ ¡, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateVelkopavlovickÃ ¡, followed or not by either a name of the wine-growing commune and/or the name of a vineyard estateZnojemskÃ ¡, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estate2. Table wines bearing a geographical indicationÃ eskÃ © zemskÃ © vÃ ­nomoravskÃ © zemskÃ © vÃ ­noXII. WINES ORIGINATING IN THE REPUBLIC OF CYPRUS1. Quality wines produced in specified regions (Ã Ã ¿Ã ¹Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã ¿Ã ¯Ã ½Ã ¿Ã  ÃÃ ±Ã Ã ±Ã Ã ¸Ã µÃ ¯Ã  Ã Ã µ Ã Ã Ã ³Ã ºÃ µÃ ºÃ Ã ¹Ã ¼Ã ­Ã ½Ã · ÃÃ µÃ Ã ¹Ã ¿Ã Ã ®)1.1. Names of specified regions:Ã Ã ¿Ã Ã ¼Ã ±Ã ½Ã ´Ã ±Ã Ã ¯Ã ± (Commandaria)Ã Ã Ã ±Ã Ã ¿Ã Ã Ã Ã ¹Ã ± Ã Ã µÃ ¼Ã µÃ Ã ¿Ã  (Krasohoria Lemesou), followed or not by the name of the sub-region: Ã Ã Ã ¬Ã ¼Ã ·Ã  (Afames)Ã Ã ±Ã Ã ½Ã ± (Laona)Ã Ã ±Ã Ã ½Ã ± Ã Ã ºÃ ¬Ã ¼Ã ± (Laona Akama)Ã Ã ¹Ã Ã Ã ¹Ã »Ã ¹Ã ¬ (Pitsilia)Ã Ã ¿Ã Ã ½Ã ¯ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã ¬Ã   Ã Ã ¼ÃÃ µÃ »Ã ¯Ã Ã ·Ã  (Vouni Panayia  Ambelitis)2. Table wines bearing a geographical indicationÃ Ã ¬Ã Ã ½Ã ±Ã ºÃ ± (Larnaka)Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± (Lefkosia)Ã Ã µÃ ¼Ã µÃ Ã Ã  (Lemesos)Ã Ã ¬Ã Ã ¿Ã  (Pafos)XIII. WINES ORIGINATING IN THE REPUBLIC OF HUNGARY1. Quality wines produced in specified regions (MeghatÃ ¡rozott termÃ helyrÃ l szÃ ¡rmazÃ ³ minÃ sÃ ©gi bor)1.1. Names of specified regionsÃ szÃ ¡r NeszmÃ ©lyBadacsonyBalatonboglÃ ¡rBalatonfelvidÃ ©kBalatonfÃ ¼red CsopakBalatonmellÃ ©kBÃ ¼kkaljaCsongrÃ ¡dEgerEtyek-BudaHajÃ ³s-bajaKunsÃ ¡gMÃ ¡traMÃ ³rPannonhalmaPÃ ©csSomlÃ ³SopronSzekszÃ ¡rdTokajTolnaVillÃ ¡ny1.2. Names of sub-regions1.2.1. Specified region Ã szÃ ¡r NeszmÃ ©ly(a) Sub-regionÃ szÃ ¡rNeszmÃ ©ly1.2.2. Specified region Badacsony(a) Sub-region 1.2.3. Specified region BalatonboglÃ ¡r(a) Sub-regionBalatonlelleMarcali1.2.4. Specified region BalatonfelvidÃ ©k(a) Sub-regionBalatonederics LesenceCserszegKÃ ¡l1.2.5. Specified region BalatonfÃ ¼red Csopak(a) Sub-regionZÃ ¡nka(b) CommuneTihany1.2.6. Specified region BalatonmellÃ ©k(a) Sub-regionMuravidÃ ©k1.2.7. Specified region BÃ ¼kkalja(a) Sub-region 1.2.8. Specified region CsongrÃ ¡d(a) Sub-regionKistelekMÃ ³rahalomPusztamÃ ©rges1.2.9. Specified region Eger(a) Sub-regionDebrÃ (b) CommunesAldebrÃ AndornaktÃ ¡lyaDemjÃ ©nEgerbaktaEgerszalÃ ³kEgerszÃ ³lÃ ¡tFeldebrÃ FelsÃ tÃ ¡rkÃ ¡nyKerecsendKompoltMaklÃ ¡rNagytÃ ¡lyaNoszvajNovajOstorosSzomolyaTarnaszentmÃ ¡riaTÃ ³faluVerpelÃ ©t1.2.10. Specified region Etyek Buda(a) Sub-regionBudaEtyekVelence1.2.11. Specified region HajÃ ³s Baja(a) Sub-region 1.2.12. Specified region KunsÃ ¡g(a) Sub-regions and districtsBÃ ¡cskaCeglÃ ©dDuna menteIzsÃ ¡kJÃ ¡szsÃ ¡gKecskemÃ ©t KiskunfÃ ©legyhÃ ¡zaKiskÃ rÃ ¶sKiskunhalas KiskunmajsaMonorTisza mente1.2.13. Specified region MÃ ¡tra(a) Sub-regionSÃ ­kvidÃ ©k1.2.14. Specified region MÃ ³r(a) Sub-region 1.2.15. Specified region Pannonhalma(a) Sub-region 1.2.16. Specified region PÃ ©cs(a) Sub-regionKaposSzigetvÃ ¡rVersend1.2.17. Specified region SomlÃ ³(a) Sub-regionKissomlyÃ ³ SÃ ¡ghegy1.2.18. Specified region Sopron(a) Sub-regionKÃ szeg1.2.19. Specified region SzekszÃ ¡rd(a) Sub-region 1.2.20. Specified region Tokaj(a) Sub-region (b) CommunesAbaÃ ºjszÃ ¡ntÃ ³BekecsBodrogkeresztÃ ºrBodrogkisfaludBodrogolasziErdÃ bÃ ©nyeErdÃ horvÃ ¡tiGolopHercegkÃ ºtLegyesbÃ ©nyeMÃ ¡dMakkoshotykaMezÃ zomborMonokOlaszliszkaRÃ ¡tkaSÃ ¡razsadÃ ¡nySÃ ¡rospatakSÃ ¡toraljaÃ ºjhelySzegiSzegilongSzerencsTÃ ¡llyaTarcalTolcsvaVÃ ¡mosÃ ºjfalu1.2.21. Specified region Tolna(a) Sub-regionTamÃ ¡siVÃ ¶lgysÃ ©g1.2.22. Specified region VillÃ ¡ny(a) Sub-regionSiklÃ ³s(b) Commune:BisseCsarnÃ ³taDiÃ ³sviszlÃ ³HarkÃ ¡nyHegyszentmÃ ¡rtonKisharsÃ ¡nyKistÃ ³tfaluMÃ ¡rfaNagyharsÃ ¡nyNagytÃ ³tfaluPalkonyaSzavaTÃ ºronyVillÃ ¡nykÃ ¶vesdVokÃ ¡nyXIV. WINES ORIGINATING IN THE REPUBLIC OF MALTA1. Quality wines produced in specified regions1.1. Names of specified regionsGozoMalta1.2. Names of sub-regions1.2.1. Specified region GozoMarsalfornNadurRamlaVictoria Heights1.2.2. Specified region MaltaMarnisiMarsaxlokkMdina (Medina)MÃ ¡arrRabatSiÃ ¡Ã ¡iewiTa' Qali2. Table wines bearing a geographical indicationMaltese Islands - GÃ ¼ejjer MaltinXV. WINES ORIGINATING IN THE SLOVAK REPUBLIC1. Quality wines produced in specified regions (AkostnÃ © vÃ ­na produkovanÃ © v urÃ itÃ ½ch oblastiach)1.1. Names of specified regions, followed by the term "vinohradnÃ ­cka oblasÃ ¥":JuÃ ¾noslovenskÃ ¡MalokarpatskÃ ¡NitrianskaStredoslovenskÃ ¡Tokaj (-skÃ ½, -skÃ ¡, -skÃ ©)VÃ ½chodoslovenskÃ ¡1.2. Names of sub-regions, followed by the term "vinohradnÃ ­cky rajÃ ³n":1.2.1. Specified region JuÃ ¾noslovenskÃ ¡DunajskostredskÃ ½GalantskÃ ½HurbanovskÃ ½KomÃ ¡rÃ anskÃ ½PalÃ ¡rikovskÃ ½Ã amorÃ ­nskyStrekovskÃ ½Ã tÃ ºrovskÃ ½1.2.2. Specified region MalokarpatskÃ ¡BratislavskÃ ½DoÃ ¾anskÃ ½HlohoveckÃ ½ModranskÃ ½OreÃ ¡anskÃ ½PezinskÃ ½SeneckÃ ½SkalickÃ ½StupavskÃ ½TrnavskÃ ½VrbovskÃ ½ZÃ ¡horskÃ ½1.2.3. Specified region NitrianskaNitrianskyPukaneckÃ ½RadoÃ ¡inskÃ ½Ã intavskÃ ½TekovskÃ ½VrÃ ¡beÃ ¾skÃ ½Ã ½eliezovskÃ ½Ã ½itavskÃ ½ZlatomoraveckÃ ½1.2.4. Specified region StredoslovenskÃ ¡FiÃ ¾akovskÃ ½GemerskÃ ½HontianskyIpeÃ ¾skÃ ½ModrokameneckÃ ½TornaÃ ¾skÃ ½VinickÃ ½1.2.5. Specified region Tokaj (-skÃ ½, -skÃ ¡, -skÃ ©)Municipalities:Ã erhovÃ ernochovMalÃ ¡ TÃ Ã aSlovenskÃ © NovÃ © MestoVeÃ ¾kÃ ¡ BaraVeÃ ¾kÃ ¡ TÃ Ã aViniÃ ky1.2.6. Specified region VÃ ½chodoslovenskÃ ¡KrÃ ¡Ã ¾ovskochlmeckÃ ½MichalovskÃ ½MoldavskÃ ½SobraneckÃ ½XVI. WINES ORIGINATING IN THE REPUBLIC OF SLOVENIA1. Quality wines produced in specified regions (Kakovostna vina, pridelana na doloÃ enem pridelovalnem obmoÃ ju)1.1. Names of specified regionsBela krajina or Belokranjec, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateBizeljsko-SremiÃ  or SremiÃ -Bizeljsko, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateDolenjska, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateDolenjska, cviÃ ek, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateGoriÃ ¡ka Brda or Brda, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateHaloze or HaloÃ ¾an, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateKoper or KoprÃ an, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateKras, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateKras, teran, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateLjutomer-OrmoÃ ¾ or OrmoÃ ¾-Ljutomer, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateMaribor or MariborÃ an, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estatePrekmurje or PrekmurÃ an, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateRadgona-Kapela, or Kapela-Radgona, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateÃ marje-VirÃ ¡tanj or VirÃ ¡tanj-Ã marje, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateSrednje Slovenske gorice, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estateVipavska dolina or Vipavec or VipavÃ an, followed or not by either the name of a wine-growing commune and/or the name of a vineyard estate2. Table wines bearing a geographical indication:PodravjePosavjePrimorska""APPENDIX II(Referred to in Article 6)GEOGRAPHICAL INDICATIONS OF WINES ORIGINATING IN CHILEI. Vino PajareteII. Vino AsoleadoIII. Vinos de las siguientes regiones, subregiones, zonas y Ã ¡reas:1.0.0.0. RegiÃ ³n vitÃ ­cola de Atacama1.1.0.0. SubregiÃ ³n: Valle de CopiapÃ ³1.2.0.0. SubregiÃ ³n: Valle del Huasco2.0.0.0. RegiÃ ³n vitÃ ­cola de Coquimbo2.1.0.0. SubregiÃ ³n: Valle del Elqui2.1.1.0. Zona:2.1.1.1. Ã rea: VicuÃ ±a2.1.1.2. Ã rea: Paiguano2.2.0.0. SubregiÃ ³n: Valle del LimarÃ ­2.2.1.0. Zona:2.2.1.1. Ã rea: Ovalle2.2.1.2. Ã rea: Monte Patria2.2.1.3. Ã rea: Punitaqui2.2.1.4. Ã rea: RÃ ­o Hurtado2.3.0.0. SubregiÃ ³n: Valle del Choapa2.3.1.0. Zona:2.3.1.1. Ã rea: Salamanca2.3.1.2. Ã rea: Illapel3.0.0.0. RegiÃ ³n vitÃ ­cola de Aconcagua3.1.0.0. SubregiÃ ³n: Valle de Aconcagua3.1.1.0. Zona:3.1.1.1. Ã rea: Panquehue3.2.0.0. SubregiÃ ³n: Valle de San Antonio3.2.1.0. Zona: Valle de Leyda3.2.1.1. Ã rea: San Juan3.2.2.1. Ã rea: Valle del Marga-Marga3.3.0.0. SubregiÃ ³n: Valle de Casablanca4.0.0.0. RegiÃ ³n del Valle Central4.1.0.0. SubregiÃ ³n: Valle del Maipo4.1.1.0. Zona:4.1.1.1. Ã rea: Santiago4.1.1.2. Ã rea: Pirque4.1.1.3. Ã rea: Puente Alto4.1.1.4. Ã rea: Buin4.1.1.5. Ã rea: Isla de Maipo4.1.1.6. Ã rea: Talagante4.1.1.7. Ã rea: Melipilla4.1.1.8. Ã rea: AlhuÃ ©4.1.1.9. Ã rea: Maria Pinto4.2.0.0. SubregiÃ ³n: Valle del Rapel4.2.1.0. Zona: Valle de Cachapoal4.2.1.1. Ã rea: Rancagua4.2.1.2. Ã rea: RequÃ ­noa4.2.1.3. Ã rea: Rengo4.2.1.4. Ã rea: Peumo4.2.2.0. Zona: Valle de Colchagua4.2.2.1. Ã rea: San Fernando4.2.2.2. Ã rea: Chimbarongo4.2.2.3. Ã rea: Nancagua4.2.2.4. Ã rea: Santa Cruz4.2.2.5. Ã rea Palmilla4.2.2.6. Ã rea: Peralillo4.2.2.7. Ã rea: Lolol4.2.2.8. Ã rea: MarchigÃ ¼e4.3.0.0. SubregiÃ ³n: Valle de CuricÃ ³4.3.1.0. Zona: Valle del Teno4.3.1.1. Ã rea: Rauco4.3.1.2. Ã rea: Romeral4.3.2.0. Zona: Valle del LontuÃ ©4.3.2.1. Ã rea: Molina4.3.2.2. Ã rea: Sagrada Familia4.4.0.0. SubregiÃ ³n: Valle del Maule4.4.1.0. Zona: Valle del Claro4.4.1.1. Ã rea: Talca4.4.1.2. Ã rea: Pencahue4.4.1.3. Ã rea: San Clemente4.4.1.4. Ã rea: San Rafael4.4.2.0. Zona: Valle del Loncomilla4.4.2.1. Ã rea: San Javier4.4.2.2. Ã rea: Villa Alegre4.4.2.3. Ã rea: Parral4.4.2.4. Ã rea: Linares4.4.3.0. Zona: Valle del TutuvÃ ©n4.4.3.1. Ã rea: Cauquenes5.0.0.0. RegiÃ ³n del Sur5.1.0.0. SubregiÃ ³n: Valle del Itata5.1.1.0. Zona:5.1.1.1. Ã rea: ChillÃ ¡n5.1.1.2. Ã rea: QuillÃ ³n5.1.1.3. Ã rea: Portezuelo5.1.1.4. Ã rea: Coelemu5.2.0.0. SubregiÃ ³n: Valle del BÃ ­o-BÃ ­o5.2.1.0. Zona:5.2.1.1. Ã rea: Yumbel5.2.1.2. Ã rea: MulchÃ ©n5.3.0.0. SubregiÃ ³n: Valle del Malleco5.3.1.0. Zona:5.3.1.1. Ã rea: TraiguÃ ©n""APPENDIX III(Referred to in Article 9)LIST OF TRADITIONAL EXPRESSIONS OF THE COMMUNITYTraditional expressions | Wines concerned | Wine category | Language |FEDERAL REPUBLIC OF GERMANY |QualitÃ ¤tswein | All | Quality wine psr | German |QualitÃ ¤tswein garantierten Ursprungs/Q.g.U | All | Quality wine psr | German |QualitÃ ¤tswein mit PrÃ ¤dikat/Q.b.A.m.Pr or PrÃ ¤dikatswein | All | Quality sparkling wine psr | German |QualitÃ ¤tsschaumwein garantierten Ursprungs/Q.g.U | All | Quality wine psr | German |Auslese | All | Quality wine psr | German |Beerenauslese | All | Quality wine psr | German |Eiswein | All | Quality wine psr | German |Kabinett | All | Quality wine psr | German |SpÃ ¤tlese | All | Quality wine psr | German |Trockenbeerenauslese | All | Quality wine psr | German |Landwein | All | Table wine with GI | German |Affentaler | Altschweier, BÃ ¼hl, Eisental, Neusatz/BÃ ¼hl, BÃ ¼hlertal, Neuweier/Baden-Baden | Quality wine psr | German |Badisch Rotgold | Baden | Quality wine psr | German |Ehrentrudis | Baden | Quality wine psr | German |Hock | Rhein, Ahr, Hessische BergstraÃ e, Mittelrhein, Nahe, Rheinhessen, Pfalz, Rheingau | Quality wine psr, table wine with GI | German |Klassik or Classic | All | Quality wine psr | German |Liebfrau(en)milch | Nahe, Rheinhessen, Pfalz, Rheingau | Quality wine psr | German |Moseltaler | Mosel-Saar-Ruwer | Quality wine psr | German |Riesling-HochgewÃ ¤chs | All | Quality wine psr | German |Schillerwein | WÃ ¼rttemberg | Quality wine psr | German |WeiÃ herbst | All | Quality wine psr | German |Winzersekt | All | Quality sparkling wine psr | German |REPUBLIC OF AUSTRIA |QualitÃ ¤tswein | All | Quality wine psr | German |QualitÃ ¤tswein besonderer Reife und Leseart or PrÃ ¤dikatswein | All | Quality wine psr | German |QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer | All | Quality wine psr | German |Ausbruch or Ausbruchwein | All | Quality wine psr | German |Auslese or Auslesewein | All | Quality wine psr | German |Beerenauslese (wein) | All | Quality wine psr | German |Eiswein | All | Quality wine psr | German |Kabinett or Kabinettwein | All | Quality wine psr | German |Schilfwein | All | Quality wine psr | German |SpÃ ¤tlese or SpÃ ¤tlesewein | All | Quality wine psr | German |Strohwein | All | Quality wine psr | German |Trockenbeerenauslese | All | Quality wine psr | German |Landwein | All | Table wine with GI | German |Ausstich | All | Quality wine psr and table wine with GI | German |Auswahl | All | Quality wine psr and table wine with GI | German |Bergwein | All | Quality wine psr and table wine with GI | German |Klassik or Classic | All | Quality wine psr and table wine with GI | German |Erste Wahl | All | Quality wine psr and table wine with GI | German |Hausmarke | All | Quality wine psr and table wine with GI | German |Heuriger | All | Quality wine psr and table wine with GI | German |JubilÃ ¤umswein | All | Quality wine psr and table wine with GI | German |Schilcher | Steiermark | Quality wine psr and table wine with GI | German |Sturm | All | Grape must in fermentation with GI | German |KINGDOM OF SPAIN |Denominacion de origen (DO) | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Spanish |Denominacion de origen calificada (DOCa) | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Spanish |Vino dulce natural | All | Quality liqueur wine psr | Spanish |Vino generoso | [1] | Quality liqueur wine psr | Spanish |Vino generoso de licor | [2] | Quality liqueur wine psr | Spanish |Vino de la Tierra | All | Table wine with GI | Spanish |Aloque | DO ValdepeÃ ±as | Quality wine psr | Spanish |Amontillado | DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles | Quality liqueur wine psr | Spanish |AÃ ±ejo | All | Quality wine psr and table wine with GI | Spanish |AÃ ±ejo | DO MÃ ¡laga | Quality liqueur wine psr | Spanish |ChacolÃ ­/Txakolina | DO ChacolÃ ­ de Bizkaia DO ChacolÃ ­ de Getaria DO Chacoli de Alava | Quality wine psr | Spanish |ClÃ ¡sico | DO Abona DO El Hierro DO Lanzarote DO La Palma DO Tacoronte-Acentejo DO Tarragona DO Valle de GÃ ¼imar DO Valle de la Orotava DO Ycoden-Daute-Isora | Quality wine psr | Spanish |Cream | DDOO Jerez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva | Quality liqueur wine psr | English |Criadera | DDOO Jerez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva | Quality liqueur wine psr | Spanish |Criaderas y Soleras | DDOO Jerez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva | Quality liqueur wine psr | Spanish |Crianza | All | Quality wine psr | Spanish |Dorado | DO Rueda DO Malaga | Quality liqueur wine psr | Spanish |Fino | DO Montilla Moriles DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda | Quality liqueur wine psr | Spanish |Fondillon | DO Alicante | Quality wine psr | Spanish |Gran Reserva | All Vqprd Cava | Quality wine psr Quality sparkling wine psr | Spanish |LÃ ¡grima | DO MÃ ¡laga | Quality liqueur wine psr | Spanish |Noble | All | Quality wine psr and table wine with GI | Spanish |Noble | DO Malaga | Quality liqueur wine psr | Spanish |Oloroso | DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla- Moriles | Quality liqueur wine psr | Spanish |Pajarete | DO MÃ ¡laga | Quality liqueur wine psr | Spanish |PÃ ¡lido | DO Condado de Huelva DO Rueda DO MÃ ¡laga | Quality liqueur wine psr | Spanish |Palo Cortado | DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla- Moriles | Quality liqueur wine psr | Spanish |Primero de cosecha | DO Valencia | Quality wine psr | Spanish |Rancio | All | Quality wine psr, quality liqueur wine psr | Spanish |Raya | DO Montilla-Moriles | Quality liqueur wine psr | Spanish |Reserva | All | Quality wine psr | Spanish |Sobremadre | DO vinos de Madrid | Quality wine psr | Spanish |Solera | DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva | Quality liqueur wine psr | Spanish |Superior | All | Quality wine psr | Spanish |TrasaÃ ±ejo | DO MÃ ¡laga | Quality liqueur wine psr | Spanish |Vino Maestro | DO MÃ ¡laga | Quality liqueur wine psr | Spanish |Vendimia inicial | DO Utiel-Requena | Quality wine psr | Spanish |Viejo | All | Quality wine psr, quality liqueur wine psr, table wine with GI | Spanish |Vino de tea | DO La Palma | Quality wine psr | Spanish |FRENCH REPUBLIC |Appellation dorigine contrÃ ´lÃ ©e | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | French |Appellation contrÃ ´lÃ ©e | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | French |Appellation dorigine Vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | French |Vin doux naturel | AOC Banyuls, Banyuls Grand Cru, Muscat de Frontignan, Grand Roussillon, Maury, Muscat de Beaume de Venise, Muscat du Cap Corse, Muscat de Lunel, Muscat de Mireval, Muscat de Rivesaltes, Muscat de St Jean de Minervois, Rasteau, Rivesaltes | Quality liqueur wine psr | French |Vin de pays | All | Table wine with GI | French |AmbrÃ © | All | Quality liqueur wine psr, table wine with GI | French |ChÃ ¢teau | All | Quality wine psr, quality liqueur wine psr, quality sparkling wine psr | French |Clairet | AOC Bourgogne AOC Bordeaux | Quality wine psr | French |Claret | AOC Bordeaux | Quality wine psr | French |Clos | All | Quality wine psr, quality sparkling wine psr, quality liqueur wine psr | French |Cru Artisan | AOCMÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe | Quality wine psr | French |Cru Bourgeois | AOC MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe | Quality wine psr | French |Cru ClassÃ ©, Ã ©ventuellement prÃ ©cÃ ©dÃ © de: Grand, Premier Grand, DeuxiÃ ¨me, TroisiÃ ¨me, QuatriÃ ¨me, CinquiÃ ¨me. | AOC CÃ ´tes de Provence, Graves, St Ã milion Grand Cru, Haut-MÃ ©doc, Margaux, St Julien, Pauillac, St EstÃ ¨phe, Sauternes, Pessac LÃ ©ognan, Barsac | Quality wine psr | French |Edelzwicker | AOC Alsace | Quality wine psr | German |Grand Cru | AOC Alsace, Banyuls, Bonnes Mares, Chablis, Chambertin, Chapelle Chambertin, Chambertin Clos-de-BÃ ¨ze, Mazoyeres or Charmes Chambertin, LatriciÃ ¨res-Chambertin, Mazis Chambertin, Ruchottes Chambertin, Griottes-Chambertin, Clos de la Roche, Clos Saint Denis, Clos de Tart, Clos de Vougeot, Clos des Lambray, Corton, Corton Charlemagne, Charlemagne, EchÃ ©zeaux, Grand EchÃ ©zeaux, La Grande Rue, Montrachet, Chevalier-Montrachet, BÃ ¢tard-Montrachet, Bienvenues-BÃ ¢tard-Montrachet, Criots-BÃ ¢tard-Montrachet, Musigny, RomanÃ ©e St Vivant, Richebourg, RomanÃ ©e-Conti, La RomanÃ ©e, La TÃ ¢che, St Emilion | Quality wine psr | French |Grand Cru | Champagne | Quality sparkling wine psr | French |Hors dÃ ¢ge | AOC Rivesaltes | Quality liqueur wine psr | French |Passe-tout-grains | AOC Bourgogne | Quality wine psr | French |Premier Cru | AOC Aloxe Corton, Auxey Duresses, Beaune, Blagny, Chablis, Chambolle Musigny, Chassagne Montrachet, Champagne, CÃ ´tes de Brouilly, Fixin, Gevrey Chambertin, Givry, Ladoix, Maranges, Mercurey, Meursault, MonthÃ ©lie, Montagny, Morey St Denis, Musigny, Nuits, Nuits-Saint-Georges, Pernand-Vergelesses, Pommard, Puligny-Montrachet, Rully, Santenay, Savigny-les-Beaune, St Aubin, Volnay, Vougeot, Vosne-RomanÃ ©e | Quality wine psr, quality sparkling wine psr | French |Primeur | All | Quality wine psr, table wine with GI | French |Rancio | AOC Grand Roussillon, Rivesaltes, Banyuls, Banyuls grand cru, Maury, Clairette du Languedoc, Rasteau | Quality liqueur wine psr | French |SÃ ©lection de grains nobles | AOC Alsace, Alsace Grand cru, Monbazillac, Graves supÃ ©rieures, Bonnezeaux, JuranÃ §on, CÃ ©rons, Quarts de Chaume, Sauternes, Loupiac, CÃ ´teaux du Layon, Barsac, Ste Croix du Mont, Coteaux de lAubance, Cadillac | Quality wine psr | French |Sur Lie | AOC Muscadet, Muscadet Coteaux de la Loire, Muscadet-CÃ ´tes de Grandlieu, Muscadet- SÃ ¨vres et Maine, AOVDQS Gros Plant du Pays Nantais, VDT avec IG Vin de pays dOc et Vin de pays des Sables du Golfe du Lion | Quality wine psr, table wine with GI | French |TuilÃ © | AOC Rivesaltes | Quality liqueur wine psr | French |Vendanges tardives | AOC Alsace, JuranÃ §on | Quality wine psr | French |Villages | AOC Anjou, Beaujolais, CÃ ´te de Beaune, CÃ ´te de Nuits, CÃ ´tes du RhÃ ´ne, CÃ ´tes du Roussillon, MÃ ¢con | Quality wine psr | French |Vin de paille | AOC CÃ ´tes du Jura, Arbois, LEtoile, Hermitage | Quality wine psr | French |Vin jaune | AOC du Jura (CÃ ´tes du Jura, Arbois, LEtoile, ChÃ ¢teau-ChÃ ¢lon) | Quality wine psr | French |HELLENIC REPUBLIC |Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (Ã Ã Ã ) (Appellation dorigine controlÃ ©e) | All | Quality wine psr | Greek |Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  (Ã Ã Ã Ã ) (Appellation dorigine de qualitÃ © supÃ ©rieure) | All | Quality wine psr | Greek |Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  (Vin doux naturel) | Ã oÃ Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphne de Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne de CÃ ©phalonie), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã ±Ã Ã ½Ã ­Ã  (DafnÃ ¨s), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) | Quality liqueur wine psr | Greek |Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã  (Vin naturellement doux) | Vins de paille: Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (de CÃ ©phalonie), Ã Ã ±Ã Ã ½Ã ­Ã  (de DafnÃ ¨s), Ã Ã ®Ã ¼Ã ½Ã ¿Ã (de Lemnos), Ã Ã ±Ã Ã Ã Ã ½ (de Patras), Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (de Rion de Patras), Ã ¡Ã Ã ´Ã ¿Ã (de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã  (de Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (de Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) | Quality wine psr | Greek |Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · (Onomasia kata paradosi) | All | Table wine with GI | Greek |Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (vins de pays) | All | Table wine with GI | Greek |Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¼ÃÃ ­Ã »Ã ¹ (Ampeli) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Ã µÃ ) (Ampelonas Ã ¨s) | All | Quality wine psr, table wine with GI | Greek |AÃ Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¬Ã ²Ã ± [3] (Cava) | All | Table wine with GI | Greek |Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ ºÃ Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ  (Grand Cru) | Ã oÃ Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos) | Quality liqueur wine psr | Greek |Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¬ Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Grand rÃ ©serve) | All | Quality wine psr, quality liqueur wine psr | Greek |Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro) | All | Quality wine psr, table wine with GI | Greek |Ã Ã Ã ®Ã ¼Ã ± (Ktima) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¹Ã ±Ã Ã Ã Ã  (Liastos) | All | Quality wine psr, table wine with GI | Greek |Ã Ã µÃ Ã Ã Ã ¹ (Metochi) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) | All | Quality wine psr, table wine with GI | Greek |Ã Ã ¬Ã ¼Ã ± (Nama) | All | Quality wine psr, table wine with GI | Greek |Ã Ã Ã Ã Ã ­Ã Ã ¹ (Nychteri) | Ã Ã Ã Ã Santorini | Quality wine psr | Greek |Ã Ã Ã µÃ ¹Ã ½Ã  Ã ºÃ Ã ®Ã ¼Ã ± (Orino Ktima) | All | Quality wine psr, table wine with GI | Greek |Ã Ã Ã µÃ ¹Ã ½Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Orinos Ampelonas) | All | Quality wine psr, table wine with GI | Greek |Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) | All | Quality wine psr, table wine with GI | Greek |Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (RÃ ©serve) | All | Quality wine psr, quality liqueur wine psr | Greek |Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¸Ã µÃ ¯Ã  Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Vieille rÃ ©serve) | All | Quality liqueur wine psr | Greek |Ã Ã µÃ Ã ½Ã Ã ­Ã ± (Verntea) | Zakynthos | Table wine with GI | Greek |Vinsanto [4] | OPAÃ Santorini | Quality wine psr, quality liqueur wine psr | Greek |ITALIAN REPUBLIC |Denominazione di origine controllata | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr, grape must in fermentation with GI | Italian |Denominazione di origine controllata e garantita | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr, grape must in fermentation with GI | Italian |Vino dolce naturale | All | Quality wine psr, quality liqueur wine psr | Italian |Indicazione geografica tipica (IGT) | All | Table wine, "vin de pays", wine of over-ripe grapes and grape must in fermentation with GI | Italian |Landwein | Wine with GI of the autonomous province of Bolzano | Table wine, "vin de pays", wine of over-ripe grapes and grape must in fermentation with GI | German |Vin de pays | Wine with GI of Aosta region | Table wine, "vin de pays", wine of over-ripe grapes and grape must in fermentation with GI | French |Alberata o vigneti ad alberata | DOC Aversa | Quality wine psr, quality sparkling wine psr | Italian |Amarone | DOC Valpolicella | Quality wine psr | Italian |Ambra | DOC Marsala | Quality liqueur wine psr | Italian |Ambrato | DOC Malvasia delle Lipari DOC Vernaccia di Oristano | Quality wine psr, quality liqueur wine psr | Italian |Annoso | DOC Controguerra | Quality wine psr | Italian |Apianum | DOC Fiano di Avellino | Quality wine psr | Latin |Auslese | DOC Caldaro e Caldaro classico- Alto Adige | Quality wine psr | German |Barco Reale | DOC Barco Reale di Carmignano | Quality wine psr | Italian |Brunello | DOC Brunello di Montalcino | Quality wine psr | Italian |Buttafuoco | DOC OltrepÃ ² Pavese | Quality wine psr, quality semi-sparkling wine psr | Italian |Cacce mitte | DOC Cacce Mitte di Lucera | Quality wine psr | Italian |Cagnina | DOC Cagnina di Romagna | Quality wine psr | Italian |Cannellino | DOC Frascati | Quality wine psr | Italian |Cerasuolo | DOC Cerasuolo di Vittoria DOC Montepulciano dAbruzzo | Quality wine psr | Italian |Chiaretto | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, table wine with GI | Italian |Ciaret | DOC Monferrato | Quality wine psr | Italian |ChÃ ¢teau | DOC de la rÃ ©gion Valle dAosta | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | French |Classico | All | Quality wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Italian |Dunkel | DOC Alto Adige DOC Trentino | Quality wine psr | German |Est! Est!! Est!!! | DOC Est! Est!! Est!!! di Montefiascone | Quality wine psr, quality sparkling wine psr | Latin |Falerno | DOC Falerno del Massico | Quality wine psr | Italian |Fine | DOC Marsala | Quality liqueur wine psr | Italian |Fior dArancio | DOC Colli Euganei | Quality wine psr, quality sparkling wine psr, table wine with GI | Italian |Falerio | DOC Falerio dei colli Ascolani | Quality wine psr | Italian |FlÃ ©tri | DOC Valle dAosta o VallÃ ©e dAoste | Quality wine psr | French |Garibaldi Dolce (or GD) | DOC Marsala | Quality liqueur wine psr | Italian |Governo alluso toscano | DOCG Chianti et Chianti Classico IGT Colli della Toscana Centrale | Quality wine psr, table wine with GI | Italian |Gutturnio | DOC Colli Piacentini | Quality wine psr and quality semi-sparkling wine psr | Italian |Italia Particolare (or IP) | DOC Marsala | Quality liqueur wine psr | Italian |Klassisch or Klassisches Ursprungsgebiet | DOC Caldaro DOC Alto Adige (avec la dÃ ©nomination Santa Maddalena e Terlano) | Quality wine psr | German |Kretzer | DOC Alto Adige DOC Trentino DOC Teroldego Rotaliano | Quality wine psr | German |Lacrima | DOC Lacrima di Morro dAlba | Quality wine psr | Italian |Lacryma Christi | DOC Vesuvio | Quality wine psr, quality liqueur wine psr | Latin |Lambiccato | DOC Castel San Lorenzo | Quality wine psr | Italian |London Particular (or LP or Inghilterra) | DOC Marsala | Quality liqueur wine psr | English |Morellino | DOC Morellino di Scansano | Quality wine psr | Italian |Occhio di Pernice | DOC Bolgheri, Vin Santo Di Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Cortona, Elba, Montecarlo, Monteregio di Massa Marittima, San Gimignano, SantAntimo, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano | Quality wine psr | Italian |Oro | DOC Marsala | Quality liqueur wine psr | Italian |Pagadebit | DOC pagadebit di Romagna | Quality wine psr, quality semi-spqrkling wine psr | Italian |Passito | All | Quality wine psr, quality liqueur wine psr, table wine with GI | Italian |Ramie | DOC Pinerolese | Quality wine psr | Italian |Rebola | DOC Colli di Rimini | Quality wine psr | Italian |Recioto | DOC Valpolicella DOC Gambellara DOCG Recioto di Soave | Quality wine psr, quality sparkling wine psr | Italian |Riserva | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Italian |Rubino | DOC Garda Colli Mantovani DOC Rubino di Cantavenna DOC Teroldego Rotaliano DOC Trentino | Quality wine psr | Italian |Rubino | DOC Marsala | Quality liqueur wine psr | Italian |Sangue di Giuda | DOC OltrepÃ ² Pavese | Quality wine psr, quality semi-sparkling wine psr | Italian |Scelto | All | Quality wine psr | Italian |SciacchetrÃ | DOC Cinque Terre | Quality wine psr | Italian |Sciac-trÃ | DOC Pornassio o Ormeasco di Pornassio | Quality wine psr | Italian |Sforzato, SfursÃ t | DO Valtellina | Quality wine psr | Italian |SpÃ ¤tlese | DOC et IGT de Bolzano | Quality wine psr, table wine with GI | German |Soleras | DOC Marsala | Quality liqueur wine psr | Italian |Stravecchio | DOC Marsala | Quality liqueur wine psr | Italian |Strohwein | DOC et IGT de Bolzano | Quality wine psr, table wine with GI | German |Superiore | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr and quality liqueur wine psr | Italian |Superior Old Marsala (or SOM) | DOC Marsala | Quality liqueur wine psr | English |Torchiato | DOC Colli di Conegliano | Quality wine psr | Italian |Torcolato | DOC Breganze | Quality wine psr | Italian |Vecchio | DOC Rosso Barletta, Aglianico del Vulture, Marsala, Falerno del Massico | Quality wine psr, quality liqueur wine psr | Italian |Vendemmia Tardiva | All | Quality wine psr, quality semi-sparkling wine psr, table wine with GI | Italian |Verdolino | All | Quality wine psr, table wine with GI | Italian |Vergine | DOC Marsala DOC Val di Chiana | Quality wine psr, quality liqueur wine psr | Italian |Vermiglio | DOC Colli dellEtruria Centrale | Quality liqueur wine psr | Italian |Vino Fiore | All | Quality wine psr | Italian |Vino Nobile | Vino Nobile di Montepulciano | Quality wine psr | Italian |Vino Novello or Novello | All | Quality wine psr, table wine with GI | Italian |Vin santo or Vino Santo or Vinsanto | DOC et DOCG Bianco dellEmpolese, Bianco della Valdinievole, Bianco Pisano di San TorpÃ ©, Bolgheri, Candia dei Colli Apuani, Capalbio, Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Colli del Trasimeno, Colli Perugini, Colli Piacentini, Cortona, Elba, Gambellera, Montecarlo, Monteregio di Massa Marittima, Montescudaio, Offida, Orcia, Pomino, San Gimignano, SanAntimo, Val dArbia, Val di Chiana, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano, Trentino | Quality wine psr | Italian |Vivace | All | Quality wine psr, quality semi-sparkling wine psr, table wine with GI | Italian |GRAND DUCHY OF LUXEMBOURG |Marque nationale | All | Quality wine psr, quality sparkling wine psr | French |Appellation contrÃ ´lÃ ©e | All | Quality wine psr, quality sparkling wine psr | French |Appellation dorigine controlÃ ©e | All | Quality wine psr, quality sparkling wine psr | French |Vin de pays | All | Table wine with GI | French |Grand premier cru | All | Quality wine psr | French |Premier cru | All | Quality wine psr | French |Vin classÃ © | All | Quality wine psr | French |ChÃ ¢teau | All | Quality wine psr, quality sparkling wine psr | French |PORTUGUESE REPUBLIC |DenominaÃ §Ã £o de origem (DO) | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Portuguese |DenominaÃ §Ã £o de origem controlada (DOC) | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Portuguese |IndicaÃ §Ã £o de proveniencia regulamentada (IPR) | All | Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr | Portuguese |Vinho doce natural | All | Quality liqueur wine psr | Portuguese |Vinho generoso | DO Porto, Madeira, Moscatel de Setubal, Carcavelos | Quality liqueur wine psr | Portuguese |Vinho regional | All | Table wine with GI | Portuguese |Canteiro | DO Madeira | Quality liqueur wine psr | Portuguese |Colheita Seleccionada | All | Quality wine psr, table wine with GI | Portuguese |Crusted/Crusting | DO Porto | Quality liqueur wine psr | English |Escolha | All | Quality wine psr, table wine with GI | Portuguese |Escuro | DO Madeira | Quality liqueur wine psr | Portuguese |Fino | DO Porto DO Madeira | Quality liqueur wine psr | Portuguese |Frasqueira | DO Madeira | Quality liqueur wine psr | Portuguese |Garrafeira | All | Quality wine psr, table wine with GI, quality liqueur wine psr | Portuguese |LÃ ¡grima | DO Porto | Quality liqueur wine psr | Portuguese |Leve | Vin Pays Estremadura et Ribatejano DO Madeira, DO Porto | Table wine with GI, quality liqueur wine psr | Portuguese |Nobre | DO DÃ £o | Quality wine psr | Portuguese |Reserva | All | Quality wine psr, quality sparkling wine psr, quality liqueur wine psr, table with GI | Portuguese |Reserva velha (or grande reserva) | DO Madeira | Quality sparkling wine psr, quality liqueur wine psr | Portuguese |Ruby | DO Porto | Quality liqueur wine psr | English |Solera | DO Madeira | Quality liqueur wine psr | Portuguese |Super reserva | All | Quality sparkling wine psr | Portuguese |Superior | All | Quality wine psr, quality liqueur wine psr, table wine with GI | Portuguese |Tawny | DO Porto | Quality liqueur wine psr | English |Vintage whether or not supplemented by Late Bottle (LBV) or Character | DO Porto | Quality liqueur wine psr | English |CZECH REPUBLIC |pozdnÃ ­ sbÃ r | All | Quality wine psr | Czech |archivnÃ ­ vÃ ­no | All | Quality wine psr | Czech |panenskÃ © vÃ ­no | All | Quality wine psr | Czech |REPUBLIC OF CYPRUS |Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  | All | Quality wine psr | Greek |Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  | All | Table wine with GI | Greek |Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) | All | Quality wine psr and table wine with GI | Greek |Ã Ã Ã ®Ã ¼Ã ± (Ktima) | All | Quality wine psr and table wine with GI | Greek |REPUBLIC OF HUNGARY |minÃ sÃ ©gi bor | All | Quality wine psr | Hungarian |kÃ ¼lÃ ¶nleges minÃ sÃ ©gÃ ± bor | All | Quality wine psr | Hungarian |fordÃ ­tÃ ¡s | Tokaj | Quality wine psr | Hungarian |mÃ ¡slÃ ¡s | Tokaj | Quality wine psr | Hungarian |szamorodni | Tokaj | Quality wine psr | Hungarian |aszÃ º ¦ puttonyos, completed by the numbers 3 to 6 | Tokaj | Quality wine psr | Hungarian |aszÃ ºeszencia | Tokaj | Quality wine psr | Hungarian |eszencia | Tokaj | Quality wine psr | Hungarian |tÃ ¡jbor | All | Table wine with GI | Hungarian |bikavÃ ©r | Eger, SzekszÃ ¡rd | Quality wine psr | Hungarian |kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor | All | Quality wine psr | Hungarian |vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor | All | Quality wine psr | Hungarian |muzeÃ ¡lis bor | All | Quality wine psr | Hungarian |Siller | All | Table wine with GI and quality wine psr | Hungarian |SLOVAK REPUBLIC |ForditÃ ¡Ã ¡ | Tokaj | Quality wine psr | Slovak |MÃ ¡Ã ¡laÃ ¡ | Tokaj | Quality wine psr | Slovak |SamorodnÃ © | Tokaj | Quality wine psr | Slovak |vÃ ½ber ¦ putÃ ovÃ ½, completed by the numbers 3 to 6 | Tokaj | Quality wine psr | Slovak |vÃ ½berovÃ ¡ esencia | Tokaj | Quality wine psr | Slovak |Esencia | Tokaj | Quality wine psr | Slovak |REPUBLIC OF SLOVENIA |Penina | All | Quality sparkling wine psr | Slovenian |pozna trgatev | All | Quality wine psr | Slovenian |izbor | All | Quality wine psr | Slovenian |jagodni izbor | All | Quality wine psr | Slovenian |suhi jagodni izbor | All | Quality wine psr | Slovenian |ledeno vino | All | Quality wine psr | Slovenian |arhivsko vino | All | Quality wine psr | Slovenian |mlado vino | All | Quality wine psr | Slovenian |CviÃ ek | Dolenjska | Quality wine psr | Slovenian |Teran | Kras | Quality wine psr | Slovenian |""APPENDIX IV(Referred to in Article 10)COMPLEMENTARY QUALITY MENTIONS OF CHILEDenominaciÃ ³n de origen, o D.O.SuperiorChateauCru BourgoisClosClassicoReserva o ReservasReserva EspecialVino GenerosoClÃ ¡sicoGrand CruGran ReservaReserva PrivadaNobleAÃ ±ejo"[1] The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 8 of Council Regulation (EC) No 1493/1999.[2] The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 11 of Council Regulation (EC) No 1493/1999.[3] The protection of the term "cava" foreseen in Commission Regulation (EC) No 753/2002 is without prejudice to the protection of the geographical indication applicable to quality sparkling wines psr "Cava".[4] The term "vinsanto" is protected in Latin characters.--------------------------------------------------